Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 1 of 153 Page ID #1671




                    EXHIBIT 4
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 2 of 153 Page ID #1672



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS
                          EAST ST. LOUIS DIVISION

 CATHERINE ALEXANDER,                   )
                                        )
             Plaintiff,                 )
                                        )
      -vs-                              )
                                        )
 TAKE-TWO INTERACTIVE SOFTWARE, INC., )
 2K GAMES, INC.; 2K SPORTS, INC.; WORLD )    Case No. 3:18-cv-966-MJR-DGW
 WRESTLING ENTERTAINMENT, INC.;         )
 VISUAL CONCEPTS ENTERTAINMENT;         )
 YUKE’S CO., LTD.; AND YUKE’S LA, INC., )
                                        )
                                        )
             Defendants.                )


           EXPERT REPORT AND DECLARATION OF IAN BOGOST, PH.D.
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 3 of 153 Page ID #1673



                                                        TABLE OF CONTENTS

  I.                 SUMMARY OF OPINIONS ........................................................................................ 1
  II.                BACKGROUND AND QUALIFICATIONS .............................................................. 3
  III.               ANALYSIS ................................................................................................................... 7
         A.          Like Digital Photographs, Video Games Capture Realistic Portraits of their Subjects 7
         B.          Like Films and Television, Video Games Are Expressive ........................................... 9
              i.          Video Games Are Similar to Film and Television.................................................. 9
              ii.         Video Games Are Exceedingly Expressive .......................................................... 11
              iii.        Due to Typical Screen Sizes, When People Appear in Video Games They Appear
                          Smaller than in Real Life ...................................................................................... 12
              iv.         Size in the Context of Video Games ..................................................................... 13
         C.          WWE 2K Is a Highly Expressive Video Game ........................................................... 15
              i.          Simulation of Professional Wrestling ................................................................... 17
              ii.         Interfaces ............................................................................................................... 20
              iii.        Game Modes ......................................................................................................... 21
              iv.         The Size of WWE 2K ............................................................................................ 22
         D.          The Tattoos Are a Tiny Part of WWE 2K That Would Rarely Be Noticed During
                     Ordinary Game Play ................................................................................................... 23
              i.          The Tattoos Often Do Not Appear in the Average Playing of WWE 2K .............. 24
              ii.         The Tattoos Are Depicted Far Smaller than They Appear in Real Life ............... 26
              iii.        The Tattoos Are Depicted Next to a Plethora of Other Visual and Auditory
                          Elements ................................................................................................................ 26
              iv.         The Tattoos Are Difficult to Observe in WWE 2K ............................................... 28
              v.          The Tattoos Are Not Part of the Plot of WWE 2K ................................................ 32
         E.          The Tattoos Are a Small Part of the WWE 2K Computer Program ............................ 33
         F.          There Is No Market for the Tattoos in Video Games ................................................. 37
  IV.                RESERVATION OF RIGHTS ................................................................................... 39




                                                                            i
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 4 of 153 Page ID #1674



  I, Ian Bogost, Ph.D., declare as follows:

         1.      As discussed in greater detail in Part II below, I am the Ivan Allen College

  Distinguished Chair in Media Studies, Professor of Interactive Computing, and Professor of

  Business at the Georgia Institute of Technology. I hold a Ph.D. from the University of

  California, Los Angeles. My current curriculum vitae, including a list of my authored

  publications in the past 10 years, is attached hereto as Exhibit 1.

         2.      Defendants Take-Two Interactive Software, Inc., 2K Games, Inc., 2K Sports, Inc.,

  Visual Concepts Entertainment, Yuke’s Co., Ltd., and Yuke’s LA, Inc. (collectively, “Take-

  Two”) have asked me to provide my opinion on the following issues in this case:

         (a) Is there any technical difference between reproducing the image of a person in a
             video game by comparison to a digital photograph, television program, or film;

         (b) To what extent are the tattoos that Plaintiff Catherine Alexander (“Plaintiff”) asserts
             that she inked on WWE professional wrestler Randy Orton (“Orton”) and that Take-
             Two has infringed (the “Tattoos”) observable in the WWE 2K series;

         (c) How is WWE 2K generally played, and what would an average player see and hear in
             doing so; and

         (d) Is there a market for licensing tattoos as they appear in real life for use in video
             games.

  I.     SUMMARY OF OPINIONS

         3.      Based on my years of experience in the field of video games, as well as my

  review of the evidence in this case—including the parties’ pleadings, briefing, exhibits,

  documents, and other materials identified in Exhibit 2 and in the body of my report or attached

  thereto—it is my opinion that, among other things:

         4.      First, there is essentially no difference between the replication of Mr. Orton’s

  image with a digital camera, whether for a static or motion picture, and the rendering of Mr.

  Orton’s likeness in WWE 2K. Both involve making a digital file of electronic information to

  reproduce an image of Mr. Orton. In fact, the creation of Mr. Orton’s likeness in WWE 2K starts


                                                    1
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 5 of 153 Page ID #1675



  with a series of digital photographs of Mr. Orton–his face, his body, his clothing, his tattoos.

  Like this series of photographs, the computerized depiction of Mr. Orton’s likeness in WWE 2K

  has the ultimate goal of capturing a life-like image of Mr. Orton. In other words, there is no

  reason to distinguish video games from other forms of digitally capturing the appearance of a

  real-life subject for audio-visual presentation.

         5.      Second, beyond digital photographs, video games have commonalities with other

  forms of audio-visual media, like films and television, such that many of the same factors that

  would be considered in determining whether something is observable in a film or show also

  would be considered in determining whether something is observable in a video game. Because

  video games are interactive computer programs, however, they contain many additional

  components that make any given element of the game even less likely to be observed.

         6.      Third, WWE 2K is a highly expressive video game that simulates professional

  wrestling. As a result, an average player will see and hear a huge number of visual and auditory

  elements as he or she plays the game.

         7.      Fourth, whether considered in terms of WWE 2K’s audio-visual display or the

  data contained in its computer program, WWE 2K is a massive video game. As a result, by any

  measure, the Tattoos are a fractional, fleeting part of WWE 2K. In fact, many times Mr. Orton

  will not be among the wrestlers selected for a game, meaning that the Tattoos will never appear.

  Even when the Tattoos do appear, because the typical computer or television screen is small

  compared to the actual size of a professional wrestler, the Tattoos will appear smaller than they

  appear in real life. Each Tattoo also is only one of a plethora of other visual and auditory

  elements (including other tattoos) in WWE 2K. And the Tattoos are hard to observe due to their




                                                     2
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 6 of 153 Page ID #1676



  obstruction by other game elements, because they may appear out-of-focus, and because Mr.

  Orton moves quickly in the game, contorting as he performs various wrestling throws and holds.

         8.      Fifth, using an extremely conservative methodology, at best, Mr. Orton’s Tattoos

  would comprise 0.008% of the data in WWE 2K’s computer program.

         9.      Finally, there is no market for licensing the Tattoos for use as Take-Two has

  done. This is clear from the fact that Plaintiff has not identified any video game that has ever

  licensed rights to tattoos, including from Plaintiff herself. It also is supported by the fact that

  Take-Two’s use—incidental, fleeting use on Mr. Orton to increase WWE 2K’s realism—is not

  something that reasonably would be anticipated to be licensed for use in a video game.

  Moreover, based on my understanding of the times that Orton’s image has been produced in

  photographs, television, or on merchandise, I am not aware of any instance in which he has

  licensed his tattoos separate from his image or likeness. This is also consistent with my

  understanding that he has tattoos inked by other tattooists on his body, none of whom have

  contended that reproducing his image or likeness in some audiovisual medium requires a license

  and payment to them.

  II.    BACKGROUND AND QUALIFICATIONS

         10.     I am the Ivan Allen College Distinguished Chair in Media Studies, Professor of

  Interactive Computing, and Professor of Business at the Georgia Institute of Technology. My

  faculty appointments are in the Ivan Allen College of the Liberal Arts, the College of

  Computing, and the Scheller College of Business.

         11.     I am internationally recognized as a key figure in game studies, where my

  research has become canonical in the contexts of education, design, and criticism. I have

  published ten (10) books on the history, structure, design, and role of videogames and related




                                                     3
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 7 of 153 Page ID #1677



  digital culture, including (1) Unit Operations: An Approach to Videogame Criticism (MIT Press,

  2006); (2) Persuasive Games: The Expressive Power of Videogames (MIT Press, 2007);

  (3) Racing the Beam: The Atari Video Computer System (MIT Press, 2009, with Nick Montfort);

  (4) Newsgames: Journalism at Play (MIT Press, 2010, with my students Simon Ferrari and

  Bobby Schweizer); (5) How to do Things with Videogames (University of Minnesota Press,

  2011); (6) Alien Phenomenology, or What It’s Like to Be a Thing (University of Minnesota

  Press, 2012); (7) 10 PRINT CHR$(205.5+RND(1)); : GOTO 10 (MIT Press, 2012, with Nick

  Montfort, Patsy Baudoin, John Bell, Jeremy Douglass, Mark C. Marino, Michael Mateas , Casey

  Reas, Mark Sample, and Noah Vawter); (8) The Geek’s Chihuaha: Living With Apple

  (University of Minnesota Press, 2015); (9) How to Talk About Videogames (University of

  Minnesota Press, 2015); and (10) Play Anything: The Pleasure of Limits, the Uses of Boredom,

  and the Secret of Games (Basic Books, 2016).

         12.     In addition to these books, I have published over 200 journal publications,

  articles, book chapters, and conference papers on videogames and digital culture, delivered over

  30 keynote presentations and over 130 invited presentations at major academic and industry

  conferences and events. My students have gone on to work in leadership roles in the games

  industry, including at Electronic Arts, Microsoft, Pogo, Zynga, PopCap, Naughty Dog and

  others, and into faculty positions at institutions including American University, DePaul

  University, New York University, and others. In relation to this influence, I have been named a

  Digital Games Research Association (DiGRA) Distinguished Scholar and a Higher Education

  Video Game Alliance (HEVGA) Lifetime Fellow.

         13.     Today, any course on game studies (the scholarly study of games in general and

  video games in particular) includes my books, articles, and games. A small sample of




                                                  4
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 8 of 153 Page ID #1678



  institutions using them includes Brown, Carnegie Mellon, Concordia, Duke, Georgetown, IT

  University Copenhagen, MIT, NYU, Parsons, Pomona College, SCAD, Stanford, Swarthmore,

  Tufts, University of California, University of Exeter, University of Southern California, and

  University of Technology Sydney. In addition to scholarly adoption, this work has impacted the

  interactive entertainment industry and the arts: the games-related keynote presentations are often

  directed to the games, technology, and design industries.

         14.     I also serve as a leader within the areas of videogame education, events, history,

  and preservation. I have acted as a reviewer for journals, conferences, and agencies including

  the National Endowment for the Humanities, Association for Computing Machinery, Games &

  Culture, Political Studies, Persuasive Technology, and Foundations of Digital Games. From

  2005 to 2012 I co-organized the international Serious Games Summit at the Game Developers

  Conference (the industry’s major trade event, with over 25,000 attendees), which is focused on

  the uses of games beyond entertainment, including in health and medicine. I serve on the

  editorial boards for Games & Culture, The Journal of e-Media Studies, The Journal of Digital

  Culture & Education, Historical Studies of Digital Entertainment, and Eludamos. I also serve or

  have served as an advisor for the Strong National Museum of Play, the Preserving Virtual

  Worlds project, the Romero Archives, and Games for Change. I am also co-series editor of

  Platform Studies, a book series at the MIT Press focused on the history of computer platforms

  and the relationship between technical design and creativity.

         15.     In addition to my academic role, I am a Contributing Editor at The Atlantic, a

  print and online magazine that has been published since 1857. In my role as Contributing Editor,

  I write, edit, solicit, and publish material on games, technology, and culture. As a part of this

  role, I am co-editor of Object Lessons, which hosts an essay series at The Atlantic in addition to a




                                                   5
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 9 of 153 Page ID #1679



  book series published by Bloomsbury. The majority of my writing for The Atlantic, in print and

  online, covers technology, culture, and business, including games. To date, I have written over

  225 articles for The Atlantic, and more for general-readership and games-trade publications,

  including The New Yorker, Fast Company, Edge, and Gamasutra.

         16.     In addition to my expertise as a scholar and writer, I am the co-founder of

  Persuasive Games, an award-winning videogame studio that makes games about social and

  political issues. My games for the studio have been played by millions of people and exhibited

  internationally. In addition to my corporate development affiliation, I also work as an

  independent game developer, where my work has garnered multiple awards at independent game

  festivals, including as a finalist in the Nuovo category at the 2010 Independent Games Festival

  and as winner of the Vanguard and Virtuoso awards at the 2010 Indiecade festival. Together

  these two festivals are considered the primary venues for new, experimental work in the industry,

  the videogame equivalent of the Sundance and Cannes film festivals. My games have been

  exhibited at 38 juried and invited art exhibitions, including venues such as the San Francisco

  Museum of Contemporary Art (San Francisco), the Museum of Contemporary Art (Jacksonville,

  FL), the Ontario Science Center (Toronto), Laboral Centro de Arte (Madrid), Fournos Centre for

  Digital Culture (Athens), Eyebeam Center (New York), Slamdance Guerilla Game Festival (Park

  City), the Israeli Center for Digital Art (Holon), and The Australian Centre for the Moving

  Image (Melbourne).

         17.     My work as both a scholar and designer is regularly featured in the public media,

  including recognition in The Colbert Report, National Public Radio, the New York Times, the

  Wall Street Journal, the Los Angeles Times, the Atlanta Journal-Constitution, the Associated

  Press, Reuters, CNN, the BBC, The Guardian, Wired, Forbes, Fortune, The New Scientist,




                                                  6
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 10 of 153 Page ID #1680



  Travel & Leisure, Popular Science, the Toronto Star, the San Jose Mercury News, G4 TV, Slate,

  and the Chronicle of Higher Education.

             18.      I am being compensated for my time at a consulting rate of $500 per hour. I have

  not testified as an expert at trial or by deposition in the last four years.

  III.       ANALYSIS

             A.       Like Digital Photographs, Video Games Capture Realistic Portraits of their
                      Subjects

             19.      One of the most important aspects of modern sports entertainment video games is

  their realism. In fact, Plaintiff’s expert, Jose Zagal, wrote in his original November 15, 2018

  report (the “November 15th Zagal Report”) that it is “important to the game playing public” that

  “games based on real-world people . . . achieve a certain standard of verisimilitude.” 1 Zagal also

  wrote in his supplemental February 4, 2019 report that “a realistic portrayal of Randy Orton is

  important.” 2 In other words, he agrees that real world accuracy is important in video games.

             20.      WWE 2K’s developers create this verisimilitude, or realism, by taking numerous

  detailed digital captures of each wrestler, including Mr. Orton, the digital information for which

  is compressed, assembled, and converted to create Mr. Orton’s video game likeness. 3 The

  developers start by taking digital photographs of Mr. Orton from all different angles. 4 These

  digital photographs capture every aspect of Mr. Norton: his face, his hair, his body, his clothing,

  and his tattoos. Below are examples of digital captures that WWE 2K’s developers took of Mr.

  Orton:


  1
         November 15, 2018 Report of Jose Zagal, at 2.
  2
         February 4, 2019 Report of Jose Zagal, at 2.
  3
         Indeed, Plaintiff’s expert acknowledges that WWE 2K’s developers “obtained multiple high-quality
         photographs of Randy Orton’s tattoos taken from different angles [and] used specialized software to create
         textures from their high quality photographs.” February 4, 2019 Report of Jose Zagal, at 2.
  4
         TAKE-TWO_00000913; TAKE-TWO_00000914; TAKE-TWO_00000918 (attached as Exhibit 3).



                                                             7
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 11 of 153 Page ID #1681




          21.      The digital files for these photographs, combined with other information about his

  form, volume, and movements, are then converted by WWE 2K’s developers into information

  that creates Mr. Orton’s video game likeness. The developers use computers and the available

  video game technology to assemble the digital information collected by the photos to make the

  most realistic and life-like 3-d depiction of Mr. Orton possible. Plaintiff’s expert appears to

  agree that the use of this process is “consistent with Take-Two’s desire for verisimilitude and

  realism.” 5

          22.      This is a similar process that Mr. Orton would undergo were he to be filmed using

  a digital camera to appear on TV or film. The digital camera, whether static or motion, captures

  the light bouncing off of Mr. Orton and the other elements of the image being captured by the

  lens. That information is then converted and adapted into the information that ultimately

  replicates the image of Mr. Orton. Whether that image is a static photograph or period of



  5
      February 4, 2019 Report of Jose Zagal, at 2.



                                                     8
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 12 of 153 Page ID #1682



  minutes or hours caught on camera, the process of filming Mr. Orton is largely the same where

  digital cameras are being used. The same is true of the reproduction of Mr. Orton’s likeness in

  WWE 2K, in that it ultimately results in a depiction of Mr. Orton that depicts his likeness.




            Mr. Orton in a Photograph 6                           Mr. Orton in WWE 2K 7

          B.       Like Films and Television, Video Games Are Expressive

                   i.        Video Games Are Similar to Film and Television

          23.      In many ways, video games have commonalities with other forms of audio-visual

  expression, especially moving-image media like film, television, or animation. People look at

  TV, smartphone, or tablet screens when they play video games, just like they do when they

  watch shows or movies. Furthermore, video games look increasingly realistic these days, and

  sometimes it is hard to tell the difference between a game and a real, filmed scene. Indeed,

  Plaintiff admitted at her January 15, 2019 deposition that Mr. Orton’s depiction in WWE 2K

  looks just like he looks in real life. 8 When asked what she thought of the graphics in WWE 2K

  after being told by a player of the game “that it looked like a movie,” she answered that she


  6
      See Exhibit 3.
  7
      Randy Orton, The Smackdown Hotel, https://www.thesmackdownhotel.com/roster/wwe2k18/randy-
      orton#!WWE_2K18_Randy_Orton (attached as Exhibit 4).
  8
      Pl.’s Deposition Transcript, at 21.



                                                     9
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 13 of 153 Page ID #1683



  “couldn’t believe the graphics in the game.” 9 Even when games are more cartoon-like or

  stylized, they look good enough that it would be easy to mistake one for an animated film or

  show.

          24.      Further, video games increasingly are based on films or vice-versa. For example,

  the James Bond films frequently are adapted into video games, as were the Lord of the Rings

  films. Often these adaptations mirror each other closely:




                      James Bond                                             Lord of the Rings

  Due to improvements in video game technology, video games based on the real world have

  become more and more realistic, including incorporating details that add to their realism.

          25.      Because of these similarities, many observations and conclusions about films and

  TV shows apply with equal force to video games. For instance, the same factors that would be

  considered in deciding whether something is observable in a film also would be relevant to

  whether something is observable in the audio-visual display of a video game. Such factors might

  include:

          •        The distance of an element from the camera (including whether it appears in
                   close-up or background);

          •        Whether it is in focus;

          •        The duration that it appears on the screen;

          •        Whether it is moving while on screen and, if so, how quickly;


  9
      Id., at 20. Similarly, when asked, “when you saw Mr. Orton depicted very realistically in [WWE 2K], I take it
      you were impressed by the realism,” Plaintiff answered, “Yes, I was.” Id., at 23; see also, id., at 171.



                                                          10
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 14 of 153 Page ID #1684



         •       Whether it is obscured by other elements; and

         •       Whether it plays a role in the plot or gameplay.

                 ii.     Video Games Are Exceedingly Expressive

         26.     It also cannot be overlooked that the video-game medium permits many

  opportunities for creative expression beyond those available to a film or television program.

  Video games combine the audio-visual experiences discussed above with creative computer

  software and hardware. That means that those that create games can push the envelope on

  developing visual elements that appear on screen, mechanisms for operating the game and

  moving characters, and a variety of other game elements.

         27.     In today’s console games (like Call of Duty, the WWE 2K series, or many others),

  that process involves an enormous team of artists, designers, and developers, who create 3-d

  assets; capture, rig, and animate those assets so they appear to move in particular ways; compose

  scenes or levels; and create behaviors, visual effects, goals, and consequences for their

  interactions. Those elements must be incorporated into an underlying software system, often

  called an “engine,” which does the work of assembling and presenting them to the player, and

  allowing that presentation to operate on various types of hardware platforms.

         28.     Games also are interactive, meaning that the players who use the games operate

  them. The simplest electronic games, like the classic puzzle Simon, just require pressing buttons

  at the right time. Interacting with a smartphone game like Candy Crush requires touching a

  capacitive screen similar to using any other app. A contemporary console game, such as one

  played on the PlayStation 4 or Xbox One, uses sequences of inputs on a dozen or more buttons

  attached to a large handheld controller. In addition to this controller, there are many other types

  of possible inputs for games, including more esoteric ones like microphones, cameras, motion-

  capture equipment, virtual reality goggles, or even brain-wave readers. No matter their form,


                                                  11
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 15 of 153 Page ID #1685



  these inputs allow the player to intervene in the operation of the software system that runs the

  game.

           29.      In most cases, some such intervention is required—the game would just sit there

  without user input. But those inputs also vary in type. Some inputs are purely functional, like

  selecting an option from a menu. In other cases, the inputs operate a simulated device or

  character in the game. In still other cases, the inputs are expressive, allowing the player to

  perform physical actions with his or her body that the computer or console does not see or

  interpret directly (for example, a dancing game that listens for some user actions but allows

  flourishes and performances in between them).

           30.      Overall, creating a modern video game is a little like constructing a simulated

  world from the ground up. Years of effort, thousands of individual assets, and millions of lines

  of computer code go into this process. The resulting apparatus—the thing most people casually

  refer to as “a video game”—is exceedingly expressive and, while an individual session with such

  a game does indeed produce a sequential, audio-visual experience, the overall video game is

  comprised of so much more.

                    iii.     Due to Typical Screen Sizes, When People Appear in Video Games They
                             Appear Smaller than in Real Life

           31.      A typical user would play video games on a conventional laptop, computer

  monitor, or television. According to one survey, the vast majority of laptop screens are 15

  inches, and the average desktop screen size is 22.1 inches. 10 Even on televisions, according to

  one survey, the plurality of global television screens are 40–49 inches. 11



  10
       PC Monitor Display Sizes Continues to Grow, Tech Talk, Jan. 16, 2017,
       https://techtalk.pcpitstop.com/2017/01/16/pc-monitor-display-size/ (attached as Exhibit 5).
  11
       Felix Richter, TV Screens Are Getting Bigger and Bigger, STATISTA, Sept. 8, 2015,
       https://www.statista.com/chart/3780/tv-screen-size/ (attached as Exhibit 6).



                                                           12
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 16 of 153 Page ID #1686



         32.     At those sizes, it is obvious that any person depicted in a video game will appear

  significantly smaller than he or she appears in real life. The aspects of such a person’s

  appearance would similarly appear smaller in the video game.

                 iv.     Size in the Context of Video Games

         33.     If a video game is a machine that produces a large number of audio-visual

  outputs, then observing or measuring the total “size” of such a game becomes an exercise in

  describing all the possible outcomes the “machine” can produce. Even for the simplest computer

  programs, that size is very large, if not immeasurable.

         34.     There is a concept in complexity science known as “emergence.” In complex

  systems like climate, biology, and economics, a small number of initial conditions, varied by

  permutations that then feedback on themselves, can produce enormously complex results over

  time. Common examples of emergence include snowflakes, flocks of birds, termite mounds, and

  hurricanes, but there are many others.

         35.     Most of these examples are natural phenomena. But man-made systems can also

  produce emergent behavior. Take traffic, for example. Individual people get in cars and drive

  them to destinations. But together, those individual choices combine to create flows and

  congestion.

         36.     Computers are particularly adept at creating emergent behavior. Very small,

  simple initial conditions, altered in similarly simple ways, can play out over time to create results

  that far exceed any expectation a human viewer or operator might have had when looking at the

  individual components.

         37.     Let’s consider an example. First introduced in 1982, the Commodore 64 was a

  popular home computer. By today’s standards, it is a relatively unimpressive machine. It

  operated with a 6502 CPU designed in the 1970s, running at 1MHz, and it boasted 64 KB of


                                                   13
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 17 of 153 Page ID #1687



  memory to run programs. By comparison, the computer on which I am writing this report boasts

  a four-core processor running at 3.1 GHz—each about 3,000 times as fast as the 6502—and 16

  GB of memory, or about 65,000 times as much as the Commodore 64. My hard drive can also

  store vastly more data than the floppy-disks—almost 1.5 million times as much, in fact. It would

  stand to reason that my computer is capable of more complex and meaningful output than a

  machine from 39 years ago.

          38.    But emergence shows that this simple conclusion doesn’t hold up to scrutiny.

  Here’s one such program for the Commodore 64, which is a single-line long:

          10 PRINT CHR$(205.5+RND(1)); : GOTO 10

          39.    It doesn’t look like much. But if you type that line into a Commodore 64 and run

  it, something surprising happens: The computer produces an endless, complex maze pattern, like

  this:




          40.    Admittedly, this kind of computer entertainment is hardly comparable to today’s

  video games. But in its extreme simplicity, it shows how computer aesthetics are produced by

  software processes acting on data (in this case, a simple choice between two special characters

  that look like diagonal lines) to produce audio-visual output. The “maze” is the audio-visual

  result. A one-line computer instruction produces an endless, evocative pattern that could not


                                                 14
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 18 of 153 Page ID #1688



  possibly be anticipated by reading that instruction on its own. In fact, this program is complex

  and meaningful enough that, along with nine of my colleagues, I co-wrote an entire, 300-page

  book on the subject, whose title is the program code above. 12

           41.     How many such mazes are possible with such a simple program? Patterns do

  recur in the maze, and the many mazes different runs of the program create can look physically

  similar to one another. But the small variations in the output, at any given time and overall,

  produce a theoretically infinite number of patterns—no less uncountable than all the possible

  shapes of snowflakes that might fall from the winter sky.

                                                      ***

           42.     In sum, there are numerous parallels to be drawn between movies and television,

  on the one hand, and video games, on the other hand. If anything, video games are an evolution

  of those media, permitting the massive number of people involved in a video game’s creation the

  opportunity to create a work that is more expressive than any single film or television program is

  likely to be. That expression is only increased by the ability of video game players to impact the

  expression of each video game through their individual decisions during game play. Finally,

  video games generally are played on screens that make any individuals appearing in those games

  appear smaller than they do in real life.

           C.      WWE 2K Is a Highly Expressive Video Game

           43.     In preparing this report, I reviewed the video game series at issue in this case:

  WWE 2K. The series is an excellent example of a work that, in many ways, mirrors the user

  experience of a film or television program, but which involves even more creative expression by



  12
       Nick Montfort, Patsy Baudoin, John Bell, Ian Bogost, Jeremy Douglass, Mark Marino, Michael Mateas, Casey
       Reas, Mark Sample, and Noah Vawter. 10 PRINT CHR $(205.5+RND(1)); : GOTO 10 (Cambridge, Mass: MIT
       Press), 2012.



                                                       15
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 19 of 153 Page ID #1689



  the series’ developers due to their need to account for the inevitable variation in user experience

  resulting from the interactive nature of video games.

         44.     WWE 2K is a professional wrestling simulation video game. In WWE 2K, the

  wrestlers look how they would look in the wrestling ring as viewed on a television screen or

  streamed on the internet on a computer screen.

         45.     It is my view that the purpose of the WWE 2K title is to incorporate real-world

  professional wrestling into a virtual world that mirrors the real world as closely as possible,

  while giving players an immersive and entertaining experience. That is the whole point of the

  simulation, that it looks like real, live wrestling. To accomplish this, WWE 2K replicates the

  WWE wresters’ physical features, including their tattoos.

         46.     Of course, as explained above, most video games are played on computer or

  television screens that make individuals look smaller than they do in real life. The same is true

  of the wrestlers in WWE 2K. Thus, like watching professional wrestling on television, in the

  typical playing of WWE 2K, the wrestlers will appear smaller than they do in real life.

         47.     WWE 2K creates its interactive, simulated wrestling experience through both the

  user’s functional configuration of elements before and during play, and through the user’s

  interactive participation in the course of play, by maneuvering simulated wrestlers on screen,

  making management or strategic choices, and so on. The success and longevity of a game like

  WWE 2K relies on the depth of content and the resultant choices available to players (including

  current, historical, and even player-made wrestlers), along with the realistic and detailed

  simulation of professional wrestling, to offer many repeated plays of new, simulated WWE

  matches.




                                                   16
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 20 of 153 Page ID #1690



           48.     As a result, the video game includes numerous elements that lead to its realistic

  look. A partial list of the various components of the WWE 2K series follow.

                   i.       Simulation of Professional Wrestling

           49.     The ordinary player would mostly engage with WWE 2K to play action-oriented

  bouts of simulated wrestling, either alone against the computer or with other people in the same

  place or connected online. In WWE 2K18, for example, users can interact with 173 WWE

  wrestlers. 13

           50.     While playing the game, the user utilizes the controller to operate the simulated

  wrestlers, including a regularly updated slate of “moves,” comprised of entering, exiting, and

  moving around the ring; pinning, grappling, and carrying other wrestlers; and the other ordinary,

  moment-by-moment actions associated with professional wrestling, including moves made

  popular by specific professional wrestlers. 14 In addition to these primary actions of simulated

  competition, the user also can enact activities associated with special scenarios, such as double

  team moves and tagging in and out in tag-team matches; using weapons, such as a chair, ladder,

  or table; and climbing the cage in a cage match.

           51.     During this portion of play, the player’s typical experience will involve looking at

  the wrestling ring in a manner similar to that of a television viewer or a fan watching the match

  from the stands. As shown below, this view often is of the full ring, including WWE branding,

  the wrestlers moving rapidly around the ring as they grapple with each other, the referee moving

  between them, and the crowd cheering them on. Because it simulates a real-life wrestling ring,



  13
       WWE 2K18 roster: Meet the Superstars joining the list of playable characters,
       https://www.wwe.com/section/wwe-2k18/article/wwe-2k18-roster-playable-character-list (attached hereto as
       Exhibit 7).
  14
       WWE 2K18 New Moves Pack Is Out Today, https://wwe.2k.com/news/wwe-2k18-new-moves-pack/ (attached
       hereto as Exhibit 8).



                                                         17
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 21 of 153 Page ID #1691



  the view of the ring itself is partially obscured by the large red cords strung between four outer

  posts that form the boundaries of the match. As you can see below, the ring depicted in WWE

  2K looks just like it would if one of the spectators took a picture during the match.




         52.     The view above also shows why, on a typical television or computer screen, the

  wrestlers will appear smaller than they appear in real life. For example, in Paragraph 31, I

  explained that the average size of a desktop screen is 22.1 inches. Those 22.1 inches are the

  diagonal length of the screen. Thus, the height will be 10.8 inches if the screen uses a typical

  16:9 aspect ratio. In the example above, the wrestlers are about one-half of the screen size.

  Thus, a six-foot-five-inch wrestler, like Mr. Orton, appears 5.4 inches on a typical screen. That

  is about 7% of Mr. Orton’s height in real life, and similar to the way Mr. Orton might appear on

  an ordinary WWE television broadcast.




                                                   18
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 22 of 153 Page ID #1692



         53.     As the wrestling match takes place—including grapples, throws, submissions,

  attacks, tag-ins, and other ordinary actions of professional wrestling—the camera view adjusts

  accordingly, in a manner similar to the way a televised broadcast might appear:




         54.     As is common in televised professional wrestling, any given move may be

  difficult to see, as the wrestlers move as quickly as possible to grapple with each other, generally

  with the ropes of the ring between the user and wrestlers.

         55.     In addition to the interactive, wrestle-oriented portions of the game, WWE 2K also

  depicts contextual events and situations associated with live and televised professional wrestling.

  These features include the movement and behavior of the crowd, other wrestlers, the referees,

  and so on. In WWE 2K, the crowd is particularly detailed and vivid, featuring numerous

  individual non-playable spectators who are identifiable and distinguishable one from the other.

  In addition, announcers provide extensive introductions and in-match commentary to mimic the

  televised framing of real-world professional wrestling.



                                                  19
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 23 of 153 Page ID #1693



         56.     While playing the game, the sounds associated with professional wrestling are

  audible, including the sound of wrestler voices; the noise of the crowd, the ring of the wrestling

  bell; and generally the voices, noises, and soundtrack one would normally associate with

  televised, professional wrestling. In addition, WWE 2K includes an intermittent musical

  soundtrack.

                 ii.     Interfaces

         57.     To operate WWE 2K, users operate a visual interface. A large number of such

  interfaces are presented by the game, including menus, loading screens, and complex interfaces

  for customizing characters. Over the course of use, the user might spend a great deal of time

  interacting with these interfaces and menus, even before they do any simulated wrestling. As

  shown below, these interfaces only infrequently contain the visual representation of WWE

  wrestlers, because the menus and choices work like a kind of control panel for configuring and

  operating the game.




                                                  20
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 24 of 153 Page ID #1694



                   iii.    Game Modes

           58.     WWE 2K18 includes a plethora of modes, including Play (an action-oriented,

  standard wrestling mode for competitive exhibition matches), MyPlayer (a single-player mode

  where you can create a character), and WWE Universe (an interactive narrative mode by which

  players book matches and create their own storylines that can last for years), among others. 15 It

  also includes additional modes, including MyCareer (a narrative mode with interspersed action-

  oriented games) and Road to Glory (an online mode that allows different players to compete

  against each other). 16 Each of these modes provides a different experience of play,

  corresponding with a different aspect of professional wrestling.

           59.     Generally speaking, sports entertainment video-games like WWE 2K have first

  been simulations of televised sports entertainment, with the game presented in a manner and

  format corresponding with professional television broadcast. That effort corresponds with Play

  mode most directly.

           60.     Other game modes highlight the many more domains that intersect with

  professional wrestling. The MyCareer mode is the central story mode in WWE 2K. It allows

  users to experience a fictitious narrative where they follow their wrestler as he tries to become a

  star of the WWE.

           61.     This plot is interspersed with playable matches along the main character’s

  progression through his wrestling career. In MyCareer mode, the player can configure the




  15
       WWE 2K18 Wiki Guide: Game Modes, https://www.ign.com/wikis/wwe-2k18/Game_Modes (attached hereto
       as Exhibit 9).
  16
       WWE 2K18: Review of MyCareer and Road to Glory Modes, https://bleacherreport.com/articles/2739153-
       wwe-2k18-review-of-mycareer-and-road-to-glory-modes (attached hereto as Exhibit 10).



                                                      21
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 25 of 153 Page ID #1695



  appearance of a fictional character who appears in the narrative scenario central to that mode. In

  this mode, the character depicted is not a real-world professional wrestler. 17

                    iv.      The Size of WWE 2K

           62.      Whether considered from the perspective of the elements of its audiovisual

  display or the components of its computer program, WWE 2K is a large work. This is because

  the audiovisual display of a wrestling match incorporates much more than just two wrestlers in a

  ring. In fact, the visual depiction of those matches involve numerous elements, including (just to

  name a few):

                    •        The physical ring, including the mat, the skirt, and the ropes;

                    •        Numerous insignia, including those of the WWE and the specific match
                             that is being played;

                    •        The wrestlers (often two, but sometimes up to 8 in multi-player matches,
                             each of whom wears outfits with different accessories and other features
                             (such as tattoos);

                    •        A referee;

                    •        Spectators;

                    •        The arena; and

                    •        The game clock and scoring system.

           63.      To create a realistic simulated wrestling match, WWE 2K needed to include all of

  these elements in a playable, audio-visual experience. Overall, the appearance of a WWE 2K

  game is similar to that of televised professional wrestling in visual and auditory detail: a rapidly-

  moving skirmish of wrestlers’ bodies moving around the ring as they grapple with each other,

  and as the various contextual sights and sounds of crowds, referees, and others perform their

  roles during the process. The visual and auditory detail is high enough, and the realism achieved




  17
       Importantly, the Tattoos cannot be added to that character.



                                                           22
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 26 of 153 Page ID #1696



  via today’s video-game hardware and software is likewise high enough, that the complexity of a

  television broadcast of WWE wrestling offers a good approximation of the quantity and quality

  of audio-visual chaos of a session of WWE 2K gameplay.

           64.      In addition to incorporating all of these visual elements, WWE 2K also is a

  complex computer program. It must embrace wrestling’s tendency to produce unexpected and

  unplanned outcomes from a series of predictable, pre-determined rules. In part, the reason

  people enjoy playing sports entertainment video-games like WWE 2K is that they want to partake

  in the creation of such unexpected outcomes even if they do not possess the physical prowess—

  not to mention access to the professional organizations and stadia—to do so themselves.

           65.      The 10 PRINT program discussed above is both simpler and different than a

  modern video game like WWE 2K. But the principle of the matter is the same. Instead of one

  line of code, WWE 2K contains many hundreds of thousands. Instead of a character map of

  letters and symbols, WWE 2K includes hundreds of models of real WWE wrestlers, data

  associated with those wrestlers, arenas and other environments, along with all the intricate detail

  inherent to all of those features—the way an outfit’s fabric falls as it moves, the shape, color, and

  texture of an arena seat, the color and look of a wrestling ring, and many more. The creation of

  WWE 2K involved motion capture of the performances of wrestlers, along with the facial

  features and physical appearances of the professional wrestlers depicted in the game.

           D.       The Tattoos Are a Tiny Part of WWE 2K That Would Rarely Be Noticed
                    During Ordinary Game Play

           66.      In her Complaint, 18 Plaintiff claims that Take-Two infringed copyrights in tattoos

  that were inked on real-world professional wrestler Randy Orton.



  18
       I understand that Plaintiff has amended her complaint. For the purposes of this report, I refer to Plaintiff’s
       Amended Complaint as the Complaint.



                                                             23
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 27 of 153 Page ID #1697



          67.     With the foregoing background in mind, I have reached several conclusions about

  the Tattoos’ appearance in WWE 2K, which I will elaborate on in the balance of this section of

  my report. First, in the average game of WWE 2K, Mr. Orton (and by extension his Tattoos) will

  not appear. Second, when Mr. Orton does appear, the Tattoos generally are depicted smaller

  than they appear in real life due to the size of the ordinary screen on which WWE 2K is played.

  Third, when the Tattoos are depicted, they appear among a plethora of other visual and auditory

  elements, including other tattoos. In particular, the Tattoo that Plaintiff calls “Tribal Addition

  Design” merely involves a few accents on a pre-existing tattoo, making it difficult to notice.

  Fourth, when the Tattoos are depicted, they are difficult to observe due to (a) their obstruction

  by other game elements, such as Mr. Orton’s own body, the bodies of other wrestlers, the body

  of the referee, the wrestling ring, and other in-game elements; (b) their being out-of-focus; and

  (c) Mr. Orton’s quick movements in the game as he grapples with other wrestlers. This is

  because WWE 2K is depicting Mr. Orton exactly as he would appear in a televised or filmed

  wrestling match, in which the Tattoos would be equally difficult to observe. Finally, the Tattoos

  play no role in the plot of WWE 2K’s MyCareer mode.

                  i.      The Tattoos Often Do Not Appear in the Average Playing of WWE 2K

          68.     The fractional nature of the Tattoos’ use in WWE 2K is clear from the total

  amount of time that the Tattoos would appear in the average game. In a film or television show,

  the clarity, visibility, proximity, and other factors of observability are fixed, as is the total

  amount of time any element appears in the film. The fact that video games are more adaptable

  than static films only amplifies the lack of observability of the Tattoos in WWE 2K.




                                                     24
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 28 of 153 Page ID #1698



           69.      As the Tattoos only appear in WWE 2K as they are inked on Mr. Orton, 19 when

  Mr. Orton is not selected as a wrestler to be played or with by the game user, the Tattoos do not

  appear. Thus, it is clear that the Tattoos do not appear every time that WWE 2K is played.

           70.      I have conducted an approximate calculation to determine how often Mr. Orton

  might appear in WWE 2K. The game facilitates the play of theoretically endless games, which

  need not contain the same wrestlers. For example, given the 149 past and current wrestling pros

  featured in WWE 2K17 (inclusive of alternate characters), the possible combinations of those

  wrestlers into matches would be calculated as C(149,2) pairs of 2 in-ring players each =

  149!/(2!(149−2)!) = 11,026 unique pairings of combinations of players. In the case of multi-

  wrestler matches of more than two competitors, the number of combinations rise astronomically.

  WWE 2K18 includes 173 wrestlers and supports 8-wrestler matches C(173,8) = 16.9 trillion

  possible match groupings, and the associated audiovisual distinctiveness. And that doesn’t

  account for audiovisual changes in venue, costume, and other customizable options provided by

  the game. The expressive audiovisual possibility space in these games are effectively infinite.

           71.      Given this approximate calculation, it would be absurd to conclude that

  occasional appearances of Mr. Orton constitute any more than a tiny speck of the overall

  expressive universe that WWE 2K makes possible. Even if Mr. Orton were a popular wrestler

  within the game, the possible outputs of WWE 2K are so enormous that they massively

  overshadow the occasional appearance of portions of Mr. Orton’s body. Even when Mr. Orton

  does appear in the game, the Tattoos are often obstructed by other elements of gameplay, as

  further discussed below.




  19
       Pl.’s RFA Resps. (Dkt. No 95), at Resp. 78 (admitting the “Tattoos on the Randy Orton character appear as they
       do on his body”).



                                                          25
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 29 of 153 Page ID #1699



                    ii.      The Tattoos Are Depicted Far Smaller than They Appear in Real Life

           72.      Even when the Tattoos do appear in WWE 2K, they appear far smaller than they

  appear in real life. As discussed above, the average screen on which WWE 2K is played likely

  ranges from 22.1 inches to 49 inches diagonal. At those sizes on a 16:9 ratio screen, the screen

  height will be 10.8 inches to 24 inches. It is obvious that the Tattoos will be significantly smaller

  than they appear in real life if displayed on such screens.

           73.      Randy Orton is 6’5”. Based on my estimate that wrestlers generally will appear

  one-half the size of the screen, the wrestlers will appear 11.05 inches to 12 inches high. At those

  measurements, Mr. Orton would appear 14.35–15.58% of his ordinary height.

           74.      As the Tattoos in WWE 2K are proportional to the size that they appear on Mr.

  Orton in real life, 20 they also would be 14.35–15.58% the size that they appear in real life.

                    iii.     The Tattoos Are Depicted Next to a Plethora of Other Visual and Auditory
                             Elements

           75.      Even when the Tattoos do appear in the game, the game does not emphasize or

  draw attention to them, either implicitly or explicitly. This is not a “view athletes’ tattoos” video

  game, but a wrestling video game, which foregrounds the competition of wrestlers in the ring

  above all else.

           76.      As discussed above, WWE 2K has numerous audio-visual elements. As a result,

  in the instances that Mr. Orton appears from among the selection of hundreds of available

  wrestlers, his Tattoos will not be particularly prominent when compared to the total quantity of

  audio-visual material therein. In fact, as established above, the total quantity of this material is

  so large as almost to be incalculable.



  20
       Pl.’s RFA Resps. (Dkt. No. 95), at Resp. 76 (admitting that the “Tattoos appear the same size in proportion to
       Mr. Orton’s body in real life”); see also id. at Resps. 77.



                                                           26
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 30 of 153 Page ID #1700



          77.     Visually, the Tattoos will appear on screen with the wrestlers, wearing various

  outfits with different accessories and other features (such as tattoos); the ring, including its skirt,

  logos, ropes, turnbuckles, and poles; the arena; referees; spectators; colorful signs held up by

  spectators close to the ring; and the game clock and scoring system.

          78.     The Tattoos also appear on Mr. Orton next to other tattoos that are not at issue in

  this case. For example, Plaintiff calls one of her Tattoos “Tribal Addition Design.” 21 As shown

  below, that tattoo is only a few accents on a pre-existing tattoo. As a result, it would be very

  difficult for the ordinary player of WWE 2K to distinguish Plaintiff’s Tattoo from the pre-existing

  tattoo that she did not ink.




                                                                                     22




  21
       ALEXANDER000002 (attached hereto as Exhibit 11).
  22
       ALEXANDER000004 (attached hereto as Exhibit 12).



                                                    27
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 31 of 153 Page ID #1701



         79.     Auditorially, the Tattoos appear with sounds of wrestler voices; the voices of the

  announcers; the voices of the referees; the noise of the crowd, the ring of the wrestling bell; and

  a musical soundtrack.

         80.     Taken together, these visual and auditory elements would overwhelm any average

  appearance of the Tattoos in WWE 2K, particularly given the Tattoos’ small size.

                 iv.      The Tattoos Are Difficult to Observe in WWE 2K

         81.     In addition to all of the other elements of WWE 2K that appear beside the Tattoos

  in the game, the Tattoos clearly are subordinated to the display of the arena and the wrestlers in

  competition, as an incidental feature of a particular wrestler appearing in a particular position at a

  particular moment in time. As a result, the Tattoos are hard to observe for three additional

  reasons.

         82.     First, the Tattoos often are obscured from view by multiple aspects of the game,

  because you cannot see all sides of Mr. Orton at the same time. In other words, Mr. Orton’s own

  body inevitably will block one or more of the Tattoos from view. Further, as shown below,

  Mr. Orton’s clothes may block one or more of the Tattoos from view. In this particular example

  from WWE 2K16, Mr. Orton is wearing a short sleeve t-shirt, arm pads, and gloves, that make it

  essentially impossible to see any of the Tattoos.




                                                   28
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 32 of 153 Page ID #1702



           83.     In another example from WWE 2K18, Mr. Orton is wearing a vest that completely

  obscures his back tattoo from view. As this and the subsequent images show, contrary to

  Plaintiff’s expert Jose Zagal’s assertions in the November 15th Zagal Report, it is not always the

  case that “when Mr. Orton performs he does so bare-chested, with his tattoos clearly visible.” 23




           84.     In fact, even when the camera is more closely zoomed in on Mr. Orton when he is

  entering the ring, his back and upper arm tattoos are almost entirely obscured by that same vest.




  23
       November 15, 2018 Report of Jose Zagal, at 8.



                                                       29
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 33 of 153 Page ID #1703



           85.   Even when Mr. Orton enters the ring, the camera zooms in on him from the front,

  blocking a view of his upper back tattoos and only partially showing his upper arm tattoos.




           86.   Moreover, the Tattoos may be obscured by other wrestlers or the referee, or other

  in game elements such as control prompts to continue or end certain wrestling moves, as shown

  below.




           87.   Second, the Tattoos sometimes appear out-of-focus during WWE 2K gameplay.

  This makes sense given that WWE 2K attempts to simulate a real-world wrestling match as it

  would appear on television—in some cases, televisual effects are explicitly added to make the

  experience feel more like a telecast. Such matches are shot with multiple cameras from multiple

  angles, and the viewer’s overall perception of the match is a combination of the screen’s flipping

  back and forth between these cameras and angles. This will inevitably lead to some lack of focus

  as the cameras readjust.




                                                  30
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 34 of 153 Page ID #1704



           88.     Third, the Tattoos can be difficult to observe due to the quick movements of Mr.

  Orton’s likeness in the game. In my review of the game, the wrestlers move very fast,

  particularly Mr. Orton (known as “The Viper”), making it difficult to see the Tattoos.

           89.     Overall, in ordinary play mode, no matter the camera configuration or zoom, the

  ordinary player will perceive the Tattoos as a kind of visual noise creating realism in the

  environment and the character. Just as the player is likely not to remark on the specifics of a

  simulated wrestler’s nose shape or hairstyle, except to verify the impression that this is indeed

  Randy Orton, or any other wrestler in the game, so the player is unlikely to construe the in-game

  tattoos as more than environmental details in the setting.

           90.     As noted above, Plaintiff’s expert Jose Zagal wrote in the November 15th Zagal

  Report that it is important that “games based on real-world people . . . achieve a certain standard

  of verisimilitude.” 24 This is not because of any given element of an individual. Instead, it is

  because the combination of details add to a user’s overall impression of realism created by the

  sum total of the complexity and detail of the environment—the wrestlers, the arena, the

  spectators, and so on. Any individual detail of that environment is likely to vanish into the

  background, particularly while the user is manipulating the wrestlers to operate the game.

  Indeed, the term that Zagal uses, verisimilitude, is a philosophical concept used in aesthetics.

  Although it is sometimes used as a synonym of realism in art, it is equally, and originally, used

  as a way to characterize the appearance of truth in a creative work or a situation. Verisimilitude

  is induced to produce an overall sense of resemblance to reality in a work, precisely because

  people perceive reality as a whole, not just as an individual set of pieces—arms, tattoos,

  moustaches, chairs.


  24
       November 15, 2018 Report of Jose Zagal, at 2.



                                                       31
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 35 of 153 Page ID #1705



           91.     Zagal also notes in the November 15th Zagal Report that a “level of attention and

  concern to the realistic appearance of the video game Orton character is evident in the amount of

  meta-criticism and content that is dedicated to the very issue.” Even if there are occasions when

  the public might note the appearance of Mr. Orton or other characters, the fact remains that WWE

  2K players buy and play these games to make wrestlers compete, not to observe the details of

  their simulated physical forms in the abstract. This fact is most evident in fans’ online queries

  about how to turn off the match entrances, when wrestlers like Mr. Orton approach the ring,

  displaying their bodies and clothing. “It’s quite annoying, can it be turn [sic] off?” writes one

  player on Reddit. 25 Another, on the popular Steam community, asks, “Is there any way how to

  skip those annoying intros?” 26 At the end of the day, players do not want to look at Mr. Orton

  (or any other wrestler) as a figure on screen or as an animated character performing scripted

  behaviors. They want to play the game, controlling the characters as they perform wrestling

  moves, and in so doing obscuring specific features, like tattoos, from becoming the focus of

  attention.

                   v.      The Tattoos Are Not Part of the Plot of WWE 2K

           92.     It also is worth noting that the Tattoos are not in any way a part of the plot of

  WWE 2K’s MyCareer mode. As a result, the game does not in any way guide users to see the

  Tattoos beyond their appearance as a matter of course in the traditional Play mode of the game.

                                                     ***




  25
       Skip show intros on WWE2K18 MyCareer, Reddit,
       https://www.reddit.com/r/WWEGames/comments/7opv65/skip_show_intros_on_wwe2k18_mycareer/ (attached
       hereto as Exhibit 13)
  26
       WWE 2K17: Skipping intros?, Steam,
       https://steamcommunity.com/app/510510/discussions/0/1353742967815337734/ (attached hereto as Exhibit
       14)



                                                       32
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 36 of 153 Page ID #1706



         93.      In sum, the Tattoos rarely appear in the game and, when they do, they are not

  emphasized in the game’s audio-visual display. The appearance, duration, and significance of

  the Tattoos in WWE 2K are minimal by comparison to the total size of the game. Moreover, the

  Tattoos are used in a fleeting way, in small size, out-of-focus, with a relative visual

  indistinctiveness, and overall character as an accessory for general realism. It is difficult to

  ascertain whether or not any of the Tattoos are ever visible in their entirety during a single

  moment of the game’s normal play, given that they often are obstructed by Mr. Orton himself,

  other wrestlers, referees, the ring, or any number of other game elements that share a naturally

  evolving scene in a simulated wrestling match with the incidental feature of a single wrestler’s

  tattoos. This is true even if a circumstance could be constructed using tools such as the instant

  replay mode, deployed against its intended function. Even if it could, that scenario would

  constitute such a small portion of the game as a whole, and such an esoteric corner of the game’s

  emergent possibility space, that it would be possible that no ordinary player would ever

  encounter it.

         E.       The Tattoos Are a Small Part of the WWE 2K Computer Program

         94.      In addition to the Tattoos’ lack of observability in the video game’s visual

  display, the Tattoos would be an infinitesimal portion of the overall computer program. In

  today’s current practice for video-game development, the appearance of a realistic, 3-d scene is

  created from several different components. For the sake of this discussion, let us divide those

  components into two groups:

         •        The first group is the software code and instructions used to run the game—these

                  are sometimes called procedural elements, after computers’ ability to process

                  data (i.e., to perform computational manipulation of information). Procedural




                                                   33
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 37 of 153 Page ID #1707



                 elements include the core behavior of the game engine, along with any additional

                 compiled or interpreted software code used to customize that behavior.


         •       The second group is the data upon which the procedural elements do their

                 processing, sometimes called instantial elements. Those include, in part, 3-d

                 models, which are constructed from polygonal geometry in a specialized

                 authoring program; 3-d textures and related materials, like bump maps, which are

                 like skins applied to the un-detailed 3-d models to make them appear to have

                 realistic structure and surface; virtual lights that make a 3-d scene visible;

                 character rigging and animations that make the models appear to move and

                 behave in different ways, and so on.


         95.     It is worth noting that there is an overlap between procedural and instantial

  elements in games. For example, today’s 3-d software systems offer complex methods for

  creating visual realism, among them elements called shaders that allow a 3-d rendering hardware

  to make adjustments to the appearance of a texture to create more realistic, fine-grained

  appearances, like the movement of fabrics or the surfaces of water. When we talk about the

  “computer software” as a distinct, creative output, that name encompasses all the procedural and

  instantial elements of the software, saved to disc in a format that can be accessed, manipulated,

  and used when the software is running.

         96.     I have established above that the size of a work of computer software is not easily

  calculable from the size of its code or constituent elements. The 10 PRINT example shows how

  a single line of computer code produces an aesthetic output that massively amplifies the

  individual character content of the program itself. But that idea notwithstanding, when saved to

  disc for later use by the program, all the procedural and instantial assets in a computer software


                                                   34
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 38 of 153 Page ID #1708



  title also take up space physical on disk, as individual files—much like a word-processing or

  spreadsheet document would on an ordinary user’s computer. In general, computer code—

  procedural assets—take up relatively less physical space than graphics, sounds, and other

  instantial ones. This is partly because computer code is either textual in the case of interpreted

  code—that is, code run on-demand—or else translated to machine instructions before loading

  onto disc, through a process known as compilation. Furthermore, code generally enacts common

  procedural behaviors on many instantial assets. For example, a particular software routine might

  initiate a body slam/clothesline/punch/kick. That code would be used to create a particular

  wrestling move no matter which wrestler was executing that move. The specific appearance and

  simulated behavior of the wrestler executing the move would be defined by 3-d models, rigging,

  animation, textures, and other instantial elements, which would be loaded and displayed by the

  engine, in response to the instructions enacted in the game’s code.

         97.     The relatively high graphical resolution of modern high-definition displays has

  caused the physical space devoted to instantial assets to grow substantially. You can think about

  your own experience with computer images to help understand why. A digital photograph taken

  15 or more years ago might have had a resolution of 1 megapixel (mp). Today’s cameras

  regularly boast resolutions of 10, 20, 30 or more megapixels—even the resolution of a

  smartphone camera regularly exceeds 12mp today. That means that the storage space required to

  hold an individual photo is larger than what it was when 1mp cameras were standard. Similarly,

  when software and game developers create assets for use in software, they must create many

  more assets at much higher resolution than they once did.

         98.     As the visible resolution of displays increases, and as the power of computers to

  depict realistic 3-d scenes increases—that is, as the computer is capable of showing and




                                                   35
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 39 of 153 Page ID #1709



  managing a larger number of individual elements in one view at a time, the quantity of models,

  textures, animations, and related elements required to make today’s video games look as detailed

  and realistic as they do also increases. For example, in the past, the appearance of the stands

  surrounding the wrestling ring might have been much less detailed—perhaps a flat surface,

  similar to a theatrical backdrop, adorned with a static image representing a crowd in their seats

  would have looked good enough given the overall detail and resolution of a game. But today,

  hardware advances, television resolutions, and other factors demand greater detail—WWE 2K

  shows individual seats with individual fans, all modeled and animating as individuals. That

  additional detail is everywhere—the stands are just one example. And as a result, the quantity

  and size of instantial assets has increased. High-resolution texture maps of everything in the

  game must be produced—for faces, clothes, the wrestling ring, and everything else in the game

  too.

         99.     When taking the total quantity of instantial assets into account, the portion of

  those assets devoted to depicting Mr. Orton’s tattoos are tiny in relation to the overall number

  and size of assets in the game at large. Specifically, the WWE 2K18 disc contains approximately

  44.68 GB of data. The majority of that data is taken up by all the assets—the graphics, sounds,

  and related support files that I have called instantial assets. An individual set of textures for a

  wrestler’s tattoos in the game, that is, for the asset that gives that wrestler a particular appearance

  (i.e., his tattoos) on screen is much smaller. I understand that the texture files for Mr. Orton’s

  arms and torso are 7.47 MB uncompressed. Although the Tattoos appear on Mr. Orton’s arms

  and torso, there is significant space on both his arms and torso where the Tattoos do not appear.

  That means that if we conservatively assume that half of Mr. Orton’s arms and torso are covered




                                                    36
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 40 of 153 Page ID #1710



  with the Tattoos, the entire visual display of Mr. Orton’s tattoos in WWE 2K is 0.008% of the

  WWE 2K18 computer program.

           F.       There Is No Market for the Tattoos in Video Games

           100.     From a video game industry perspective, it also is my opinion that WWE 2K does

  not cause a negative effect on whatever market exists for the Tattoos.

           101.     As an initial matter, I am not familiar with any video game developer licensing

  the rights to tattoos for inclusion in a video game.

           102.     Neither is Plaintiff it appears as she admits that she has “never been in the video

  game business,” 27 and has “received no revenues from the use of the TATTOOS in video

  games.” 28 Further, she admitted that she has “not licensed to another PERSON the ability to

  include the TATTOOS in a video game.” 29 In fact, Plaintiff admits that that she “does not recall

  marketing her tattoo designs.” 30 Nor does Plaintiff “recall any communications with Mr. Orton

  concerning his ability to display the TATTOOS,” in a video game or otherwise. 31 At her

  deposition, she admitted that she has never told a client that they needed her permission, or to

  pay her, before they could appear in a video game showing tattoos she had inked. 32 Finally, she

  admitted at her deposition that she is not in competition with any of the defendants in this case. 33



  27
       Pl.’s RFA Resps. (Dkt. No. 95), at Resp. 92; see also id. at Resp. 90 (admitting that Plaintiff’s “business is
       inking tattoos on humans”).
  28
       Pl.’s RFA Resps. (Dkt. No. 95), at Resp. 111; see also id. at Resp. 112 (admitting that Plaintiff has “received no
       revenues from the use of any tattoo inked or designed by [Plaintiff] in video games”); see also, Pl.’s Deposition
       Transcript, at 179.
  29
       Pl.’s RFA Resps. (Dkt. No. 95), at Resp. 98; see also id. at Resp. 97 (admitting that Plaintiff has “not licensed
       to another PERSON the ability to include the TATTOOS in another work”); see also, Pl.’s Deposition
       Transcript, at 179–180.
  30
       Pl.’s Interrogatory Resps. at Resp. 22.
  31
       Pl.’s Interrogatory Resps. at Resp. 21.
  32
       Pl.’s Deposition Transcript, at 66, 90–91.
  33
       Id., at 176–177.



                                                             37
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 41 of 153 Page ID #1711



           103.     This is likely because, as discussed above, any video game that would include

  tattoos to enhance its realism is unlikely to focus on the tattoos in any meaningful way. In other

  words, although a game developer would include the Tattoos in realistically depicting Mr. Orton

  just like a nose, eyebrow, or other element of his likeness, they simply are not something to

  which it would make sense to license rights. 34 The video game industry would not reasonably

  anticipate licensing the Tattoos for inclusion in video games, as opposed to licensing rights to

  Mr. Orton’s overall likeness, which necessarily would include the Tattoos.

           104.     I note that in the November 15th Zagal Report, Plaintiff’s expert argues that the

  Tattoos are valuable to WWE 2K because, without them, “Orton’s character in the Video Games

  would be perceived as phony or unrealistic and sales of the Video Games would suffer.” 35 I

  disagree with Zagal. Although the Tattoos, like any other detail of Mr. Orton, are important to

  his realistic depiction, there is little value in any of those details standing alone. Thus, just as

  Mr. Orton would be expected to have certain facial features, there is little value in any individual

  eyelash or eyebrow.

           105.     Moreover, WWE 2K would never substitute for the Tattoos in any market.

  Indeed, Plaintiff admitted that “Take-Two’s business and Plaintiff’s business are not

  competing.” 36 This makes sense given that the Tattoos are used in WWE 2K to realistically

  depict Mr. Orton whose actual likeness includes those tattoos. Even Plaintiff admits that

  “Defendants copied Mr. Orton’s tattoos onto a character in [WWE 2K] in order to make the



  34
       Given Take-Two’s intent to create a realistic WWE simulation game, the use of the Tattoos was reasonable, if
       not indeed necessary, to depict Mr. Orton’s likeness completely and accurately. As Plantiff’s expert admits, “If
       Orton’s appearance in games where [sic] to diverge significantly from his real-world appearance, fans would
       both be aware of this and there would be negative feedback.” November 15, 2018 Report of Jose Zagal, at 2.
  35
       November 15, 2018 Report of Jose Zagal, at 5.
  36
       Pl.’s RFA Resps. (Dkt. No. 95), at Resp. 93.



                                                           38
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 42 of 153 Page ID #1712



  character resemble Mr. Orton in real life.” 37 Moreover, she admits that Take-Two succeeded as

  the “Tattoos on the Randy Orton character [in WWE 2K] appear as they do on his body.” 38

  When asked at her deposition whether she agreed “that part of what he looks like in real life is

  the tattoos that be bears on his person,” she answered “Absolutely, yes, ma’am.” 39

            106.     It cannot be overemphasized in this context that the Tattoos are never depicted

  apart from Mr. Orton and his likeness and that the Tattoos are depicted along with Mr. Orton’s

  various other tattoos in the correct proportions to each other and Mr. Orton. They cannot be

  depicted on another wrestler, nor can they be created independently on a fictional wrestler. And

  they are not sold as merchandise either in the game itself or on physical items associated with

  WWE 2K. 40

            107.     Thus, Take-Two’s use is nothing like the purpose for which the Tattoos originally

  were created.

            108.     Accordingly, the Tattoos are not something that a video game developer would

  reasonably anticipate licensing for including in a video game like WWE 2K.

  IV.       RESERVATION OF RIGHTS

            109.     If called to testify at trial, I expect to refer to some or all of the information and

  opinions set forth in this report, and I expect to prepare exhibits to illustrate or summarize my

  testimony in accordance with the Court’s rules. These exhibits and demonstratives may include

  the following: animations, models, equipment, drawings, charts, diagrams, photographs, enlarged




  37
        Pl.’s RFA Resp. (Dkt. No. 95), at Resp. 38.
  38
        Pl.’s RFA Resps. (Dkt. No 95), at Resp. 78
  39
        Pl’s Deposition Transcript, at 21.
  40
        Pl.’s RFA Resps. (Dkt. No. 95), at Resp. 95.



                                                        39
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 43 of 153 Page ID #1713



  photographs, and videos. I also reserve the right to supplement or amend my opinions based on

  any additional information or evidence provided to me.




                                                 2
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 44 of 153 Page ID #1714
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 45 of 153 Page ID #1715




                     EXHIBIT 1
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 46 of 153 Page ID #1716


                                         IAN BOGOST
                                      CURRICULUM VITAE

                      Ivan Allen College Distinguished Chair in Media Studies
                                 Professor of Interactive Computing
                               Professor, Scheller College of Business
                                  Georgia Institute of Technology

                             Founding Partner, Persuasive Games LLC
                                 Contributing Editor, The Atlantic


           CONTACT

           Georgia Institute of Technology                  Persuasive Games LLC
           Digital Media / TSRB 318B                        1100 Peachtree St.
           85 5th St. NW                                    Suite 200
           Atlanta, GA 30308-1030                           Atlanta, GA 30309
           +1 (404) 894-1160                                +1 (404) 907-3770
           ibogost@gatech.edu                               ian@persuasivegames.com
           bogost.com                                        persuasivegames.com

     I.    EARNED DEGREES

           Ph.D., Comparative Literature, University of California, Los Angeles, 2004.
           M.A., Comparative Literature, University of California, Los Angeles, 2001.
           B.A., Philosophy & Comparative Literature, University of Southern California, 1998.
                Magna Cum Laude, Phi Beta Kappa
           Diplôme Approfondi de Langue Français, Centre International d’Etudes
           Pédagogiques, 1997.

     II.   EMPLOYMENT

           2013 –
                Contributing Editor
                The Atlantic

           2012 –
                Ivan Allen College Distinguished Chair in Media Studies
                    School of Literature, Media, and Communication, Ivan Allen College
                Professor of Interactive Computing
                    School of Interactive Computing, College of Computing
                Professor of Business (2014–)
                    Scheller College of Business
                Professor of Architecture (2019–, pending administrative approval)
                    School of Architecture, College of Design
                Georgia Institute of Technology
                - Director, Center for Media Studies
                - Affiliated Faculty, Graphics Visualization and Usability Center (GVU)

                                             Page 1 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 47 of 153 Page ID #1717
Ian Bogost                                                                               Curriculum Vitae

                  - Affiliated Faculty, Center for 21st Century Universities (C21U)
                  - Affiliated Faculty, Center for the Development and Application of Internet of
                       Things Technologies (CDAIT)

             2011 – 2012
                  Professor of Digital Media, School of Literature, Communication, and Culture
                  Adjunct Professor of Interactive Computing, College of Computing (2012)
                  Georgia Institute of Technology
                  - Director of the Graduate Program in Digital Media (2010–2012)
                  - Affiliated Faculty, Graphics Visualization and Usability Center (GVU)
                  - Affiliated Faculty, Center for 21st Century Universities (C21U)

             2008 – 2011
                  Associate Professor
                  School of Literature, Communication, and Culture
                  Georgia Institute of Technology
                   - Affiliated Faculty, Graphics Visualization and Usability Center (GVU)

             2009 (summer)
                  Visiting Professor
                  Faculty of Engineering and Information Technology
                  University of Technology Sydney

             2004 – 2008
                  Assistant Professor
                  School of Literature, Communication, and Culture
                  Georgia Institute of Technology.
                   - Affiliated Faculty, Graphics Visualization and Usability Center (GVU)
                   - Director, Experimental Game Lab, 2005-2006

             2003 – present
                  Founding Partner, Chief Designer
                  Persuasive Games LLC, Atlanta, GA (independent videogame developer)
                   - 2003 – 2010 Founding Partner, Persuasive Games Latin America SA

             2002 – 2013 (when the company was successfully sold)
                  General Partner
                  Open Texture LLC, Highland Park, CO (educational and media publishing)

             1999 – 2003
                  Vice President, Chief Technology Officer
                  Media Revolution LLC, Santa Monica, CA (eBusiness, games, and technology
                  services)

             1998 – 1999
                  Digital Media Consultant (specializing in advertising and eBusiness
                  applications in the advertising, automotive, and entertainment industries)



                                                Page 2 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 48 of 153 Page ID #1718
Ian Bogost                                                                              Curriculum Vitae

             1995 – 1998
                  Interactive Media Developer
                  Digital Evolution / US Interactive, Los Angeles, CA (Internet and interactive
                  services, advertising, automotive, eBusiness)

       III. SCHOLARLY ACCOMPLISHMENTS

              A.   PUBLISHED BOOKS AND PARTS OF BOOKS

                   A1. BOOKS
                   Bogost, Ian. Play Anything: The Pleasure of Limits, the Uses of Boredom, and
                        the Secret of Games. New York: Basic Books, 2016.
                        —Translations: Chinese
                   Bogost, Ian. How to Talk About Videogames. Minneapolis: University of
                        Minnesota Press, 2015.
                   Bogost, Ian. The Geek’s Chihuahua: Living with Apple. Minneapolis:
                        University of Minnesota Press, 2015.
                   Nick Montfort, Patsy Baudoin, John Bell, Ian Bogost, Jeremy Douglass, Mark
                        Marino, Michael Mateas, Casey Reas, Mark Sample, and Noah Vawter.
                        10 PRINT CHR $(205.5+RND(1)); : GOTO 10. Cambridge, Mass: MIT
                        Press, 2012.
                   Bogost, Ian. Alien Phenomenology, or What It’s Like to Be a Thing.
                        Minneapolis: University of Minnesota Press, 2012.
                        —Translations: Russian (forthcoming)
                   Bogost, Ian. A Slow Year: Game Poems. Highlands Ranch, CO: Open Texture,
                        2011.
                   Bogost, Ian. How To Do Things With Videogames. Minneapolis: University of
                        Minnesota Press, 2011.
                   Bogost, Ian, Simon Ferrari, and Bobby Schweizer. Newsgames: Journalism at
                        Play. Cambridge, MA: MIT Press, 2010.
                        —Translations: Polish, Gry inoformacyjne: Dziennikarstwo epoki
                        cyfrowej. Kraków: Wydawnictwo Uniwersytetu Jagiellońskiego, 2012.
                   Montfort, Nick and Ian Bogost. Racing the Beam: The Atari Video Computer
                        System. Cambridge, MA: MIT Press, 2009.
                   Bogost, Ian. Persuasive Games: The Expressive Power of Videogames.
                        Cambridge, MA: MIT Press, 2007.
                   Bogost, Ian. Unit Operations: An Approach to Videogame Criticism.
                        Cambridge, MA: MIT Press, 2006.

                   A2. BOOK SERIES
                   Bogost, Ian and Nick Montfort, series editors. Platform Studies, MIT Press.
                       2008–.
                       - Series titles:
                                - Welcome to the Internet: The Minitel, by Julien
                                  Mailland and Kevin Driscoll (2017)
                                - Super Power, Spoony Bards, And Silverware:
                                  The Super Nintendo Entertainment System, by
                                  Dominic Arsenault (2017)


                                               Page 3 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 49 of 153 Page ID #1719
Ian Bogost                                                                       Curriculum Vitae

                           - Now the Chips are Down: The BBC Micro, by
                             Alison Gazzard (2016)
                           - Peripheral Vision: Bell Labs, the S-C 4020 and
                             the Origins of Computer Art, by Zabet Patterson
                             (2015)
                           - I Am Error: The Nintendo Entertainment
                             System, by Nathan Altice (2015)
                           - Flash: Building the Interactive Web, by
                             Anastasia Salter and John Murray (2014)
                           - The Future Was Here: The Commodore Amiga,
                             by Jimmy Maher (2012)
                           - Codename Revolution: The Nintendo Wii
                             Platform, by Steven E. Jones and George K.
                             Thiruvathukal (2012)
                           - Racing the Beam: The Atari Video Computer
                             System, by Nick Montfort and Ian Bogost
                             (2009)
              Bogost, Ian and Christopher Schaberg, series editors. Object Lessons.
                  Bloomsbury Publishing. 2013–.
                  - Series titles:
                           - Remote Control, by Caetlin Benson-Allott
                           - Golf Ball by Harry Brown
                           - Driver’s License by Meredith Castle
                           - Drone by Adam Rothstein
                           - Silence, by John Biguenet
                           - Glass by John Garrison
                           - Phone Booth by Ariana Kelly
                           - Refrigerator by Jonathan Rees
                           - Waste by Brian Thill
                           - Hotel by Joanna Walsh
                           - Hood, by Alison Kinney
                           - Dust by Michael Marder
                           - Shipping Container by Craig Martin
                           - Cigarette Lighter, by Jack Pendarvis
                           - Bookshelf, by Lydia Pyne
                           - Password, by Martin Paul Eve
                           - Questionnaire by Evan Kindley
                           - Hair by Scott Lowe
                           - Bread, by Scott Shershow
                           - Sock by Kim Adrian
                           - Tree by Matthew Battles
                           - Earth by Jeffrey Jerome Cohen and Lindy Elkins-Tanton
                           - Eye Chart by William Germano
                           - Shopping Mall by Matthew Newton
                           - Blanket, by Kara Thompson
                           - Veil, by Rafia Zakaria
                           - Traffic, by Paul Josephson
                           - Egg, by Nicole Walker
                           - Tumor, by Anna Leahy

                                         Page 4 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 50 of 153 Page ID #1720
Ian Bogost                                                                        Curriculum Vitae

                           - Personal Stereo, by Rebecca Tuhus-Dubrow
                           - Jet Lag, by Christopher J. Lee
                           - High Heel, by Summer Brennan
                           - Whale Song, by Margret Grebowicz
                           - Burger, by Carol J. Adams
                           - Rust, by Jean-Michel Rabaté
                           - Toilet, by Matthew Pearson
                           - Souvenir, by Rolf Potts
                           - Luggage, by Susan Harlan
                           - Train, by A.N. Devers
                           - Pixel, by Ian Epstein
                           - Fog, by Steven Sparks
                           - Fat, by Hanne Blank
                           - Fake, by Katherine Stevens
                           - Doctor, by Andrew Bomback
                           - Bicycle, by Jonathan Maskit
                           - Email, by Randy Malamud
                           - Hashtag, by Liz Losh
                           - Axe, by Jonny Diamond
                           - Coffee, by Dinah Lenney
                           - Potato, by Rebecca Earle
                           - Coffee, by Dinah Lenney
                           - Wheelchair, by Christopher R. Smit
                           - Cell Tower, by Steven Jones
                           - Ocean, by Steve Mentz
                           - Office, by Sheila Liming
                           - Compact Disc, by Robert Barry
                           - Magnet, by Eva Barbarossa
                           - Snake, by Erica Wright
                   - Chinese and Korean editions of many titles in print or forthcoming
                   - Companion essay series in The Atlantic; as of winter 2010, ~300+
                    essays have been published and/or are in production.
                   - All books and essays can be found at http://objectsobjectsobjects.com.

              A3. BOOK FOREWORDS AND AFTERWORDS
              Bogost, Ian (afterword). INTER/VENTION. Jan Rune Holmevik. Cambridge,
                  Mass: MIT Press, 2012.
              Bogost, Ian (foreword). Joystick Soldiers: The Politics of Play in Military
                  Videogames. Nina B. Huntemann and Matthew Thomas Payne, eds. New
                  York & London: Routledge, 2009.

              A4. REFEREED BOOK CHAPTERS
              Bogost, Ian. “Playing Debt.” In Hacking Finance, vol 1, Leslie campisi, Erika
                  Shepley, and Sarah J. Robbins, eds., 80–91.
              Bogost, Ian. “Persuasive Games, Ten Years Later.” In Persuasive Gaming,
                  Teresa de la Hera and Joost Raessens, eds. Amsterdam: Amsterdam
                  University Press, forthcoming.
              Bogost, Ian. “Object-Oriented Ontology as a Design Philosophy.” In The
                  Secret Lives of Buildings, edited by Michael Benedikt and Kory Bieg.

                                          Page 5 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 51 of 153 Page ID #1721
Ian Bogost                                                                        Curriculum Vitae

                   Austin, Center for American Architecture and Design, 2018.
              Bogost, Ian. “Pelé Soccer and Platform.” In How to Play Video Games, edited
                   by Nina Huntemann and Matthew Payne. New York: NYU Press, in
                   press.
              Bogost, Ian. “The Secret Lives of MOOCs.” In The MOOC Moment:
                   Experiments in Scale and Access in Higher Education, edited by
                   Elizabeth Losh. Chicago: University of Chicago Press, 2017.
              Bogost, Ian. “Dragon.” In Some Pigeons Are More Equal Than Others, edited
                   by Cassandra Edlefsen Lasch and Eric Ellingsen. Zürich: Lars Müller,
                   2015.
              Bogost, Ian. “The Squalid Grace of Flappy Bird.” In The State of Play: Sixteen
                   Voices on Video Games, edited by Daniel Goldberg and Linus Larsson.
                   New York: Seven Stories Press, 2015.
              Богост Яан. Видеоигры — это бардак / Пер. с англ. М. М. Скоморох, А. Р.
                   Латыповой; под ред. А. С. Ленкевича // Медиафилосфия X:
                   Компьютерные игры: стратегии исследования / Под ред. В. В.
                   Савчука. СПб.: Издательство Санкт-Петербургского философского
                   общества, 2014. С. 292–319. (Bogost Ian. Videogames Are a Mess /
                   Transl. from English by M. M. Skomorokh, A. R. Latypova; ed. A. S.
                   Lenkevich // Media Philosophy X. Computer games: research strategies /
                   Ed. V. V. Savchuk. St. Petersburg: St. Petersburg Philosophical Society,
                   2014. P. 292–319.)
              Bogost, Ian. “The Aesthetics of Philosophical Carpentry.” In The Non-Human
                   Turn, edited by Richard Grusin. Minneapolis: University of Minnesota
                   Press, 2015.
              Bogost, Ian. “Beyond the Elbow-Patched Playground.” In Humanities and the
                   Digital, edited by David Goldberg and Patrick Svensson. Cambridge,
                   Mass.: MIT Press, 2015.
              Bogost, Ian. “Rhetoric and New Media.” In The Oxford Handbook of
                   Rhetorical Studies, edited by Michael MacDonald. Oxford: Oxford
                   University Press, 2015.
              Bogost, Ian. “Panexperientialism.” In John Brockman, ed. What to Think About
                   Machines That Think (New York: Harper Perennial, 2015), 467-470.
              Bogost, Ian. “Inhuman.” In Inhuman Nature, edited by Jeffrey Jerome Cohen.
                   Brooklyn, NY: Punctum Press, 2014.
              Bogost, Ian. “Why Gamification is Bullshit.” In The Gameful World:
                   Approaches, Issues, Applications, edited by Steffen P. Walz & Sebastian
                   Deterding. Cambridge, MA: MIT Press, 2014.
                   —Also in Wendy Chun, ed. Old Media, New Media. New York &
                   London: Routledge, 2015.
              Bogost, Ian. “‘Science.’” In John Brockman, ed. This Idea Must Die (New
                   York: Harper Perennial, 2014), 132-134.
              Bogost, Ian “What Are Sports Videogames?” In Sports Videogames, edited by
                   Mia Consalvo, Konstantin Mitgutsch, and Abe Stein. NY/London:
                   Routledge, 2013.
              Bogost, Ian. “Exploitationware.” In Rhetoric/Composition/Play through Video
                   Games: Reshaping Theory and Practice of Writing, edited by Richard
                   Colby, Matthew S. S. Johnson, and Rebekah Shultz Colby. London:
                   Palgrave, 2013.

                                         Page 6 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 52 of 153 Page ID #1722
Ian Bogost                                                                        Curriculum Vitae

              Bogost, Ian. “A Portrait of the Artist as a Game Studio.” In The Best Writing
                  From The Atlantic’s Technology Channel 2012, edited by Megan Garber,
                  Alexis C. Madrigal, and Rebecca J. Rosen. Washington, D.C.: Atlantic
                  Media, 2012.
              Bogost, Ian. “The Broken Beyond.” In The Best Writing From The Atlantic’s
                  Technology Channel 2012, edited by Megan Garber, Alexis C. Madrigal,
                  and Rebecca J. Rosen. Atlantic Media, 2012.
              Bogost, Ian. “The Turtlenecked Hairshirt.” In Debates in the Digital
                  Humanities, edited by Matthew K. Gold. Minneapolis: University of
                  Minnesota Press, 2012.
              Bogost, Ian, Simon Ferrari, and Bobby Schweizer. “Newsgames.” In News
                  Online: Transformation and Continuity, edited by Graham Meikle and
                  Guy Redden. London: Palgrave, 2011.
              Bogost, Ian. “Ian became a fan of Marshall McLuhan on Facebook and thinks
                  you should too.” In Facebook and Philosophy: What’s on Your Mind?,
                  edited by D.E. Wittkower. Chicago: Open Court, 2010.
              Bogost, Ian. “The Simulation of Everyday Life.” In Play and Politics: Games,
                  Civic Engagement, and Social Activism, edited by Douglas Thomas and
                  Josh Fouts. Ann Arbor: Michigan University Press, 2010.
              Bogost, Ian. “The Phenomenology of Videogames.” In Espen Aarseth et al,
                  eds. The Philosophy of Computer Games. Berlin: Springer, 2009.
              Bogost, Ian, and Cindy Poremba. “Can Games Get Real? A Closer Look at
                  “Documentary” Digital Games.” In Computer Games as a Sociocultural
                  Phenomenon: Games without Frontiers, War without Tears edited by
                  Andreas Jahn-Sudmann and Ralf Stockmann. London: Palgrave
                  Macmillan, 2008.
              Bogost, Ian. “Persuasion and Gamespace.” In Space Time Play: On the
                  Synergy Between Computer Games, Architecture, and Urbanism, edited
                  by Friedrich von Borries, Steffen P. Walz, and Matthias Böttger. Basel:
                  Birkhäuser Publishing, 2007.
              Bogost, Ian. “Game States: Power, Politics, and the Rhetorics of Play.” In The
                  Ecology of Games (MacArthur Series on Digital Media and Learning),
                  edited by Katie Salen. Cambridge, MA: MIT Press, 2008.
              Bogost, Ian. “Simulation and Bias.” In Ted Nelson, Computer Lib / Dream
                  Machines, edited by Noah Wardrip-Fruin and Jill Walker. Cambridge,
                  MA: MIT Press, forthcoming (in press).
              Bogost, Ian. “Persuasive Games on Mobile Devices” In Mobile Persuasion: 20
                  Perspectives on the Future of Behavior Change, edited by B.J. Fogg and
                  Dean Eckles, Palo Alto: Stanford Captology Media, 2007.
              Bogost, Ian, and Gonzalo Frasca. “Videogames Go to Washington: The Story
                  Behind Howard Dean's Videogame Propaganda.” In Second Person:
                  Roleplaying and Story in Games and Playable Media, edited by Pat
                  Harrigan and Noah Wardrip-Fruin. Cambridge, MA: MIT Press, 2007.
              Bogost, Ian, and Daniel Klainbaum. “Experiencing Place in Los Santos and
                  Vice City.” In The Culture and Meaning of Grand Theft Auto, edited by
                  Nathan Garrelts. Jefferson, NC: McFarland, 2006.
              Bogost, Ian. “Frame and Metaphor in Political Games.” In Worlds in Play,
                  edited by Suzanne de Castell and Jen Jenson. Berlin & New York: Peter


                                          Page 7 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 53 of 153 Page ID #1723
Ian Bogost                                                                           Curriculum Vitae

                      Lang, 2006. Also in Digra 2005 Selected Papers, edited by Suzanne de
                      Castell and Jen Jenson.
                      —Japanese Translation, Bogost, Ian. イアン • ボゴスト「ポリティカル • ゲーム
                      のフレームとメタファー」『InterCommunication』59 号、守岡桜訳、NTT 出版
                      、二〇〇六年。[Bogost, Ian, “Frame and Metaphor in Political Games,”
                      trans. by Sakura Morioka, InterCommunication, No.59, NTT Publishing
                      Co., Ltd., Tokyo, 2006.]
                  Bogost, Ian. “Licensed Aesthetics: Implications of FPS Game Engining.” In
                      Doom: The First-Person Reader, edited by Matteo Bittanti and Sue
                      Morris. Milan: Costa & Nolan, 2005.

                  A4. OTHER PARTS OF BOOKS
                  Bogost, Ian (interview). In Paul J. Ennis, Post-Continental Voices: Selected
                      Interviews. Hampshire, UK: Zero Books, 2010.
                  Bogost, Ian. “Videogames and Ineffability.” In Brenda Brathwaite and Ian
                      Schreiber. Challenges for Game Designers. Boston: Charles River
                      Media, 2008.
                  Bogost, Ian. “Persuasive Games.” In Tracy Fullerton, Game Design Workshop,
                      Second Edition: A Playcentric Approach to Creating Innovative Games.
                      New York: Morgan Kaufman, 2008.
                  Bogost, Ian. “An Introduction to Persuasive Games.” In Digital Think: An
                      Anthology of New Media Thinkers, edited by Nora Paul. Washington
                      D.C.: American Press Institute, 2005.

             B.   REFEREED PUBLICATIONS

                  B.1. REFEREED JOURNAL PUBLICATIONS
                  Bogost, Ian. “Curiosity Journalism, or the First Decade of Newsgames.”
                       Convergence (pending review).
                  Bogost, Ian. “A fenomenologia do videogame.” Revista ECO-Pós 21:2 (2018)
                       “Realismo Especulativo.” A fenomenologia do videogame.
                  Montfort, Nick and Ian Bogost. “Random and Raster: Display Technologies
                       and the Development of Video Games.” IEEE Annals of the History of
                       Computing 31:3 (July-September 2009), 34-43.
                  Bogost, Ian. “Playing Politics: Videogames for Politics, Activism, and
                       Advocacy.” First Monday 11:Special Issue Number 7 (September 2006),
                       http://firstmonday.org/issues/special11_9/bogost/index.html.
                  Bogost, Ian. “Videogames and Ideological Frames.” Popular Communication
                       4, no. 2 (2006).
                  Murray, Janet, Ian Bogost, Michael Mateas, and Michael Nitsche. “Game
                       Design Education: Integrating Computation and Culture.” IEEE
                       Computer Society 39, no. 6 (2006): 43-51.
                  Bogost, Ian. “Comparative Videogame Studies.” Games and Culture 1, no. 1
                       (2006): 41 – 46.
                  Bogost, Ian. “Procedural Literacy: Problem Solving with Programming,
                       Systems, and Play.” Journal of Media Literacy 52, no. 1-2 (2005): 32-36.
                  Bogost, Ian. “Videogames and the Future of Education.” On the Horizon 13,
                       no. 2 (2005): 119-25.



                                             Page 8 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 54 of 153 Page ID #1724
Ian Bogost                                                                       Curriculum Vitae

              Bogost, Ian, Janet Murray, Michael Mateas, and Michael Nitsche. “Asking
                  What Is Possible: The Georgia Tech Approach to Game Research and
                  Education.” International Digital Media & Arts Association Journal 1,
                  no. 2 (2005): 59-68.

              B.2. OTHER REFEREED PUBLICATIONS
              Jenkins, Tom and Ian Bogost. “Escaping the Sandbox: Making and Its Future.”
                    Proceedings of the Ninth International Conference on Tangible,
                    Embedded, and Embodied Interaction (TEI ’15), San Francisco, 2015.
              Jenkins, Tom and Ian Bogost. “Designing for the Internet of Things:
                    Prototyping Material Interactions.” ACM Conference on Human Factors
                    in Computing Systems (alt.chi 2014), Toronto, Canada, 2014.
              Treanor, Mike, Bobby Schweizer, Ian Bogost, and Michael Mateas, “The
                    Micro-Rhetorics of Cartoonist.” 7th Foundations of Digital Games
                    Conference. Raleigh, NC, May 29– June 1, 2012.
              Treanor, Mike, Bobby Schweizer, Ian Bogost, and Michael Mateas.
                    “Proceduralist Readings: How to Find Meaning in Games with Graphical
                    Logics.” 6th Foundations of Digital Games Conference. Bordeaux,
                    France, June 28-July 1, 2011.
              Petter Gratton. “Interview with Ian Bogost.” Speculations 1:1 (2010), 110–
                    117.
              Bogost, Ian and Nick Montfort. “Platform Studies: Frequently Questioned
                    Answers.” Paper presented at the Digital Arts and Cultures Conference
                    2009, Irvine, California December 12 – 15, 2009.
              Bogost, Ian. “You Played That? Game Studies Meets Game Criticism.”
                    Proceedings of the Digital Game Research Association Conference,
                    2009.
              Bogost, Ian. “Fine Processing.” Lecture Notes in Computer Science,
                    Proceedings of the Third Annual Conference on Persuasive Technology.
              Reese, Debbie, Ian Bogost, Will Hankinson, Matthew Gilbert, Debbie Reese,
                    Charles Wood. “Selenology Exploration, Ludic Environments,
                    Networked Education (SELENE).” Association for Educational
                    Communications and Technology (AECT), Anaheim, CA, October 24-
                    27, 2007.
              Bogost, Ian and Nick Montfort. “Platform Studies: Computing and Creativity
                    on the VCS, MPC, and Wii”. Paper presented at the Digital Arts and
                    Cultures Conference 2007, Melbourne, Australia September 14 – 18
                    2007.
              Bogost, Ian. “Procedural Rhetoric: An Approach to Understanding Persuasion
                    in Videogames and Software,” Second Annual Persuasive Technology
                    Conference, Stanford University, April 26-27, 2007.
              Bogost, Ian. “The Rhetoric of Exergames.” Paper presented at the Digital Arts
                    and Cultures Conference 2005, Copenhagen, Denmark, December 1 – 3
                    2005.
              Bogost, Ian. “Frame and Metaphor in Political Games.” Paper presented at the
                    Digital Games Research Association Annual Conference, Vancouver,
                    BC, June 16 - 20 2005.



                                         Page 9 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 55 of 153 Page ID #1725
Ian Bogost                                                                          Curriculum Vitae

                  Bogost, Ian. “Asynchronous Multiplay: Futures for Casual Multiplayer
                      Experience.” Paper presented at the Other Players Conference on
                      Multiplayer Phenomena, Copenhagen, Denmark, December 1 - 3 2004.
                  Bogost, Ian. “The Muse of the Video Game.” IGDA Ivory Tower, March 2004
                      (2004), http://www.igda.org/columns/ivorytower/ivory_Apr04.php
                  Bogost, Ian. “Charles Bukowski at Home and Abroad.” Paper presented at the
                      UCLA Humanities Symposium, Los Angeles, CA, November 2000.
                  Bogost, Ian. “Mutable Marketing and Disoriented Design: Web Theory, Art,
                      and Advertising.” Paper presented at the Interactive Frictions, Los
                      Angeles, CA, June 20 1999.
                  Bogost, Ian. “Relationships Seeking a Form: Internet Technology and the
                      Global Village.” Paper presented at The New Babel: Conference on the
                      Idea of the Global, Los Angeles, CA, May 5, 1998.

             C.   OTHER PUBLICATIONS

                  C.1. ARTWORK IN INSTITUTIONAL COLLECTIONS
                  Bogost, Ian. A Slow Year (Videogame): Smithsonian American Art Museum
                       (Washington, D.C.); Museum of Contemporary Art, Jacksonville
                       (Jacksonville, Florida); Strong Museum of Play (Rochester, NewYork).

                  C.2. JURIED SHOWS AND EXHIBITIONS OF ARTWORK
                  Bogost, Ian. A Slow Year (Videogame). International Literary Festival
                       Ha!wangarda, Kraków, Poland, October 1-3, 2015.
                  Bogost, Ian. Guru Meditation (Videogame). “Ahhhcade,” San Francisco
                       Museum of Modern Art (SFMOMA), San Francisco, CA, March 28,
                       2013.
                  Bogost, Ian. A Slow Year (Videogame). Game On 2.0 Exhibition, Ontario
                       Science Centre, Toronto, Ontario, Canada, March 9, 2013 – September 2,
                       2013.
                  Bogost, Ian. Simony (Videogame Installation). Museum of Contemporary Art,
                       Jacksonville, Jacksonville, FL, November 17 2012 – March 10, 2013.
                  Bogost, Ian. A Slow Year (Videogame). Transbay Festival game exhibition,
                       San Francisco, CA, October 2012.
                  Bogost, Ian. A Slow Year (Videogame). “Reset: Post-Consumer Gamer
                       Culture” exhibition, Platform Centre for Photographic + Digital Arts,
                       Winnipeg, Canada, June 21-July 28, 2012.
                  Bogost, Ian. A Slow Year (Videogame). “Level” exhibition, The Arts Center,
                       Troy, NY, April 23-May 25, 2012.
                  Bogost, Ian. A Slow Year (Videogame). Morris Museum, Augusta, GA, April
                       10-May 1, 2012.
                  Bogost, Ian. A Slow Year (Videogame). “Game Change: Video Games as Art
                       and Inspiration.” Telfair Museum Jepson Center, Savannah, Georgia,
                       February–April, 2012.
                  Bogost, Ian (designer, programmer). Disaffected! (Videogame). “Matrix City,”
                       IMPAKT Festival 2010, Utrecht, Netherlands, October 13-17 2010.
                  Bogost, Ian. A Slow Year (Videogame). PLAYFUL & Playable Exhibition,
                       Amarika Aretoa, Vitoria, Spain, June 24, 2010–September 15, 2010.


                                            Page 10 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 56 of 153 Page ID #1726
Ian Bogost                                                                       Curriculum Vitae

              Bogost, Ian. A Slow Year (Videogame). The Independent Game Festival
                   (finalist), San Francisco, CA, March 11-13, 2010.
              Bogost, Ian. Guru Meditation (Videogame). “The International New Media
                   Art Festival Pixxelpoint,” Kulturni Dom Nova Gorica, Nova Gorica
                   Slovenia, December 4–11 2009.
              Bogost, Ian. A Slow Year (Videogame). “The International New Media Art
                   Festival Pixxelpoint,” Kulturni Dom Nova Gorica, Nova Gorica
                   Slovenia, December 4–11 2009.
              Bogost, Ian. Jetset: A Game for Airports (designer, programmer), Killer Flu
                   (designer) (Videogame). “ Mediateca Expandida,” LABoral Centro de
                   Arte y Creación Industrial, Gijón-Asturias Spain, October 2 – December
                   7, 2009.
              Bogost, Ian. Guru Meditation (Videogame). “Indiecade,” Electronics
                   Entertainment Expo, Los Angeles, CA, June 2–4, 2009.
              Bogost, Ian (designer, programmer). Airport Secruity, Disaffected!
                   (Videogames). “Play Cultures,” Museum of Contemporary Art,
                   Bratislava, Slovakia, April 14 2009.
              Bogost, Ian (designer, programmer). Airport Secruity, Disaffected!
                   (Videogames). “Play Cultures,” Museum of Contemporary Art,
                   Belgrade, March 7 - April 8, 2008.
              Poster art by Ian Bogost published in Envision in Depth (New York: Pearson
                   & Longman), 2008.
              Bogost, Ian (designer, programmer). Airport Secruity, Disaffected!
                   (Videogames). “Play Cultures,” Museum of Contemporary Art
                   Vojvodina, Novi Sad, Serbia, October 5 – 25, 2007.
              McGonigal, Jane and Ian Bogost. Cruel 2 B Kind (Pervasive Game). “Indie
                   Games Showcase,” Electronic Entertainment Expo, Santa Monica, CA,
                   July 11-13, 2007.
              Bogost, Ian (designer, programmer). The Arcade Wire (Series of Four
                   Videogames). “Indie Games Showcase,” Electronic Entertainment Expo,
                   Santa Monica, CA, July 11-13, 2007.
              Bogost, Ian (designer, programmer), Points of Immigration (Videogame). The
                   New York Times, June 22, 2007.
              Bogost, Ian (designer, programmer). Airport Security (Videogame). “Games
                   for Change Festival,” New York, NY, June 11-12, 2007. Winner: Best
                   Social Commentary/ Art Game.
              Bogost, Ian (designer, programmer), Food Import Folly (Videogame). The
                   New York Times, May 24, 2007.
              Bogost, Ian (designer, programmer). Arcade Wire (Series of Four
                   Videogames). “Gameworld,” Laboral Centro del Arte, Madrid Spain,
                   March 30 – June 30, 2007.
              Bogost, Ian, and Calvin Ashmore. Airport Insecurity (Videogame). “Forbidden
                   Games,” Israeli Center for Digital Art, Holon Israel, December 2, 2006 –
                   January 27, 2007.
              Bogost, Ian. Disaffected! (Videogame). “Medi@terra,” Fournos Centre for
                   Digital Culture, Athens, Greece, October 4-8, 2006.
              McGonigal, Jane and Ian Bogost. Cruel 2 B Kind (Pervasive Game). “Come
                   Out and Play Festival,” Eyebeam Center, New York, NY, September 22-
                   24, 2006.

                                         Page 11 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 57 of 153 Page ID #1727
Ian Bogost                                                                         Curriculum Vitae

              Bogost, Ian. Disaffected! (Videogame). “Games for Change Festival,” Parsons
                  The New School for Design, New York, NY, July 21 – 25, 2006.
              Bogost, Ian and Persuasive Games. Disaffected! (Videogame). “Slamdance
                  Guerilla Game Festival,” Park City, Utah, January 21 – 25, 2006.
              Bogost, Ian. Sweaty Palms (Videogame). Independent Games. Wayzata, MN:
                  Moondance Games, 2005.
              Bogost, Ian, and Calvin Ashmore. Airport Insecurity (Videogame). “Games
                  for Change Exhibition,” City University of New York (CUNY), October
                  21 – 22, 2005.
              Bogost, Ian, and Gonzalo Frasca. The Howard Dean for Iowa Game
                  (Videogame). “State of Play: Games with an Agenda,” The Australian
                  Centre for the Moving Image, Melbourne, Australia, March 22 – June 8,
                  2005.
              Bogost, Ian, and T. Michael Keesey. Horde of Directors (Videogame). “State
                  of Play: Games with an Agenda,” The Australian Centre for the Moving
                  Image, Melbourne, Australia, March 22 – June 8, 2005.
              Bogost, Ian, and T. Michael Keesey. Horde of Directors (Videogame). “State
                  of Play: Games with an Agenda,” The Australian Centre for the Moving
                  Image, Melbourne, Australia, March 22 – June 8, 2005.
              Bogost, Ian. Take Back Illinois (Videogame). “State of Play: Games with an
                  Agenda,” The Australian Centre for the Moving Image, Melbourne,
                  Australia, March 22 – June 8, 2005.
              Bogost, Ian. Take Back Illinois (Videogame). “Slamdance BIG C Game
                  Festival,” Park City, Utah, January 23 – 26, 2005.
              Bogost, Ian, and Gonzalo Frasca (Curators). “Videogames with an Agenda,”
                  Curzon Soho, London, October 16 – November 7, 2004.

              C.3. BOOK REVIEWS
              Bogost, Ian. “Russian Invasion: On Dan Ackerman’s The Tetris Effect.” Los
                   Angeles Review of Books, September 25, 2016,
                   https://lareviewofbooks.org/article/russian-invasion-on-dan-ackermans-
                   the-tetris-effect/.
              Bogost, Ian. “In the Habit: Michael W. Clune’s Gamelife.” Los Angeles
                   Review of Books, September 20, 2015,
                   https://lareviewofbooks.org/review/in-the-habit/.
              Bogost, Ian and Simon Ferrari. “Review of Games of Empire.” Continent 3.1
                   (2013), 50-52,
                   http://www.continentcontinent.cc/index.php/continent/article/view/132.
              Bogost, Ian. “Pretty Hate Machines: A Review of Gameplay Mode,” Game
                   Studies 12:1 (2012),
                   http://gamestudies.org/1201/articles/bogost_book_review.
              Bogost, Ian. “Review of The Art of Video Games.” American Journal of Play,
                   Fall 2011.
              Bogost, Ian. “Review of Understanding Video Games: The Essential
                   Introduction.” New Media & Society 11:5 (2009), 889-893.

              C.4. EDITED SERIES
              Bogost, Ian, editor. “Metropolis Now: Technology is transforming city life, for
                   better and worse.” Special Project at The Atlantic.

                                         Page 12 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 58 of 153 Page ID #1728
Ian Bogost                                                                       Curriculum Vitae

                   http://theatlantic.com/projects/metropolis-now/. As of
                   November/December, 2018, 50 pieces have been published in the series.

              C.5. OTHER WRITTEN PUBLICATIONS
                Note: Some shorter pieces not listed here can be viewed on my author
                page at The Atlantic, http://theatlantic.com/author/ian-bogost.

              Bogost, Ian. “FaceTime Is Eroding Trust in Tech.” The Atlantic, January 29,
                  2019, https://www.theatlantic.com/technology/archive/2019/01/apple-
                  facetime-bug-you-cant-escape/581554/.
              Bogost, Ian. “Stop Trusting Viral Videos.” The Atlantic, January 21, 2019,
                  https://www.theatlantic.com/technology/archive/2019/01/viral-clash-
                  students-and-native-americans-explained/580906/.
              Bogost, Ian. “Amazon Ruined Online Shopping.” The Atlantic, January 17,
                  2019, https://www.theatlantic.com/technology/archive/2019/01/amazon-
                  made-online-commerce-bewildering/580660/.
              Bogost, Ian. “Trump Is Totally Cavalier About His Use of Personal
                  Technology.” The Atlantic, January 13, 2019,
                  https://www.theatlantic.com/politics/archive/2019/01/trump-uses-mar-
                  lago-top-secret-meeting/580090/.
              Bogost, Ian. “Embracing Apple’s Boring Future.” The Atlantic, January 4,
                  2019, https://www.theatlantic.com/technology/archive/2019/01/apples-
                  earnings-stumble-could-improve-iphone/579445/.
              Bogost, Ian. “How Ted Lieu Became Google’s Accidental Champion.” The
                  Atlantic, December 12, 2018,
                  https://www.theatlantic.com/technology/archive/2018/12/ted-lieus-
                  dangerous-endorsement-google/577990/.
              Bogost, Ian. “What It Really Means to Be the Adult in the Room.” The
                  Atlantic, November 30, 2018,
                  https://www.theatlantic.com/technology/archive/2018/11/facebook-
                  sheryl-sandbergs-job-make-money/577084/.
              Bogost, Ian. “Video Doesn’t Capture Truth.” The Atlantic, November 9, 2018,
                  https://www.theatlantic.com/technology/archive/2018/11/acosta-video-
                  shows-republicans-rhetorical-savvy/575416/.
              Bogost, Ian. “Video games remind us that not everything in life has a
                  computable answer.” Quartz, October 31, 2018,
                  https://qz.com/1433042/video-games-remind-us-that-not-everything-in-
                  life-has-a-computable-answer/.
              Bogost, Ian. “The Fetishization of Mr. Rogers’s ‘Look for the Helpers.’” The
                  Atlantic, October 29, 2018,
                  https://www.theatlantic.com/technology/archive/2018/10/look-for-the-
                  helpers-mr-rogers-is-bad-for-adults/574210/.
              Bogost, Ian. “The Myth of ‘Dumbing Down.” The Atlantic, October 26, 2018,
                  https://www.theatlantic.com/science/archive/2018/10/scholars-shouldnt-
                  fear-dumbing-down-public/573979/.
              Bogost, Ian. “Desktop Telephone.” Project:Object 3, Fossils. Joshua Glenn
                  and Rob Walker, eds. http://hilobrow.com/2018/10/08/fossils-3/.
              Bogost, Ian. “The Chinese Motherboard Hack Is a Crisis, Even If It Didn’t
                  Really Happen.” The Atlantic, October 6, 2018,

                                        Page 13 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 59 of 153 Page ID #1729
Ian Bogost                                                                       Curriculum Vitae

                  https://www.theatlantic.com/technology/archive/2018/10/political-cost-
                  chinese-hardware-hack/572383/.
              Bogost, Ian. “Trump Is Not Texting You.” The Atlantic, October 3, 2018,
                  https://www.theatlantic.com/technology/archive/2018/10/femas-wireless-
                  alert-test-testing-public-trust/571861/.
              Bogost, Ian. “Elon Musk’s Fait Accompli.” The Atlantic, September 29, 2018,
                  https://www.theatlantic.com/technology/archive/2018/09/elon-musk-and-
                  tesla-reach-settlement-sec/571738/.
              Bogost, Ian. “Another Day, Another Facebook Problem.” The Atlantic,
                  September 28, 2018,
                  https://www.theatlantic.com/technology/archive/2018/09/facebook-data-
                  breach-so-common-you-wont-even-notice/571687/.
              Bogost, Ian. “Elon Musk Is His Own Worst Enemy.” The Atlantic, September
                  28, 2018, https://www.theatlantic.com/technology/archive/2018/09/sec-
                  might-push-elon-musk-out-tesla/571606/.
              Bogost, Ian. “Amazon Is Invading Your Home With Micro-Convenience.” The
                  Atlantic, September 21, 2018,
                  https://www.theatlantic.com/technology/archive/2018/09/amazon-is-
                  invading-your-home-with-micro-convenience/571015/.
              Bogost, Ian. “The New iPhones Are So Big So You Won’t Put Them Down.”
                  The Atlantic, September 13, 2018,
                  https://www.theatlantic.com/technology/archive/2018/09/the-new-
                  iphones-are-too-big-to-put-down/570118/.
              Bogost, Ian. “Why Comcast Sent Me Pizza.” The Atlantic, October 2018, 32–
                  33. Online as “Brands Are Not Our Friends,”
                  https://www.theatlantic.com/magazine/archive/2018/10/brands-on-
                  social-media/568300/.
              Bogost, Ian. “Alex Jones and Marco Rubio Explain the Internet.” The Atlantic,
                  September 6, 2018,
                  https://www.theatlantic.com/technology/archive/2018/09/a-spat-
                  between-alex-jones-and-marco-rubio-explains-the-internet/569467/.
              Bogost, Ian. “The Irony of the Jacksonville Mass Shooting.” The Atlantic,
                  August 27, 2018,
                  https://www.theatlantic.com/technology/archive/2018/08/jacksonville-
                  shooting/568648/.
              Bogost, Ian. “Welcome to the Age of Privacy Nihilism.” The Atlantic, August
                  23, 2018, https://www.theatlantic.com/technology/archive/2018/08/the-
                  age-of-privacy-nihilism-is-here/568198/.
              Bogost, Ian. “Why It Feels So Terrible to Drop Your Kid at College.” The
                  Atlantic, August 20, 2018,
                  https://www.theatlantic.com/family/archive/2018/08/why-it-feels-so-
                  terrible-to-drop-your-at-kid-college/567847/.
              Bogost, Ian. “More Bridges Will Collapse.” The Atlantic, August 14, 2018,
                  https://www.theatlantic.com/technology/archive/2018/08/the-age-of-
                  precarious-infrastructure/567493/.
              Bogost, Ian. “The Mopeds Are Coming.” The Atlantic, August 9, 2018,
                  https://www.theatlantic.com/technology/archive/2018/08/the-mopeds-
                  are-coming/567125/.


                                        Page 14 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 60 of 153 Page ID #1730
Ian Bogost                                                                     Curriculum Vitae

              Bogost, Ian. “Apple Is Worth One Trillion Dollars.” The Atlantic, August 2,
                  2018, https://www.theatlantic.com/technology/archive/2018/08/apple-1-
                  trillion-market-cap/566672/.
              Bogost, Ian. “Facebook’s Big Disinformation Bust Is Cold Comfort.” The
                  Atlantic, July 31, 2018,
                  https://www.theatlantic.com/technology/archive/2018/07/can-you-trust-
                  facebook-with-democracy/566486/.
              Bogost, Ian. “Something Is Wrong at Facebook.” The Atlantic, July 26, 2018,
                  https://www.theatlantic.com/technology/archive/2018/07/facebook-is-
                  fine-even-if-it-is-also-terrible/566162/.
              Bogost, Ian. “Europe’s Smack to Google May Only Be the Beginning.” The
                  Atlantic, July 18, 2018,
                  https://www.theatlantic.com/technology/archive/2018/07/europe-google-
                  antitrust-fine/565505/.
              Bogost, Ian. “Driving Without a Smartphone.” The Atlantic, July 10, 2018,
                  https://www.theatlantic.com/technology/archive/2018/07/driving-
                  without-a-smartphone/564644/.
              Bogost, Ian. “The Way Police Identified the Capital Gazette Shooter Was
                  Totally Normal.” The Atlantic, June 29, 2018,
                  https://www.theatlantic.com/technology/archive/2018/06/capital-gazette-
                  shooting-face-recognition/564185/.
              Bogost, Ian. “Why Is There a ‘Gaming Disorder’ But No ‘Smartphone
                  Disorder?’” The Atlantic, June 28, 2018,
                  https://www.theatlantic.com/technology/archive/2018/06/whos-afraid-of-
                  virginia-wolfenstein/563843/.
              Bogost, Ian. “These Are the People in Your Neighborhood.” The Atlantic,
                  July/August 2018, 20–21. Online as “What Petty Nextdoor Posts Reveal
                  About America,”
                  https://www.theatlantic.com/magazine/archive/2018/07/nextdoor-
                  american-communities/561746/.
              Bogost, Ian. “Apple’s Airpods Are an Omen.” The Atlantic, June 12, 2018,
                  https://www.theatlantic.com/technology/archive/2018/06/apples-airpods-
                  are-an-omen/554537/.
              Bogost, Ian. “The Curse of an Open Floor Plan.” The Atlantic, May 17, 2018,
                  https://www.theatlantic.com/family/archive/2018/05/the-curse-of-an-
                  open-floor-plan/560561/.
              Bogost, Ian. “The Senate Votes Against the Net-Neutrality Rollback.” The
                  Atlantic, May 16, 2018,
                  https://www.theatlantic.com/technology/archive/2018/05/the-senate-
                  votes-to-disapprove-of-the-net-neutrality-rollback/560579/.
              Bogost, Ian. “Why ‘Stories’ Took Over Your Smartphone.” The Atlantic, May
                  3, 2018,
                  https://www.theatlantic.com/technology/archive/2018/05/smartphone-
                  stories-snapchat-instagram-facebook/559517/.
              Bogost, Ian. “Why ‘Stories’ Took Over Your Smartphone.” The Atlantic, May
                  3, 2018,
                  https://www.theatlantic.com/technology/archive/2018/05/smartphone-
                  stories-snapchat-instagram-facebook/559517/.


                                        Page 15 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 61 of 153 Page ID #1731
Ian Bogost                                                                        Curriculum Vitae

              Bogost, Ian. “What Alexa Taught My Father.” The Atlantic, May 2018, 28–29.
                  Online as “Alexa Is a Revelation for the Blind,”
                  https://www.theatlantic.com/magazine/archive/2018/05/what-alexa-
                  taught-my-father/556874/.
              Bogost, Ian. “The Dot-Coms Were Better Than Facebook.” The Atlantic, April
                  13, 2018, https://www.theatlantic.com/technology/archive/2018/04/dot-
                  coms-were-better-than-facebook/557945/.
              Bogost, Ian. “Silicon Valley ‘Has No Words.’” The Atlantic, April 4, 2018,
                  https://www.theatlantic.com/technology/archive/2018/04/silicon-valley-
                  under-attack-no-words/557249/.
              Bogost, Ian, Karen Yuan, and Abdallah Fayyad. “Autonomous Cars Are
                  Alsmost Here. Are Cities Ready?” The Atlantic, April 2, 2018,
                  https://www.theatlantic.com/membership/archive/2018/04/autonomous-
                  cars-are-almost-here-are-cities-ready/557078/.
              Bogost, Ian. “Enough With the Trolley Problem.” The Atlantic, March 30,
                  2018, https://www.theatlantic.com/technology/archive/2018/03/got-99-
                  problems-but-a-trolley-aint-one/556805/.
              Bogost, Ian. “One of the Biggest and Most Boring Cyberattacks Against an
                  American City Yet.” The Atlantic, March 28, 2018,
                  https://www.theatlantic.com/technology/archive/2018/03/atlantas-boring-
                  ransomware-attack/556673/.
              Bogost, Ian. “My Cow Game Extracted Your Facebook Data.” The Atlantic,
                  arch 22, 2018,
                  https://www.theatlantic.com/technology/archive/2018/03/my-cow-game-
                  extracted-your-facebook-data/556214/.
              Bogost, Ian. “Can You Sue a Robocar?” The Atlantic, March 20, 2018,
                  https://www.theatlantic.com/technology/archive/2018/03/can-you-sue-a-
                  robocar/556007/.
              Bogost, Ian. “The Cute Robot That Follows You Around the City.” The
                  Atlantic, February 28, 2018,
                  https://www.theatlantic.com/technology/archive/2018/02/piaggio-gita-
                  jeffrey-schnapp/554222/.
              Bogost, Ian. “When Malls Saved the Suburbs From Despair.” The Atlantic,
                  February 18, 2018,
                  https://www.theatlantic.com/technology/archive/2018/02/when-malls-
                  saved-cities-from-capitalism/553610/.
              Bogost, Ian. “All Followers Are Fake Followers.” The Atlantic, January 30,
                  2018, https://www.theatlantic.com/technology/archive/2018/01/all-
                  followers-are-fake-followers/551789/.
              Bogost, Ian. “Sorry, Alexa Is Not a Feminist.” The Atlantic, January 24, 2018,
                  https://www.theatlantic.com/technology/archive/2018/01/sorry-alexa-is-
                  not-a-feminist/551291/.
              Bogost, Ian. “The Internet Broke Emergency Alerts.” The Atlantic, January 13,
                  2018, https://www.theatlantic.com/technology/archive/2018/01/the-
                  internet-broke-emergency-alerts/550520/.
              Bogost, Ian. “HQ Trivia Is a Harbinger of Dystopia.” The Atlantic, December
                  22, 2017, https://www.theatlantic.com/technology/archive/2017/12/hq-
                  trivia-future-dystopia/549071/.


                                         Page 16 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 62 of 153 Page ID #1732
Ian Bogost                                                                       Curriculum Vitae

              Bogost, Ian. “Net Neutrality Was Never Enough.” The Atlantic, December 15,
                  2017, https://www.theatlantic.com/technology/archive/2017/12/net-
                  neutrality-was-never-enough/548549/.
              Bogost, Ian. “Social Apps Are Now a Commodity.” The Atlantic, December 1,
                  2017, https://www.theatlantic.com/technology/archive/2017/12/old-man-
                  yells-at-snapchat/547229/.
              Bogost, Ian. “Network Neutrality Can't Fix the Internet.” The Atlantic,
                  November 22, 2017,
                  https://www.theatlantic.com/technology/archive/2017/11/network-
                  neutrality-cant-fix-the-internet/546620/.
              Bogost, Ian. “How Driverless Cars Will Change the Feel of Cities.” The
                  Atlantic, November 15, 2017,
                  https://www.theatlantic.com/technology/archive/2017/11/life-in-a-
                  driverless-city/545822/.
              Bogost, Ian. “Even Trump Is Vulnerable to Internet Chaos.” The Atlantic,
                  November 3, 2017,
                  https://www.theatlantic.com/technology/archive/2017/11/sorry-that-
                  page-doesnt-exist/544934/.
              Bogost, Ian. “Big Candy Bars Have No Place on Halloween.” The Atlantic,
                  October 31, 2017,
                  https://www.theatlantic.com/entertainment/archive/2017/10/big-candy-
                  bars-have-no-place-on-halloween/544511/.
              Bogost, Ian. “Why Computers Should Be Hidden.” The Atlantic, October 25,
                  2017, https://www.theatlantic.com/technology/archive/2017/10/why-
                  computers-should-be-hidden/543903/.
              Bogost, Ian. “You Are Already Living Inside a Computer.” The Atlantic, Sep
                  14, 2017, https://www.theatlantic.com/technology/archive/2017/09/you-
                  are-already-living-inside-a-computer/539193/.
              Bogost, Ian. “The Empire of Apple.” The Atlantic, Sep 12, 2017,
                  https://www.theatlantic.com/technology/archive/2017/09/apple-iphone-
                  x-face-id/539583/.
              Bogost, Ian. “The Banality of the Equifax Breach.” The Atlantic, Sep 8, 2017,
                  https://www.theatlantic.com/technology/archive/2017/09/the-equifax-
                  breach-marks-the-end-of-shame-over-data-security/539202/.
              Bogost, Ian. “Houston’s Flood is a Design Problem.” The Atlantic, August 28,
                  2017, https://www.theatlantic.com/technology/archive/2017/08/why-
                  cities-flood/538251/.
              Bogost, Ian. “A Googler's Would-Be Manifesto Reveals Tech's Rotten Core.”
                  The Atlantic, August 6, 2017,
                  https://www.theatlantic.com/technology/archive/2017/08/why-is-tech-so-
                  awful/536052/.
              Bogost, Ian. “Why Zuckerberg and Musk Are Fighting About the Robot
                  Future.” The Atlantic, July 27, 2017,
                  https://www.theatlantic.com/technology/archive/2017/07/musk-vs-
                  zuck/535077/.
              Bogost, Ian. “Why a Toaster Is a Design Triumph.” The Atlantic, July 20,
                  2017, https://www.theatlantic.com/technology/archive/2017/07/toaster-a-
                  bit-more-button/534312/.


                                        Page 17 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 63 of 153 Page ID #1733
Ian Bogost                                                                        Curriculum Vitae

              Bogost, Ian. “The iPhone Is Dead. Long Live the Rectangle.” The Atlantic,
                  June 29, 2017,
                  https://www.theatlantic.com/technology/archive/2017/06/the-iphone-is-
                  dead-long-live-the-rectangle/532017/.
              Bogost, Ian. “For Google, Everything Is a Popularity Contest.” The Atlantic,
                  June 27, 2017,
                  https://www.theatlantic.com/technology/archive/2017/06/for-google-
                  everything-is-a-popularity-contest/531762/.
              Bogost, Ian. “Did Climate Change Ground Flights in Phoenix?” The Atlantic,
                  June 20, 2017, https://www.theatlantic.com/science/archive/2017/06/did-
                  climate-change-ground-flights-in-phoenix/530976/.
              Bogost, Ian. “The App that Does Nothing.” The Atlantic, June 9, 2017,
                  https://www.theatlantic.com/technology/archive/2017/06/the-app-that-
                  does-nothing/529764/.
              Bogost, Ian. “Cryptocurrency Might be a Path to Authoritarianism.” The
                  Atlantic, May 30, 2017,
                  https://www.theatlantic.com/technology/archive/2017/05/blockchain-of-
                  command/528543/.
              Bogost, Ian. “The Nomad Who’s Exploding the Internet Into Pieces.” The
                  Atlantic, May 22, 2017,
                  https://www.theatlantic.com/technology/archive/2017/05/meet-the-
                  counterantidisintermediationists/527553/.
              Bogost, Ian. “The Fidget Spinner Explains the World.” The Atlantic, May 12,
                  2017, https://www.theatlantic.com/technology/archive/2017/05/the-
                  fidget-spinner-explains-the-world/526521/.
              Bogost, Ian. “How Dove Ruined Its Body Image.” The Atlantic, May 9, 2017,
                  https://www.theatlantic.com/technology/archive/2017/05/dove-body-
                  image/525867/.
              Bogost, Ian. “The Real Chaos of Campus Gun Laws.” The Atlantic, May 8,
                  2017, https://www.theatlantic.com/education/archive/2017/05/the-real-
                  chaos-of-campus-gun-laws/525762/.
              Bogost, Ian. “Video Games Are Better Without Stories.” The Atlantic, April
                  25, 2017,
                  https://www.theatlantic.com/technology/archive/2017/04/video-games-
                  stories/524148/.
              Bogost, Ian. “CRISPR Has a Terrible Name.” The Atlantic, April 11, 2017,
                  https://www.theatlantic.com/science/archive/2017/04/why-does-a-
                  transformative-biotechnology-sound-like-a-cereal-bar/522639/.
              Bogost, Ian. “Pepsi's New Ad Is a Total Success.” The Atlantic, April 5, 2017,
                  https://www.theatlantic.com/technology/archive/2017/04/pepsi-ad-
                  success/522021/.
              Bogost, Ian. “The Video Game That Claims Everything Is Connected.” The
                  Atlantic, March 23, 2017,
                  https://www.theatlantic.com/technology/archive/2017/03/a-video-game-
                  about-everything/520518/.
              Bogost, Ian. “How Monopoly’s New Tokens Betray Its History.” The Atlantic,
                  March 17, 2017,
                  https://www.theatlantic.com/technology/archive/2017/03/the-forgotten-
                  meaning-of-monopoly-tokens/519996/.

                                         Page 18 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 64 of 153 Page ID #1734
Ian Bogost                                                                       Curriculum Vitae

              Bogost, Ian. “Tech Start-Ups Have Become Conceptual Art.” The Atlantic,
                  March 17, 2017,
                  https://www.theatlantic.com/technology/archive/2017/03/tech-startups-
                  conceptual-art/519924/.
              Bogost, Ian. “ ‘Artificial Intelligence’ Has Become Meaningless.” The
                  Atlantic, March 4, 2017,
                  https://www.theatlantic.com/technology/archive/2017/03/what-is-
                  artificial-intelligence/518547/.
              Bogost, Ian. “The Wisdom of Nokia’s Dumbphone.” The Atlantic, February
                  28, 2017, https://www.theatlantic.com/technology/archive/2017/02/the-
                  wisdom-of-the-dumbphone/518055/.
              Bogost, Ian. “Why Nothing Works Anymore.” The Atlantic, February 23,
                  2017, https://www.theatlantic.com/technology/archive/2017/02/the-
                  singularity-in-the-toilet-stall/517551/.
              Bogost, Ian. “How a Million-Dollar Superwatch is Fighting Back Against
                  Computing.” The Atlantic, February 16, 207,
                  https://www.theatlantic.com/technology/archive/2017/02/wristwatches-
                  are-the-last-defense-against-computers/516936/.
              Bogost, Ian. “The Myth of Apple’s Great Design.” The Atlantic, February 9,
                  2017, https://www.theatlantic.com/technology/archive/2017/02/the-
                  myth-of-apples-great-design/516093/.
              Bogost, Ian. “Is #DeleteUber Good for Workers' Rights?” The Atlantic,
                  January 6, 2017,
                  https://www.theatlantic.com/technology/archive/2017/01/delete-uber-
                  campaign/515112/.
              Bogost, Ian. “Obama Was Too Good at Social Media.” The Atlantic, January
                  31, 2017, https://www.theatlantic.com/technology/archive/2017/01/did-
                  america-need-a-social-media-president/512405/.
              Bogost, Ian. “Nintendo’s Sad Struggle for Survival.” The Atlantic, December
                  20, 2016,
                  https://www.theatlantic.com/technology/archive/2016/12/super-marios-
                  sorrow/511187/.
              Bogost, Ian. “Will Trump Make Silicon Valley Kiss the Ring at His Tech
                  Summit?” The Atlantic, December 12, 2016,
                  https://www.theatlantic.com/technology/archive/2016/12/donald-trump-
                  is-the-michael-bay-of-politics/510284/.
              Bogost, Ian. “Why Silicon Valley May Warm to Trump.” The Atlantic,
                  November 18, 2016,
                  https://www.theatlantic.com/technology/archive/2016/11/what-trump-
                  means-for-silicon-valley/508091/.
              Bogost, Ian. “Home Monitoring Will Soon Monitor You.” The Atlantic,
                  November 11, 2016,
                  https://www.theatlantic.com/technology/archive/2016/11/home-
                  monitoring-will-soon-monitor-you/507263/.
              Bogost, Ian. “A Pocket Guide to the Robot Revolution.” The Atlantic,
                  November 2016.
              Bogost, Ian. “Startups need to 'stop disrupting and start innovating.” Wired
                  UK, October, 2016 (also online at
                  http://www.wired.co.uk/article/startups-disrupt-disruption).

                                         Page 19 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 65 of 153 Page ID #1735
Ian Bogost                                                                        Curriculum Vitae

              Bogost, Ian. “More Evidence Cars Will Never Be Sexy Again.” The Atlantic,
                  September 30, 2016,
                  https://www.theatlantic.com/technology/archive/2016/09/learning-to-
                  live-without-cars/502373/.
              Bogost, Ian. “Play Anything.” Design Blog, September 29, 2016,
                  https://design.blog/2016/09/29/ian-bogost-play-anything/.
              Bogost, Ian. “The Line, the Circle, and the Helix.” Primer Stories (season 4),
                  http://primerstories.com/4/line.
              Bogost, Ian. “Why a Silicon Valley Founder Is Funding a Factory for Trump
                  Memes.” The Atlantic, September 23, 2016,
                  https://www.theatlantic.com/technology/archive/2016/09/revenge-of-the-
                  nerds/501344/.
              Bogost, Ian. “How to Turn Life’s Challenges Into Play.” TIME, September 9,
                  2016, http://time.com/4484454/life-challenges-play/.
              Bogost, Ian. “How Apple Sells its Controlling Ways as Futurism.” The
                  Atlantic, September 8, 2016,
                  https://www.theatlantic.com/technology/archive/2016/09/living-in-
                  apples-future/499214/.
              Bogost, Ian. “This Wild Picture of Obama Wearing a VR Headset Explains
                  Everything.” The Atlantic, August 26, 2016,
                  https://www.theatlantic.com/technology/archive/2016/08/forty-thousand-
                  years-of-seeing/497594/.
              Bogost, Ian. “How Crystal Pepsi Anticipated Silicon Valley.” The Atlantic,
                  August 12, 2016,
                  https://www.theatlantic.com/technology/archive/2016/08/when-crystal-
                  pepsi-saved-the-world/495506/.
              Bogost, Ian. “Facebook Is Not a Technology Company.” The Atlantic, August
                  3, 2016,
                  https://www.theatlantic.com/technology/archive/2016/08/facebook-is-
                  not-a-technology-company/494183/.
              Bogost, Ian. “Rest in Peace, VCR.” The Atlantic, July 26, 2016,
                  http://www.theatlantic.com/technology/archive/2016/07/vrc-is-
                  dead/492992/.
              Bogost, Ian. “The Tragedy of Pokémon Go.” The Atlantic, July 11, 2016,
                  http://www.theatlantic.com/technology/archive/2016/07/the-tragedy-of-
                  pokemon-go/490793/.
              Bogost, Ian. “Who Needs Convertible Slippers?” The Atlantic, July 11, 2016,
                  http://www.theatlantic.com/technology/archive/2016/07/who-needs-
                  convertible-slippers/490520/.
              Bogost, Ian. “Will Robocars Kick Humans Off City Streets?” The Atlantic,
                  June 23, 2016,
                  http://www.theatlantic.com/technology/archive/2016/06/robocars-
                  only/488129/.
              Bogost, Ian. “Ulysses and the Lie of Technological Progress.” The Atlantic,
                  June 16, 2016,
                  http://www.theatlantic.com/technology/archive/2016/06/everyday-is-
                  bloomsday/487313/.
              Bogost, Ian. “Daniel Tiger is Secretly Teaching Kids to Love Uber.” The
                  Atlantic, June 13, 2016,

                                         Page 20 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 66 of 153 Page ID #1736
Ian Bogost                                                                       Curriculum Vitae

                  http://www.theatlantic.com/technology/archive/2016/06/daniel-tiger-is-
                  secretly-teaching-kids-to-love-uber/486800/.
              Bogost, Ian. “I’m Retweeting Her.” The Atlantic, June 9, 2016,
                  http://www.theatlantic.com/politics/archive/2016/06/delete-your-
                  account/486494/.
              Bogost, Ian. “Elegy for the Capital-I Internet.” The Atlantic, June 1, 2016,
                  http://www.theatlantic.com/technology/archive/2016/06/elegy-for-the-
                  capital-i-internet/485120/.
              Bogost, Ian. “Peter Thiel vs Gawker: The Flame War’s Logical Conclusion.”
                  The Atlantic, May 26, 2016,
                  http://www.theatlantic.com/technology/archive/2016/05/the-billionaire-
                  the-wrestler-the-tabloid-and-you/484382/.
              Bogost, Ian. “The Future of Writing Looks Like the Past.” The Atlantic, May
                  9, 2016,
                  http://www.theatlantic.com/technology/archive/2016/05/freewrite/48156
                  6/.
              Bogost, Ian. “Go Tweak Yourself, Facebook.” The Atlantic, April 28, 2016,
                  http://www.theatlantic.com/technology/archive/2016/04/go-tweak-
                  yourself-facebook/480258/.
              Bogost, Ian. “When Cars Fly.” The Atlantic, May 2016, 34-35.
              Bogost, Ian. “The Tesla Model 3 is Still a Rich Person’s Car.” The Atlantic,
                  Apriul 7, 2016,
                  http://www.theatlantic.com/technology/archive/2016/04/tesla-model-3-
                  /477243/.
              Bogost, Ian. “I Got Lumberrolled.” The Atlantic, March 30, 2016,
                  http://www.theatlantic.com/technology/archive/2016/03/i-got-
                  lumberrolled/476043/.
              Bogost, Ian. “Dystopian Virtual Reality is Finally Here.” The Atlantic, March
                  28, 2016,
                  http://www.theatlantic.com/technology/archive/2016/03/virtual-reality-
                  is-just-television-for-the-computer-junkie/475632/.
              Bogost, Ian. “The Art—and Absurdity—of Extreme Career Hopping.” The
                  Atlantic, March 21, 2016,
                  http://www.theatlantic.com/business/archive/2016/03/prestige-career-
                  switching/474180/.
              Bogost, Ian. “The Armed Campus in the Anxiety Age.” The Atlantic, March 9,
                  2016, http://www.theatlantic.com/education/archive/2016/03/campus-
                  carry-anxiety-age/472920/.
              Bogost, Ian. “Amazon Edges Closer to Fully Automated Retail.” The Atlantic,
                  March 3, 2016,
                  http://www.theatlantic.com/technology/archive/2016/03/ether-
                  commerce/471831/.
              Bogost, Ian. “In Virtual Reality, Finally a World for Men.” The Atlantic,
                  February 22, 2016,
                  http://www.theatlantic.com/technology/archive/2016/02/bonkers-
                  zuckerberg/470400/.
              Bogost, Ian. “Things You Can’t Talk About in a Coca-Cola Ad.” The Atlantic,
                  January 28, 2016, http://www.theatlantic.com/technology/
                  archive/2016/01/things-you-cant-talk-about-in-a-coca-cola-ad/431628/.

                                         Page 21 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 67 of 153 Page ID #1737
Ian Bogost                                                                      Curriculum Vitae

              Bogost, Ian. “Corporations Want Love (and Free Marketing on Instagram).”
                  The Atlantic, January 20, 2016,
                  http://www.theatlantic.com/business/archive/2016/01/corporations-free-
                  marketing-instagram/423465/.
              Bogost, Ian. “The Sublime Beauty of Powerball.” The Atlantic, January 11,
                  2016, http://www.theatlantic.com/business/archive/2016/01/powerball-
                  math/423558/.
              Bogost, Ian. “Stop Rebranding Months as Causes.” The Atlantic, December 2,
                  2015, http://www.theatlantic.com/technology/archive/2015/12/cause-
                  time/418464/.
              Bogost, Ian. “The Deeper Meaning of Black Friday.” The Atlantic, November
                  27, 2015, http://www.theatlantic.com/business/archive/2015/11/black-
                  friday-meaning/417834/.
              Bogost, Ian. “The Problem with Ketchup Leather.” The Atlantic, November
                  19, 2015,
                  http://www.theatlantic.com/technology/archive/2015/11/burgers-arent-
                  broken/416727/.
              Bogost, Ian. “The Value of Tenure.” The Atlantic, November 17, 2015,
                  http://www.theatlantic.com/notes/2015/11/whats-salaitas-six-figure-
                  settlement-really-worth/416349/.
              Bogost, Ian. “Engineering vs Programming: Your Responses.” The Atlantic,
                  November 11, 2015, http://www.theatlantic.com/notes/2015/11/reader-
                  responses-engineering-vs-programming/415314/.
              Bogost, Ian. “Mini Object Lesson: The Fonts People Love to Hate.” The
                  Atlantic, November 7, 2015,
                  http://www.theatlantic.com/notes/all/2015/09/mini-object-
                  lessons/407548/#note-414561.
              Bogost, Ian. “Just Add Ethics.” The Atlantic, November 5, 2015,
                  http://www.theatlantic.com/notes/2015/11/just-add-ethics/414508/.
              Bogost, Ian. “Programmers: Stop Calling Yourselves Engineers.” The Atlantic,
                  November 5, 2015,
                  http://www.theatlantic.com/technology/archive/2015/11/programmers-
                  should-not-call-themselves-engineers/414271/.
              Bogost, Ian. “The Logic Behind the Sky-High Candy Crush Deal” The
                  Atlantic, November 4, 2015,
                  http://www.theatlantic.com/business/archive/2015/11/candy-crush-six-
                  billion-deal/414217/.
              Bogost, Ian. The Perfect Console. Edge Magazine 288. Difficulty Switch
                  column.
              Bogost, Ian. TurboExpress. Edge Magazine 287. Difficulty Switch column.
              Bogost, Ian. Repetition. Edge Magazine 286. Difficulty Switch column.
              Bogost, Ian. “Tacoween.” The Atlantic, October 31, 2015,
                  http://www.theatlantic.com/notes/2015/10/tacoween/413542/.
              Bogost, Ian. “The Hidden Depths of Sandra Boynton’s Board Books.” The
                  New Yorker, October 8, 2015, http://www.newyorker.com/books/page-
                  turner/the-hidden-depths-of-sandra-boyntons-board-books.
              Bogost, Ian. “Mini Object Lesson: Email Poetry.” The Atlantic, October 17,
                  2015, http://www.theatlantic.com/notes/2015/10/mini-object-lesson-
                  email-poetry/411130/.

                                        Page 22 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 68 of 153 Page ID #1738
Ian Bogost                                                                       Curriculum Vitae

              Bogost, Ian. “Egg McNothin’.” The Atlantic, October 8, 2015,
                  “http://www.theatlantic.com/business/archive/2015/10/all-day-breakfast-
                  anticipation-luxury/409552/.
              Bogost, Ian. “Mini-Object Lesson: ‘Uber for X’” The Atlantic, October 3,
                  2015, http://www.theatlantic.com/notes/2015/10/mini-object-
                  lesson/408793/.
              Bogost, Ian. “Inside Tesla’s Inside Jokes.” The Atlantic, September 30, 2015,
                  http://www.theatlantic.com/notes/2015/09/easter-egg/408286/.
              Bogost, Ian. “The Car that Killed Glamour: Tesla and the end of the
                  automobile as an object of desire.” The Atlantic, September 29, 2015,
                  http://www.theatlantic.com/technology/archive/2015/09/the-car-that-
                  killed-glamour/407248/.
              Bogost, Ian. “Mini Object Lesson: Watermelon, Fruit of the Flesh.” The
                  Atlantic, September 12, 2015,
                  http://www.theatlantic.com/notes/2015/09/mini-object-lesson-still-
                  remember-the-seeds/404848/.
              Bogost, Ian. Commerce. Edge Magazine 285. Difficulty Switch column.
              Bogost, Ian. “No One Cares That You Quit Your Job.” The Atlantic,
                  September 9, 2015, http://www.theatlantic.com/notes/2015/09/no-one-
                  cares-that-you-quit-your-job/404467/.
              Bogost, Ian. “Comcast: Data Police.” The Atlantic, September 6, 2015,
                  http://www.theatlantic.com/notes/2015/09/comcast-data-police/403486/.
              Bogost, Ian. “Mini Object Lesson: Makeover Your Keurig.” The Atlantic,
                  September 5, 2015, http://www.theatlantic.com/notes/2015/09/mini-
                  object-lesson-hacking-your-keurig/402901/.
              Bogost, Ian. Decorative Arts. Edge Magazine 284. Difficulty Switch column.
              Bogost, Ian. “Why Cellphones Make Humans Sound Like the Speak & Spell
                  Robot.” The Atlantic, August 13, 2015,
                  http://www.theatlantic.com/technology/archive/2015/08/why-cellphones-
                  make-people-sound-like-the-speak-spell-robot/401252/
              Bogost, Ian. “Don't Hate the Phone Call, Hate the Phone.” The Atlantic,
                  August 12, 2015,
                  http://www.theatlantic.com/technology/archive/2015/08/why-people-
                  hate-making-phone-calls/401114/
              Bogost, Ian. Virtual Reality. Edge Magazine 283. Difficulty Switch column.
              Bogost, Ian. The Silhouette of Games. Edge Magazine 282. Difficulty Switch
                  column.
              Bogost, Ian. “The Internet of Things You Don’t Really Need.” The Atlantic,
                  June 23, 2015,
                  http://www.theatlantic.com/technology/archive/2015/06/the-internet-of-
                  things-you-dont-really-need/396485/.
              Bogost, Ian. Toys-to-Life Genre. Edge Magazine 281. Difficulty Switch
                  column.
              Bogost, Ian. Spoilers. Edge Magazine 280. Difficulty Switch column.
              Bogost, Ian. Data Metering. Edge Magazine 279. Difficulty Switch column.
              Bogost, Ian. “A Master Key to the Ultimate Dumb Device.” The Atlantic,
                  April 22, 2015,
                  http://www.theatlantic.com/technology/archive/2015/04/a-master-key-to-
                  the-ultimate-dumb-device/391041/

                                         Page 23 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 69 of 153 Page ID #1739
Ian Bogost                                                                         Curriculum Vitae

              Bogost, Ian. “Video Games Are Better Without Characters.” The Atlantic,
                   March 13, 2015,
                   hhttp://www.theatlantic.com/technology/archive/2015/03/video-games-
                   are-better-without-characters/387556/
              Bogost, Ian. “The End of the Big Mac” The Atlantic, February 27, 2015,
                   http://www.theatlantic.com/entertainment/archive/2015/02/the-end-of-
                   the-big-mac/386129/.
              Bogost, Ian. Game Genre. Edge Magazine 278. Difficulty Switch column.
              Bogost, Ian. “‘Thinking Machines’ (response to Edge Annual Question.”
                   Edge, January 15 (2015), http://edge.org/response-detail/26211.
              Bogost, Ian. “Introducing the Supertweet: This is what realpolitik looks like on
                   the Internet.” The Atlantic, January 28, 2015,
                   http://www.theatlantic.com/technology/archive/2015/01/introducing-the-
                   supertweet/384730/.
              Bogost, Ian. “The Cathedral of Computation: We’re not living in an
                   algorithmic culture so much as a computational theocracy,” The Atlantic,
                   January 15, 2015,
                   http://www.theatlantic.com/technology/archive/2015/01/the-cathedral-of-
                   computation/384300/.
              Bogost, Ian. Nintendo’s Revolution. Edge Magazine 277. Difficulty Switch
                   column.
              Bogost, Ian. “Winning Isn’t Everything,” The New York Review of
                   Videogames / Medium/Matter, December 19, 2014,
                   https://medium.com/matter/winning-isnt-everything-255b3a26d1cf.
              Bogost, Ian. “FYI, See Below: The purpose (and the sorrow) of the worst kind
                   of email—the passive-aggressive forward,” The Atlantic, November 24,
                   2014, http://www.theatlantic.com/technology/archive/2014/11/fyi-see-
                   below/383096/.
              Bogost, Ian. “The Secret History of the Robot Car.” The Atlantic, November,
                   2014, 2.
              Bogost, Ian. Gambling. Edge Magazine 276. Difficulty Switch column.
              Bogost, Ian. Physics. Edge Magazine 275. Difficulty Switch column.
              Bogost, Ian. “Future Ennui.” The Atlantic, September 16 (2014),
                   http://www.theatlantic.com/technology/archive/2014/09/future-
                   ennui/380099/.
              Bogost, Ian. Split Screen. Edge Magazine 274, Difficulty Switch column.
              Bogost, Ian. “Swing Copters: The Randomness of the Universe, Captured in
                   Pixels.” The Atlantic, August 26 (2014),
                   http://www.theatlantic.com/entertainment/archive/2014/08/swing-
                   copters/379117/.
              Garber, Megan, Adrienne LaFrance, and Ian Bogost. “The Evolution of
                   Slang.” The Atlantic, August 6 (2014),
                   http://www.theatlantic.com/technology/archive/2014/08/the-evolution-
                   of-slang/375104/.
              Bogost, Ian. Games Retail. Edge Magazine 273, Difficulty Switch column.
              Bogost, Ian. Esports and the Sports Space. Edge Magazine 272, Difficulty
                   Switch column.
              Bogost, Ian. The Pleasure of Ambiguity. Edge Magazine 271, Difficulty
                   Switch column.

                                          Page 24 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 70 of 153 Page ID #1740
Ian Bogost                                                                          Curriculum Vitae

              Bogost, Ian. “Welcome to Dataland: Design fiction at the most magical place
                  on earth.” Medium, July 29 (2014), https://medium.com/re-
                  form/welcome-to-dataland-d8c06a5f3bc6.
              Bogost, Ian. What is a simulator? Edge Magazine 270, Difficulty Switch
                  column.
              Bogost, Ian. “You Are Mountain.” The Atlantic, July 17 (2014),
                  http://www.theatlantic.com/entertainment/archive/2014/07/you-are-
                  mountain/374543/.
              Bogost, Ian. Fast-Burn Games. Edge Magazine 269, Difficulty Switch column.
              Bogost, Ian. “Yo: Communication online is mostly meta-communication, but
                  the loudest meta-communication is profit.” The Atlantic, June 19 (2014),
                  http://www.theatlantic.com/technology/archive/2014/06/yo/373072/.
              Bogost, Ian. “Shaka, When the Walls Fell.” The Atlantic, June 18 (2014),
                  http://www.theatlantic.com/entertainment/archive/2014/06/star-trek-tng-
                  and-the-limits-of-language-shaka-when-the-walls-fell/372107/.
              Bogost, Ian. “Why do we relish Nintendo’s crises so much?” Edge Magazine
                  268, Difficulty Switch column.
              Bogost, Ian. “The Blue Shell and its Discontents.” Gamasutra, May 30 (2014),
                  http://www.gamasutra.com/view/feature/218696/the_blue_shell_and_its_
                  discontents.php.
              Bogost, Ian. “Google Car for Sale: Slightly Underequipped,” The Atlantic,
                  May 28 (2014),
                  http://www.theatlantic.com/technology/archive/2014/05/google-car-
                  slightly-underequipped/371726/
              Bogost, Ian. “What Do We Save When We Save the Internet?” The Atlantic,
                  May 15 (2014),
                  http://www.theatlantic.com/technology/archive/2014/05/what-do-we-
                  save-when-we-save-the-internet/370885/.
              Bogost, Ian. “Xbox One and the endless, hopeless dream of convergence.”
                  Edge Magazine 267, Difficulty Switch column.
              Bogost, Ian. “The Future of Luxury: Avoiding People.” The Atlantic, April 24
                  (2014),
                  http://www.theatlantic.com/technology/archive/2014/04/silvercar-
                  luxury/361001/.
              Bogost, Ian. “Kinect 2 brings the era of physical interfaces for active play to a
                  definitive end.” Edge Magazine 266, Difficulty Switch column.
              Bogost, Ian. “Reading to Have Read.” The Atlantic, March 24 (2014),
                  http://www.theatlantic.com/technology/archive/2014/03/reading-to-have-
                  read/284391/.
              Bogost, Ian. “What Are Game Developers? A View From the Future.” The
                  Atlantic, March 24 (2014),
                  http://www.theatlantic.com/business/archive/2014/03/what-are-game-
                  developers-a-view-from-the-future/284600/.
              Bogost, Ian. “The Squalid Grace of Flappy Bird.” The Atlantic, February 3
                  (2014), http://www.theatlantic.com/technology/archive/2014/02/the-
                  squalid-grace-of-flappy-bird/283526/.
              Bogost, Ian. “Snowpocalypse in Atlanta and The Walking Dead.” The Atlantic,
                  January 30 (2014),


                                          Page 25 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 71 of 153 Page ID #1741
Ian Bogost                                                                      Curriculum Vitae

                  http://www.theatlantic.com/entertainment/archive/2014/01/snowpocalyps
                  e-in-atlanta-and-em-the-walking-dead-em/283450/.
              Bogost, Ian. “‘Science’ (response to Edge Annual Question.” Edge, January 14
                  (2014), http://www.edge.org/contributors/what-scientific-idea-is-ready-
                  for-retirement.
              Bogost, Ian. “The McRib: Enjoy Your Symptom.” The Atlantic, November 13
                  (2013), http://www.theatlantic.com/technology/archive/2013/11/the-
                  mcrib-enjoy-your-symptom/281413/.
              Bogost, Ian. “Hyperemployment, or the Exhausting Work of the Technology
                  User.” The Atlantic, November 8 (2013),
                  http://www.theatlantic.com/technology/archive/2013/11/hyperemployme
                  nt-or-the-exhausting-work-of-the-technology-user/281149/.
              Bogost, Ian. “What is Evil to Google?” The Atlantic, October 15 (2013),
                  http://www.theatlantic.com/technology/archive/2013/10/what-is-evil-to-
                  google/280573/.
              Bogost, Ian. “Consumption and Naturalism in Animal Crossing.” Gamasutra,
                  September 5 (2013),
                  http://www.gamasutra.com/view/feature/199599/animal_crossings_stran
                  ge_.php.
              Bogost, Ian. “The Rudeness of Importance.” The Atlanta Journal Constitution,
                  August 30 (2013), http://blogs.ajc.com/atlanta-
                  forward/2013/08/30/cellphone-rudeness/?cxntfid=blogs_atlanta_forward.
              Bogost, Ian. “The Condensed Classroom.” The Atlantic, August 27 (2013),
                  http://www.theatlantic.com/technology/archive/2013/08/the-condensed-
                  classroom/279013/.
              Bogost, Ian, Cathy N. Davidson, Al Filreis, and Ray Schroeder. “MOOCs and
                  the Future of the Humanities.” LA Review of Books, June 14-15, 2013,
                  http://lareviewofbooks.org/essay/moocs-and-the-future-of-the-
                  humanities-a-roundtable-part-1,
                  https://lareviewofbooks.org/essay/moocs-and-the-future-of-the-
                  humanities-a-roundtable-part-2.
              Bogost, Ian. “Google Zombie: The Glass Wearers of Tomorrow.” The Atlantic,
                  May 20 (2013),
                  http://www.theatlantic.com/technology/archive/2013/05/google-zombie-
                  the-glass-wearers-of-tomorrow/276007/.
              Bogost, Ian. “The End of the Hangup.” The Atlantic, March 15 (2013),
                  http://www.theatlantic.com/technology/archive/2013/03/the-end-of-the-
                  hangup/274053/.
              Bogost, Ian. “PlayStation 4: A Videogame Console.” The Atlantic, February
                  22 (2013),
                  http://www.theatlantic.com/technology/archive/2013/02/playstation-4-a-
                  videogame- console/273404/.
              Bogost, Ian. “Proteus: A Trio of Artisanal Game Reviews.” Gamasutra,
                  February 15 (2013),
                  http://www.gamasutra.com/view/feature/186735/proteus_a_trio_of_artis
                  anal_game_.php.
              Bogost, Ian. “'Hundreds Is the Haute Couture of Video Games,” The Atlantic,
                  January 29 (2013),


                                        Page 26 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 72 of 153 Page ID #1742
Ian Bogost                                                                         Curriculum Vitae

                  http://www.theatlantic.com/entertainment/archive/2013/01/hundreds-is-
                  the- haute-couture-of-video-games/272600/.
              Bogost, Ian. “Inequality in American Education Will Not Be Solved Online,”
                  The Atlantic, January 16 (2013),
                  http://www.theatlantic.com/technology/archive/2013/01/ inequality-in-
                  american-education-will-not-be-solved-online/267189/.
              Bogost, Ian. “How the Video-Game Industry Already Lost Out in the Gun-
                  Control Debate,” The Atlantic, January 11 (2013),
                  http://www.theatlantic.com/entertainment/archive/ 2013/01/how-the-
                  video-game-industry-already-lost-out-in-the-gun-control-debate/ 267052/
              Bogost, Ian. “A Machine That Makes Cameras: The Aesthetics of the Lytro.”
                  The Atlantic, December 3 (2012),
                  http://www.theatlantic.com/technology/archive/2012/12/a- machine-that-
                  makes-cameras-the-aesthetics-of-the-lytro/265692/.
              Bogost, Ian. “Wii Can’t Go On, Wii’ll Go On.” Gamasutra, November 27
                  (2012),
                  http://www.gamasutra.com/view/feature/182294/persuasive_games_wii_
                  cant_go_on_.php.
              Bogost, Ian. “Words with Friends Forever.” Gamasutra, October 2 (2012),
                  http://
                  www.gamasutra.com/view/feature/178658/persuasive_games_words_wit
                  h_.php
              Bogost, Ian. “The Broken Beyond: How Space Turned Into an Office Park.”
                  The Atlantic, September 25 (2012),
                  http://www.theatlantic.com/technology/archive/2012/09/the- broken-
                  beyond-how-space-turned-into-an-office-park/262801/.
              Bogost, Ian. “Kickstarter: Crowdfunding Platform Or Reality Show?” Fast
                  Company, July 18 (2012),
                  http://www.fastcompany.com/1843007/kickstarter-fundraising-or-a-new-
                  kind-of-entertainment.
              Bogost, Ian. “The Great Pretender: Turing as a Philosopher of Imitation” The
                  Atlantic, July 16 (2012),
                  http://www.theatlantic.com/technology/archive/2012/07/the-great-
                  pretender-turing-as-a-philosopher-of-imitation/259824/.
              Bogost, Ian. “The Cigarette of this Century” The Atlantic June 6 (2012), http://
                  www.theatlantic.com/technology/archive/2012/06/the-cigarette-of-this-
                  century/ 258092/.
              Bogost, Ian. “Process Intensity and Social Experimentation” Gamasutra, May
                  23 (2012),
                  http://www.gamasutra.com/view/feature/170806/persuasive_games_proc
                  ess_.php.
              Bogost, Ian. “The New Aesthetic Needs to Get Weirder.” The Atlantic, April
                  13 (2012), http://www.theatlantic.com/technology/archive/2012/04/the-
                  new-aesthetic-needs-to- get-weirder/255838/.
              Bogost, Ian. “A Portrait of the Artist as a Game Studio.” The Atlantic, March
                  12 (2012), http://www.theatlantic.com/technology/archive/12/03/a-
                  portrait-of-the-artist-as-a- game-studio/254494/.



                                          Page 27 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 73 of 153 Page ID #1743
Ian Bogost                                                                     Curriculum Vitae

              Bogost, Ian. “What is a Game Bundle?” Gamasutra, January 19 (2012),
                  http://www.gamasutra.com/view/feature/6595/persuasive_games_what_i
                  s_a_game_.php.
              Bogost, Ian. “From Aberrance to Aesthetics.” Gamasutra, August 2 (2011),
                  http://www.gamasutra.com/view/feature/6446/persuasive_games_from_a
                  berrance_.php.
              Bogost, Ian. “Why Debates about Video Games Aren’t Really About Video
                  Games.” Kotaku August 1 (2011), http://www.bogost.com/writing/
                  why_debates_about_video_games.shtml.
              Bogost, Ian. “Exploitationware.” Gamasutra, May 3 (2011),
                  http://www.gamasutra.com/
                  view/feature/6366/persuasive_games_exploitationware.php.
              Bogost, Ian (with Simon Ferrari, and Bobby Schweizer). “Storytelling 2.0:
                  Exploring the news game.” New Scientist, November (2010),
                  http://www.newscientist.com/blogs/ culturelab/2010/11/storytelling-20-
                  exploring-the-news-game.html.
              Bogost, Ian. “Free Speech is not a Marketing Plan.” Gamasutra, October 4
                  (2010),
                  http://www.gamasutra.com/view/feature/6158/persuasive_games_free_sp
                  eech_is_.php.
              Bogost, Ian. “Plumbing the Depths.” Gamasutra, June 30 (2010),
                  http://www.gamasutra.com/view/feature/5880/persuasive_games_plumbi
                  ng_the_.php.
              Bogost, Ian. “The Picnic Spoils the Rain.” Gamasutra, May 6 (2010), http://
                  www.gamasutra.com/view/feature/4412/persuasive_games_the_picnic_.
                  php.
              Bogost, Ian. “Schell Games.” Gamasutra, March 3 (2010),
                  http://www.gamasutra.com/view/
                  feature/4294/persuasive_games_shell_games.php.
              Bogost, Ian. “Check-Ins Check Out.” Gamasutra, February 10 (2010),
                  http://www.gamasutra.com/view/feature/4269/persuasive_games_checki
                  ns_check_.php.
              Bogost, Ian. “Puzzling the Sublime.” Gamasutra, December 24 (2009),
                  http://www.gamasutra.com/view/feature/4225/persuasive_games_puzzlin
                  g_the_.php.
              Bogost, Ian. “The Legume, the Piston, and the Bearded Man.” Speculative
                  Heresy, November 27 (2009),
                  http://speculativeheresy.wordpress.com/2009/11/27/the-legume-the-
                  piston-and-the-bearded-man/.
              Bogost, Ian. “Little Black Sambo.” Gamasutra, September 21 (2009),
                  http://www.gamasutra.com/view/feature/4140/persuasive_games_little_b
                  lack_.php.
              Bogost, Ian. “This is Only a Drill.” Gamasutra, July 28 (2009),
                  http://www.gamasutra.com/view/feature/4090/persuasive_games_this_is
                  _only_a_.php.
              Bogost, Ian. “Gestures as Meaning.” Gamasutra, June 30 (2009),
                  http://www.gamasutra.com/view/feature/4064/persuasive_games_gesture
                  s_as_.php.


                                        Page 28 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 74 of 153 Page ID #1744
Ian Bogost                                                                     Curriculum Vitae

              Bogost, Ian. “I want my 99¢ back.” Gamasutra, May 28 (2009),
                  http://www.gamasutra.com/view/feature/4038/persuasive_games_i_want
                  _my_99_.php.
              Bogost, Ian. “Familiarity, Habituation, Catchiness.” Gamasutra, April 2
                  (2009),
                  http://www.gamasutra.com/view/feature/3977/persuasive_games_familia
                  rity_.php.
              Bogost, Ian. “Videogame Kitsch.” Gamasutra, February 17 (2009),
                  http://www.gamasutra.com/view/feature/3933/persuasive_games_video_
                  game_kitsch.php.
              Bogost, Ian. “The Proceduralist Style.” Gamasutra, January 21 (2009),
                  http://www.gamasutra.com/view/feature/3909/persuasive_games_the_.p
                  hp.
              Bogost, Ian. “Windows and Mirror’s Edge.” Gamasutra, December 23 (2008),
                  http://www.gamasutra.com/view/feature/3890/persuasive_games_windo
                  ws_and_.php.
              Bogost, Ian. “Disjunctive Play.” Gamasutra, November 18 (2008),
                  http://www.gamasutra.com/view/feature/3853/persuasive_games_disjunc
                  tive_play.php.
              Bogost, Ian. “The Birth and Death of the Election Game.” Gamasutra, October
                  30 (2008),
                  http://www.gamasutra.com/view/feature/3834/persuasive_games_the_bir
                  th_and_.php.
              Bogost, Ian. “Videogame Snapshots.” Gamasutra, September 11 (2008),
                  http://www.gamasutra.com/view/feature/3784/persuasive_games_video_
                  game_.php.
              Bogost, Ian. “The End of Gamers.” Edge Magazine, July 20 (2008).
              Bogost, Ian. “Performative Play.” Gamasutra, June 25 (2008),
                  http://www.gamasutra.com/view/feature/3703/persuasive_games_perfor
                  mative_play.php.
              Bogost, Ian. “Texture.” Gamasutra, May 7 (2008),
                  http://www.gamasutra.com/view/feature/3652/persuasive_games_texture
                  .php.
              Bogost, Ian. “Advertisers have yet to unlock the power of play.” The
                  Guardian. April 30 (2008),
                  http://www.guardian.co.uk/technology/2008/apr/30/games.advertising.
              Bogost, Ian. “Is Spore for Everyone?” Gamasutra, March 31 (2008),
                  http://www.gamasutra.com/php-bin/news_index.php?story=18029.
              Bogost, Ian. “Columbine, Videogames, and Ineffability.” In Brathwaite,
                  Brenda and Ian Schreiber. Game Design Challenge. New York: Charles
                  River Media, 2008.
              Bogost, Ian. “Videogame Pranks.” Persuasive Games column, Gamasutra,
                  March 18 (2008),
                  http://www.gamasutra.com/view/feature/3579/persuasive_games_video_
                  game_pranks.php.
              Bogost, Ian. “Sony, Global Infant.” Opinion. Gamasutra, February 15 (2008),
                  http://www.gamasutra.com/php-bin/news_index.php?story=17431.
              Bogost, Ian. “Videogame Vignette.” Persuasive Games column, Gamasutra,
                  February 12 (2008),

                                        Page 29 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 75 of 153 Page ID #1745
Ian Bogost                                                                    Curriculum Vitae

                  http://www.gamasutra.com/view/feature/3537/persuasive_games_videog
                  ame_.php.
              Bogost, Ian. “The Holly and the Ivy.” Persuasive Games column, Gamasutra,
                  December 20 (2007),
                  http://www.gamasutra.com/view/feature/3183/persuasive_games_the_ho
                  lly_and_.php.
              Bogost, Ian. “Videogame Zen.” Persuasive Games column, Gamasutra,
                  November 2 (2007),
                  http://www.gamasutra.com/view/feature/2585/persuasive_games_video_
                  game_zen.php.
              Bogost, Ian. “Casual as in Sex, not Casual as in Friday.” Persuasive Games
                  column, Gamasutra, October 9 (2007),
                  http://www.gamasutra.com/view/feature/1937/persuasive_games_casual
                  _as_in_.php.
              Bogost, Ian. “The Reverence of Resistance.” Persuasive Games column,
                  Gamasutra, September 10 (2007),
                  http://www.gamasutra.com/view/feature/1689/persuasive_games_the_re
                  verence_of_.php.
              Bogost, Ian. “Time for Games to Grow Up.” The Guardian, August 8 (2007),
                  http://www.guardian.co.uk/technology/2007/aug/08/comment.games.
              Bogost, Ian. “Event Wrap-Up: Classic Gaming Expo 2007.” Gamasutra,
                  August 3 (2007), http://gamasutra.com/php-
                  bin/news_index.php?story=14953.
              Bogost, Ian. “How I Stopped Worrying About Gamers And Started Loving
                  People Who Play Games.” Persuasive Games column, Gamasutra,
                  August 2 (2007),
                  http://www.gamasutra.com/view/feature/1543/persuasive_games_how_i
                  _stopped_.php.
              Bogost, Ian. “Designing for Tragedy.” Persuasive Games column, Gamasutra,
                  June 13 (2007),
                  http://www.gamasutra.com/view/feature/1468/persuasive_games_designi
                  ng_for_.php.
              Bogost, Ian. “Why We Need More Boring Games.” Persuasive Games column,
                  Gamasutra, May 21 (2007),
                  http://www.gamasutra.com/view/feature/1417/persuasive_games_why_w
                  e.php.
              Bogost, Ian. “Turning the Tables on In-Game Ads.” Persuasive Games
                  column, Gamasutra, April 3 (2007), http://www.gamasutra.com/php-
                  bin/news_index.php?story=13377.
              Bogost, Ian. “The Missing Rituals of Exergames.” Persuasive Games column,
                  Gamasutra / Serious Games Source, February 5 (2007),
                  http://seriousgamessource.com/features/feature_013107_exergaming_1.p
                  hp.
              Bogost, Ian. “Promogames, Another Kind of Advertising Game.” Persuasive
                  Games column, Gamasutra / Serious Games Source, January 2 (2007),
                  http://seriousgamessource.com/features/feature_010207_burger_king_1.
                  php.



                                       Page 30 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 76 of 153 Page ID #1746
Ian Bogost                                                                           Curriculum Vitae

                  Bogost, Ian. “Wii’s Revolution is in the Past.” Persuasive Games column,
                      Gamasutra / Serious Games Source November 28 (2006),
                      http://seriousgamessource.com/features/feature_112806_wii_1.php.
                  Bogost, Ian. “Taking Bully Seriously.” Persuasive Games column, Gamasutra
                      / Serious Games Source November 2 (2006),
                      http://seriousgamessource.com/features/feature_110206_bully_1.php.
                  Bogost, Ian. “Games Phone Home.” Persuasive Games column, Gamasutra /
                      Serious Games Source, October 11 (2006),
                      http://seriousgamessource.com/features/feature_101106_darfur_1.php.
                  Bogost, Ian. “The Right to Bore Arms.” Persuasive Games colum, Gamasutra
                      / Serious Games Source, September 25 (2006),
                      http://seriousgamessource.com/features/feature_092506_nra.php.
                  Bogost, Ian. “Event Wrap Up: Games for Health 2005.” Gamasutra,
                      September 24 (2005), http://www.gamasutra.com/php-
                      bin/news_index.php?story=6646.
                  Bogost, Ian. “Building a Google Search Application with Macromedia Flash
                      Mx Professional.” MX Developer's Journal September 2005 (2005).
                  Bogost, Ian (contributor). Difficult Questions about Videogames. Eds. James
                      Newman and Iain Simons. Nottingham, UK: Suppose Partners, 2004.
                  Bogost, Ian. “A Response to Critical Simulation.” Electronic Book Review
                      (2004),
                      http://www.electronicbookreview.com/v3/servlet/ebr?command=view_es
                      say&essay_id=bogostr1.

             D.   PRESENTATIONS

                  D.1. KEYNOTE PRESENTATIONS
                  Bogost, Ian. Keynote. CHI Play: the ACM SIGGCHI Annual Symposium on
                       Human-Computer Interaction in Play. Amsterdam, Netherlands, October
                       15–18, 2017.
                  Bogost, Ian. Keynote. Southwest English Symposium, University of Arizona.
                       Tempe, Arizona, February 20, 2016.
                  Bogost, Ian. “Can Games be Literary?” Ludic Literature: Literary Games. The
                       British Library, London, England, December 7, 2015.
                  Bogost, Ian. “Gamification vs. Game Design: What’s the Difference?” The
                       International Conference on E-Learning in the Workplace, Columbia
                       University, New York NY, June 8-9, 2015.
                  Bogost, Ian. “The Mistrust of Things.” 25th Annual Louisiana State University
                       English Department Mardi Gras Conference. Baton Rouge, LA, February
                       12-13, 2015.
                  Bogost, Ian. “The Real Power of Games for Learning.” DevLearn 2013. Las
                       Vegas, NV, October 23, 2013.
                  Bogost, Ian. Keynote Presentation. 10th Annual Games for Change Festival.
                       New York, NY, June 17-19, 2013.
                  Bogost, Ian. “Inhuman.” Ecologies of the Inhuman Symposium. Medieval and
                       Early Modern Studies Institute, George Washington University, April 5,
                       2013.
                  Bogost, Ian. “What is Fun?” 2nd Annual IEEE Games Innovation Conference
                       (2012). Strong Museum of Play, Rochester, NY, Sept 7-9, 2012.

                                            Page 31 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 77 of 153 Page ID #1747
Ian Bogost                                                                       Curriculum Vitae

              Bogost, Ian. “The Aesthetics of Philosophical Carpentry.” The Nonhuman
                  Turn in 21st Century Studies. Center for 21st Century Studies (C21)
                  University of Wisconsin- Milwaukee, May 3-5, 2012.
              Bogost, Ian. “Shaka, When the Walls Fell: Appearance Versus Behavior in
                  Computational Mimesis.” Mimesis Now, University of Rochester,
                  Rochester, NY, April 5–7, 2012.
              Bogost, Ian. “The Pentad: McLuhan and Metaphysics.” McLuhan 100 Then,
                  Now Next International Conference, University of Toronto, Toronto,
                  ON, Canada, November 7– 11, 2011.
              Bogost, Ian. “Fun and Play: A Proceduralist Perspective.” GAME Conference,
                  Macquarie University, Sydney Australia, October 26-29, 2011.
              Bogost, Ian. “Material and Computation.” Tech Day, Tulane Innovative
                  Learning Center, Tulane University, New Orleans, LA, September 30,
                  2011.
              Bogost, Ian. “What is a Sports Videogame?” Keynote, 4th Annual Vienna
                  Games Conference: Future and Reality of Games, Vienna, Austria,
                  September 24-26, 2010.
              Bogost, Ian. “The World is a Mess.” Keynote, MoblEd, Pasadena Community
                  College, Pasadena, CA, April 29, 2010.
              Bogost, Ian. “How to Do Things with Videogames.” Keynote, Exposicion de
                  Videojuegos Argentina (EVA) 2009, Buenos Aires, Argentina,
                  December 4-5, 2009.
              Bogost, Ian. “Alien Phenomenology: Toward a Pragmatic Speculative
                  Realism.” Plenary, Society for Literature, Science, and the Arts annual
                  conference, Atlanta, GA, November 5-7, 2009.
              Bogost, Ian. “Videogames are a Mess.” Keynote, Digital Games Research
                  Association conference, Uxbridge, UK, September 2-5, 2009.
              Bogost, Ian. “Serious Games.” X Media Lab Sydney: Serious Games, Sydney,
                  Australia, July 11, 2009.
              Bogost, Ian. “Videogames and Learning.” Keynote, 5th Annual NM Media
                  MIX, Albuquerque, NM, January 17, 2009.
              Bogost, Ian. “The Unknown Possibilities of Existence.” Keynote, Meaningful
                  Play Conference, Michigan State University, October 9, 2008.
              Bogost, Ian. “Design: the Good, the Bad, and the Ugly.” Plenary panel with
                  Brenda Brathwaite and Daniel Greenberg. Southern Interactive
                  Entertainment Expo 2008, Marietta, GA, October 4, 2008.
              Bogost, Ian. “Fine Processing.” Persuasive Technology 2008 Conference.
                  Keynote, University of Oulu, Finland, June 4, 2008.
              Bogost, Ian. “The Phenomenology of Videogames.” Keynote, Philosophy of
                  Computer Games Conference, Potsdam Germany, May 8, 2008.
              Bogost, Ian. “Convergence As...” Keynote, Deutsche Gamestage Convergence
                  Day, Berlin Germany, May 6, 2008.
              Bogost, Ian. “Not Interdisciplinarity, but Love.” Keynote, Game Developers
                  Conference 2008, IGDA Education Summit, San Francisco, CA,
                  February 18, 2008.
              Bogost, Ian. “Videogames, Learning, Interdisciplinarity.” Keynote, University
                  of Arkansas Sim U 2007, Fayetteville AK, September 7, 2007.
              Bogost, Ian. “Videogames Beyond Entertainment.” Keynote, Colorado
                  University Spring Symposium, Denver, CO, May 16, 2007.

                                         Page 32 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 78 of 153 Page ID #1748
Ian Bogost                                                                        Curriculum Vitae

              Bogost, Ian. “Casual Games, a New Perspective.” Keynote, Nokia Game Day,
                  Helsinki, September 4, 2006.
              Bogost, Ian. “Persuasive Games, or How to Resist Serious Games.” Taking
                  Games Seriously Symposium, Ohio University, May 19, 2006.
              Bogost, Ian. “Anamorphic Nostalgia.” Keynote, Playing the Past: Nostalgia in
                  Videogames and Electronic Literature, University of Florida, February
                  2005.

              D.2. INVITED PRESENTATIONS
              Bogost, Ian. “How to Have Fun At Work, At Home, And Anywhere Else.”
                   Georgia Tech Research Institute, Atlanta, GA, October 26, 2018.
              Bogost, Ian. Deep Vista: a series of panels on architecture and technology.
                   Texas A&M University, April 27–28, 2018.
              Bogost, Ian, Sonya Collins, Amy Stone, and David Terrasso. “The Bread and
                   Butter Panel: Writing for Non-Technical Audiences.” ComSciCon
                   Atlanta, Atlanta, Georgia, March 2, 2018.
              Bogost, Ian. “Have Persuasive Games Failed?” Persuasive Gaming
                   Conference. Amsterdam, Netherlands, October 15, 2017.
              Bogost, Ian. “Object-Oriented Ontology as a Design Philosophy.” Baumer
                   Lecture Series, Knowlton School of Architecture, Ohio State University,
                   August 30, 2017.
              Bogost, Ian, Steve Gaynor, Geoff Manaugh, and Liam Young. “Speculation,”
                   at Telling Traces: Moving through the City in Literature, Film and Art.,
                   Harvard Graduate School of Design/Harvard-Mellon Urbanism
                   Initiative, Harvard University, February 25, 2017.
              Bogost, Ian. Panel on Games and Politics. Wilton Park/Improbable Forum on
                   Artificial realities: politics, persuasion and storytelling. Los Angeles,
                   CA, February 23-24, 2017.
              Bogost, Ian. “Object-Oriented Ontology and Architecture.” MIT School of
                   Architecture, December 2, 2016.
              Bogost, Ian. “Play Anything.” Google Talks, Google Cambridge, December 1,
                   2016.
              Bogost, Ian and Max Temkin. “Play Anything.” Chicago Humanities Festival,
                   Chicago, IL, December 5, 2016.
              Bogost, Ian. “Play Anything. Seattle Town Hall, Seattle, WA, September 15,
                   2016.
              Bogost, Ian, Annie Eaton, Peter Stolmeier, Dale Adams, Gaspar Ferreiro, and
                   Erick Lorenzo. “Ethics of VR.” Terminus Festival 2016. Atlanta,
                   Georgia, June 16–19, 2016.
              Bogost, Ian. PLASMA Series (Performances, Lectures, and Screenings in
                   Media Art), University of Buffalo Department of Media Study. Buffalo,
                   New York, April 11, 2016.
              Bogost, Ian. “Ironoia: The Mistrust of Things.” Rocky Mountain College of
                   Art and Design Visiting Artist and Designer Lecture Series. Denver,
                   Colorado, November 9, 2015.
              Bogost, Ian. “Smartwhatevers, or, Living Inside Computation.” Sawyer
                   Seminar Lecture. Rice University, Houston, Texas, September 17, 2015.



                                         Page 33 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 79 of 153 Page ID #1749
Ian Bogost                                                                       Curriculum Vitae

              Bogost, Ian. “Fabrications: The Internet of Things.” The Terms of Media,
                   Leuphana Centre for Digital Cultures, Lüneburg, Germany, June 17-29,
                   2015.
              Bogost, Ian. “The Mistrust of Things.” Gilbert Lecture Series, Southern
                   Methodist University, Dallas, TX, April 16, 2015.
              Bogost, Ian. “Speculative Design as Speculative Philosophy.” Matter(ing) by
                   Design Symposium, Parsons The New School for Design, New York,
                   NY, April 10-11, 2015.
              Bogost, Ian, Elizabeth LaPensée, Richard Lemarchand, Diana Santiago,
                   Daphny David, Mattie Brice. “Why ______ Matters” (panel). Indiecade
                   2014, Los Angeles, CA, October 10-12, 2014.
              Bogost, Ian. “The Design of Fun.” Wired by Design (Condé Nast/Wired
                   Magazine), Marin, CA, September 30-October 1, 2014.
              Bogost, Ian. “A Material World.” The English Institute 73rd Annual Meeting,
                   Harvard University, September 19-21, 2014.
              Bogost, Ian. “Technology and the Soul of Higher Education.” Critical
                   Conversations and Bold Ideas, The Harvard Graduate School of
                   Education, Harvard University, September 19, 2014.
              Bogost, Ian. “Games and the End of Conceptual Art.” Visiting Artist Lecture
                   Series, University of Nevada, Reno, May 5, 2014.
              Bogost, Ian. “How Successful Videogames Explain Society.” Indiana
                   University The College Arts & Humanities Institute Lecture &
                   Workshop Series, Bloomington, IN, March 26, 2014.
              Bogost, Ian. “Strange Games: Computer Gaming and Media Ecosystems.”
                   University of South Carolina Future Knowledge Lecture Series.
                   Columbia, SC, March 7, 2014.
              Bogost, Ian. “Algorithmic Culture Does Not Exist.” LIFT Conference 2014,
                   Geneva, Switzerland, February 5-7, 2014.
              Bogost, Ian. “What Are Game Developers? A View From the Future.” Game
                   Developers Conference 2014, San Francisco, CA, March 21-23, 2014.
              Rutgers Center for Cultural Analysis Seminar, Rutgers University, New
                   Brunswick, NJ, January 22, 2013.
              Bogost, Ian. “Philosophical Carpentry” (workshop). Concordia University,
                   Montréal, Canada, November 8, 2013.
              Bogost, Ian. “Smithfield half hams, One Direction duct tape, and Cheeseburger
                   Pringles.” Concordia University, Montréal, Canada, November 7, 2013.
              Bogost, Ian. “Is Game Design R&D Even Possible?” Concordia University
                   Hexagram Lab, Montréal, Canada, November 7, 2013.
              Bogost, Ian, Brian Croxall, TyAnna Herrington, Stewart Varner, and Robin
                   Wharton. “Open Access and the Digital Humanities” (panel). Open
                   Access Week 2013, Georgia Tech, Atlanta, GA, October 25, 2013.
              Bogost, Ian. “You gave me your mud and I've turned it to mud, or, the weird
                   futility of game design R&D.” The New York Times R&D lecture series.
                   New York, NY, September 19, 2013.
              Bogost, Ian. “Fun.” UX Week 2013, San Francisco, CA, August 22-24, 2013.
              Bogost, Ian. “I Kickstarted Your Project And I Didn't Even Get The Lousy T-
                   Shirt.” Maryland Institute for Technology and the Humanities (MITH)
                   Digital Dialogues. University of Maryland. April 30, 2013.


                                        Page 34 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 80 of 153 Page ID #1750
Ian Bogost                                                                       Curriculum Vitae

              Bogost, Ian. “Living with Things.” 2013 Winton Tolles Lecture. Hamilton
                  College, Clinton, NY. April 18, 2013.
              Bogost, Ian. “Games as Commentary.” Panel at Indiecade East. New York,
                  NY, February 15-17, 2013.
              Bogost, Ian. “Simony: Artist’s Lecture” Museum of Contemporary Art,
                  Jacksonville. November 17, 2012.
              Bogost, Ian. “Fun.” Loyola University, New Orleans. November 29, 2012.
              Bogost, Ian. “Making Games as Fast as You Can Think of Them.” Adobe
                  Educators Conference, Toronto, Canada. November 9, 2012.
              Bogost, Ian. “Videogames and the Arts.” The Pew Center for Arts & Heritage,
                  Philadelpha, PA. October 18, 2012.
              Bogost, Ian. “Persuasive Games: Or Drilling for Whale.” American University,
                  Washington, DC. October 17, 2012.
              Bogost, Ian. “How to do things with videogames.” World Knowledge Forum.
                  Seoul, Korea, October 9-11, 2012.
              Bogost, Ian. “Procedural Rhetoric.” Media Systems Workshop, UC Santa
                  Cruz, Santa Cruz, CA, August 26-29, 2012.
              Bogost, Ian. “Graham Harman’s The Quadruple Object.” Pressses
                  Universitaires de France (PUF) anniversary celebration, MaMa, Zagreb,
                  Croatia, June 22-23, 2012.
              Bogost, Ian. “Alien Phenomenology.” WebVisions Forum. Portland, OR, July
                  17-19, 2012.
              Bogost, Ian. “A Slow Year.” Art Now Lecture Series. Morris Museum of Art.
                  Augusta, GA, April 26, 2012.
              Bogost, Ian. Turing @ Tech Panel Discussion. Georgia Institute of
                  Technology, April 20, 2012.
              Bogost, Ian. “Making Videogames Ordinary.” Georgia Tech Computing
                  Alumni Association. Georgia Institute of Technology, April 10, 2012.
              Bogost, Ian. “Humility and Ordinariness, or the Future of Videogames.”
                  University of Texas, Dallas, March 28, 2012.
              Bogost, Ian. “Humility and Ordinariness, or the Future of Videogames.”
                  Emory University, March 27, 2012.
              Bogost, Ian. “A Selection of Artisanal Learning Games.” Parsons The New
                  School for Design, New York, NY, March 2, 2012.
              Bogost, Ian. “A Slow Year.” Game Change: Videogames as Medium and
                  Inspiration artist’s panel. Telfair Museum, Savannah, GA, March 1,
                  2012.
              Bogost, Ian. A Slow Year reading, Electronic Literature Organization Reading,
                  Modern Language Association Conference, Seattle, WA, January 6,
                  2012.
              Bogost, Ian. “The Cartoonist and the Whaler: Notes on the Future of
                  Journalism and Other Media.” MIT, Cambridge, MA, December 12,
                  2011.
              Bogost, Ian. “The Cartoonist and the Whaler: Two Tales of Journalism's
                  Future.” University of Virginia, Charlottesville, VA, December 8, 2011.
              Bogost, Ian. “Newsgames.” Oi Futuro, Rio de Janeiro, Brazil, November 16,
                  2011.
              Bogost, Ian. “Words, Images, Computation, and Other Materials.” University
                  of California, Davis, October 10, 2011.

                                        Page 35 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 81 of 153 Page ID #1751
Ian Bogost                                                                      Curriculum Vitae

              Bogost, Ian. “Rusty Machines and Fairy Tales.” Technology, Globalization,
                    and Culture series, Iowa State University, September 27, 2011.
              Bogost, Ian. “How do Leaders Learn?” Annual Meeting of the New
                    Champions, the World Economic Forum, Dalian China, September 13-
                    16, 2011.
              Bogost, Ian. “IdeaLab on Persuasive Games.” Annual Meeting of the New
                    Champions, the World Economic Forum, Dalian China, September 13-
                    16, 2011.
              Bogost, Ian. “Gamification is Bullshit.” Wharton Gamification Symposium,
                    Wharton School, University of Pennsylvania, August 9-10, 2011.
              Bogost, Ian. “How to do things with videogames.” TTI/Vanguard Serious Fun.
                    Chicago, May 3-4, 2011.
              Bogost, Ian. “Social Game Developers Rant Back.” 2011 Game Developers
                    Conference, San Francisco, CA, February 28-March 4, 2011.
              Bogost, Ian. “Are Social Games Worthy?” Social and Online Game Summit,
                    2011 Game Developers Conference, San Francisco, CA, March 1, 2011.
              Bogost, Ian. “Dark Horse: The Parimutuel Future of Procedural Rhetoric.”
                    DeRoy Lecture Series, Wayne State University, Detroit, MI, January 22,
                    2011.
              Bogost, Ian. “Beyond Transmedia: Gamifying Major Media Properties.”
                    Gamification Summit, San Francisco, CA, January 21, 2011.
              Bogost, Ian. “Process vs. Procedure.” Metaphysics and Things: The Fourth
                    International Conference of the Whitehead Research Project. Claremont
                    Graduate School, Claremont, CA, December 2-4, 2010.
              Bogost, Ian. “Object-Oriented Ontogeny.” Hello, Everything: Speculative
                    Realism and Object-Oriented Ontology. UCLA, Los Angeles, CA,
                    December 1, 2010.
              Bogost, Ian. “Newsgames: Journalism at Play.” Journalism Director’s Forum,
                    USC Annenberg School for Communication. Los Angeles, CA,
                    November 30, 2010.
              Bogost, Ian. “Phosphor and Dust: Simulating the Cathode Ray Tube for
                    Computer and Video Media.” Digital Media in Cultural Heritage: New
                    Preservation Technologies sessions, Eastern Analytical Symposium.
                    Somerset, NJ, November 14-17, 2010.
              Bogost, Ian, Simon Ferrari, and Bobby Schweizer. “Newsgames.” Southern
                    Interactive Entertainment and Gaming Expo. Atlanta, GA, October 1-3,
                    2010.
              Bogost, Ian. “Project Next.” Indiecade Conference. Culver City, CA, October
                    7-10, 2010. Bogost, Ian. “Ruminations on Cow Clicker.” Game
                    Developers Conference. Austin, TX, October 5-7, 2010.
              Bogost, Ian. “Social Games on Trial,” NYU Video Game Seminar Series, New
                    York University, New York, NY, July 16, 2010.
              Invited Expert, Humanities Gaming Institute (sponsored by the National
                    Endowment for the Humanities), University of South Carolina, June 7–
                    25, 2010.
              Bogost, Ian. “We Live in Public.” Time Will Tell, But Epistemology Won’t: In
                    Memory of Richard Rorty. UC Irvine, Irvine, CA, May 14, 2010.
              Bogost, Ian. “The Flavors of Procedural Rhetoric.” PRE/TEXT Games and
                    Rhetoric Symposium, Clemson University, April 8, 2010.

                                        Page 36 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 82 of 153 Page ID #1752
Ian Bogost                                                                       Curriculum Vitae

              Bogost, Ian. “A Slow Year.” Nuovo Sessions, 2010 Game Developers
                  Conference, San Francisco, CA, March 12, 2010.
              Bogost, Ian, and Nick Montfort. “Think Inside the Box: Platform Studies.”
                  Center for Computer Games and Virtual Worlds Speaker Series, UC
                  Irvine, Irvine, CA, December 11, 2009.
              Bogost, Ian. “Mobile Games.” UCLA Mobile Media Symposium, Los
                  Angeles, CA, November 13, 2009.
              Bogost, Ian. “Gaming, Marketing, and Advertising.” American Marketing
                  Association of Atlanta, Atlanta, GA, September 24, 2009.
              Bogost, Ian and Clive Thompson. “ Games and the News.” Games for Change
                  Annual Festival, New York, May 28-29, 2009.
              Bogost, Ian, Gary Brubaker, Andrew Phelps, Walker White, Jim Whitehead,
                  Michael Zyda. “ Creating and Managing an Academic Games Program.”
                  Foundations of Digital Games Conference, April 26-30, 2009.
              Bogost, Ian. “ Bone of My Bones and Flesh of My Flesh: The Genesis of Ms
                  Pac-Man.” GDX Conference, Savannah College of Art and Design, April
                  16-17, 2009.
              Bogost, Ian. “Interface and Platform Studies.” NC State University College of
                  Design, April 3, 2009.
              Bogost, Ian. “Models, Rhetoric, Platforms.” NYU Game Center Lecture
                  Series. New York, March 5, 2009.
              Bogost, Ian. “From Pac-Man to E.T.: Lessons in Family Play and Experience
                  Design from the Atari VCS.” Interactive Ontario GTalk Seminar, St.
                  Catherines, Ontario, December 10, 2008.
              Bogost, Ian. “Games and Public Health.” Harvard School of Public Health,
                  November 13, 2008.
              Bogost, Ian. “Games and Politics.” Harvard Kennedy School of Government,
                  November 13, 2008.
              Bogost, Ian. “Students and Gaming.” University System of Georgia Vice
                  Presidents for Academic Affairs and Student Affairs Annual Meeting,
                  Lake Oconee, GA, July 14, 2008.
              Bogost, Ian. “Games and Corporate Learning.” TAG Workplace Learning
                  Society, Atlanta GA, June 24, 2008.
              Bogost, Ian. “Persuasive Games.” Social Media Strategy Workshop, American
                  Heart Association, Dallas, TX, June 19, 2008.
              Bogost, Ian. “Platform Studies.” Software Studies Workshop, University of
                  California San Diego, May 20, 2008.
              Bogost, Ian. Plenary Panel. Game Developers eXchange 2008, Savannah
                  College of Art and Design, Atlanta, GA, April 11, 2008.
              Bogost, Ian. “News Games” International Symposium on Online Journalism.
                  Austin, TX, April 3, 2008.
              Bogost, Ian. “Can Advergaming Spur Creativity?” Interactive Content
                  Exchange 2008, Toronto, Ontario, March 26, 2008.
              Bogost, Ian. “Workshop on Wellness and Well-Being.” Institute for the Future,
                  Palo Alto, CA, March 25, 2008.
              Bogost, Ian. “Designing Outreach in Virtual Worlds.” Panel at the 2008
                  Politics Online Conference, Institute for Policy, Democracy, and the
                  Internet, Washington DC, February 23, 2008.


                                        Page 37 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 83 of 153 Page ID #1753
Ian Bogost                                                                         Curriculum Vitae

              Bogost, Ian. “ Participant Journalism & Journalism Participation: Interacting &
                  Authoring in New Media.” Symposium on Computation and Journalism,
                  The Georgia Institute of Technology, Atlanta, GA, February 22-23,
                  2008.
              Bogost, Ian. “Platform Studies, Creative Computing and Constraint: the Atari
                  VCS (1977) and beyond.” HUMlab, Umeå University, Sweden, February
                  12, 2008.
              Bogost, Ian. Seminar on Procedural Rhetoric. Concordia University, Montreal,
                  QC, November 29, 2007.
              Bogost, Ian. “Computers and Other Neglected Topics in Game Studies.” New
                  York University, New York City, November 13, 2007.
              Bogost, Ian. “Games and Civic Engagement.” Knight Center Communications
                  Forum, Massachusetts Institute of Technology, Boston, MA, November
                  8, 2007.
              Bogost, Ian, Daniel Greenberg, and Ernest Adams. Plenary Panel, First Annual
                  Southern Interactive Entertainment & Game Expo, Atlanta, GA, October
                  6, 2007.
              Bogost, Ian. “Serious Games and Learning,” LeapFrog Enterprises,
                  Emeryville, CA, September 21, 2007.
              Bogost, Ian. “Videogames, Learning, and Youth.” The National Academies
                  Standing Committee on Technology Insight-Gauge, Evaluate, and
                  Review (TIGER), Washington, DC, August 22, 2007.
              Bogost, Ian, “Persuasive Games: The Expressive Power of Videogames.”
                  Microsoft Research, June 21, 2007.
              Bogost, Ian. “A Moment of Crisis! A Case Study of Airport Security.” Games
                  for Change 2007 Festival, New York, NY, June 11-12, 2007.
              Bogost, Ian. “Health Games & Persuasion.” The Institute for the Future, San
                  Francisco, CA, May 23, 2007.
              Bogost, Ian, “Building Powerful Online Communities: Best Practices.”
                  Personal Democracy Forum, New York, NY, May 18, 2007.
              Bogost, Ian. “From Atari VCS to Nintendo Wii: Platform Studies as an
                  Approach to Videogame Criticism and Design.” UCLA, Los Angeles,
                  CA, May 14, 2007.
              Bogost, Ian. “Persuasive Games: Introduction to Procedural Rhetoric.” UC
                  Santa Cruz, Santa Cruz, CA, February 5, 2007.
              Bogost, Ian. “Persuading with Mobile Games.” Mobile Persuasion Conference,
                  Stanford University, Palo Alto, CA, February 2, 2007.
              Bogost, Ian. “Platform studies: computers and other neglected topics in game
                  research.” Playing the Field: An Interdisciplinary Game Researchers
                  Summit. IT University Copenhagen, Copenhagen, Denmark, December
                  6, 2006.
              Bogost, Ian. “Persuasive Games, or How Videogames Make Arguments and
                  How Players Respond,” University of California, San Diego, November
                  17, 2006.
              Bogost, Ian. “Introduction to Platform Studies.” Duke University, John Hope
                  Franklin Humanities Institute Seminar, Durham, NC, November 15,
                  2006.
              Bogost, Ian. “Political and Activist Gaming.” Duke University, John Hope
                  Franklin Humanities Institute, Durham, NC, November 13, 2006.

                                         Page 38 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 84 of 153 Page ID #1754
Ian Bogost                                                                       Curriculum Vitae

              Bogost, Ian. “Introduction to Games for Health.” The Centers for Disease
                  Control and Prevention (CDC), Atlanta, GA, July 19, 2006.
              Bogost, Ian. “Persuasive Games and Social Change.” The Hollywood Hill, Los
                  Angeles, CA, May 9, 2006.
              Bogost, Ian. “How to Do Things with Videogames” 3rd Annual Game Festival
                  and Symposium. Rensselaer Polytechnic Institute, School of Humanities
                  & Social Sciences, April 28-29, 2006.
              Bogost, Ian. “What do Educational Games Teach?” The Age of Simulation. Ars
                  Electronica, Linz Austria, January 2006.
              Bogost, Ian. “The Future of Advertising in Games.” European Advertising in
                  Games Forum. London, England, November 2005.
              Bogost, Ian. “Social Issues Games.” Games for Change Annual Conference.
                  New York, NY, October 2005.
              Bogost, Ian. “Designing for Reproach.” Baltimore, MD: University of
                  Baltimore, September 2005.
              Bogost, Ian. “Digital Gaming as Pedagogy and Activism.” Middlebury, VT:
                  Middlebury College, July 2005.
              Bogost, Ian. “Virtual Worlds, Real Money.” San Francisco, CA: Supernova
                  2005 Conference, June 2005.
              Bogost, Ian. “Playing Politics: Videogames for Politics, Activism, and
                  Advocacy.” Paper presented at the Command Lines: The Emergence of
                  Governance in Global Cyberspace, Milwaukee, WI, April 29 - 30 2005.
              Bogost, Ian. “At This Moment: Representation of Events in Videogames.”
                  Maastricht, Netherlands: Innovative Game Design Symposium, Jan van
                  Eyck Academie, February 2005.
              Bogost, Ian. “Playing the News.” Washington DC: American Press Institute,
                  August 2004.
              Bogost, Ian. “Digital Futures for Television.” Los Angeles, CA: Writers Guild
                  of America Symposium, March 2004.
              Bogost, Ian. “Simulation Fever: An Approach for Game Criticism.” Dallas,
                  TX: University of Texas at Dallas, February 2004.
              Bogost, Ian. “Simulation Fever: An Approach for Game Criticism.” Atlanta,
                  GA: The Georgia Institute of Technology, January 2004.
              Bogost, Ian. “Persuasive Games: Advocacy and Activism in Electronic
                  Games.” Copenhagen, Denmark: IT University, November 2003.

              D.3. CONFERENCE PRESENTATIONS
              Bogost, Ian, Stephanie Boluk, Alenda Chan, Edward Chan, Heidi Coleman,
                   Patrick Jagoda, Patrick Lemieux, Timothy Welsh. "Game Studies 1:
                   Roundtable with Ian Bogost." Society for Science Literature and the Arts
                   (SLSA) annual conference, Tempo, AZ, November 10, 2017.
              Bogost, Ian, Susana Morris, Molly Wright Steenson, Whitney Trettien.
                   “Speculation in Digital Humanities and Design.” DH+Design
                   Symposium. Atlanta, Georgia, May 4–5, 2017.
              Bogost, Ian, David Theo Goldberg, Rebecca A. Lippmann. “Connected
                   Academics: Humanists at Work.” Modern Language Association
                   Conference 2016. Austin, Texas, January 7–10, 2016.
              Anthony, Jason, Ian Bogost, Gregory Grieve, Owen Gottlieb, Michael
                   Houseman, Kerstin Radde-Antweiler, Michael Waltemathe, Rachel

                                         Page 39 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 85 of 153 Page ID #1755
Ian Bogost                                                                        Curriculum Vitae

                   Wagner, and Xenia Zeiler. Video Gaming and Religion Seminar:
                   Crafting the Study of Religion and Video Games. American Academy of
                   Religion Annual Conference, Atlanta GA, November 21-24, 2015.
              Englehardt, Kirk, Ian Bogost, Daniel Goldman, and Mark Prausnitz. “Building
                   Faculty Communication Plans.” University Research Magazine
                   Association Annual Meeting, Atlanta GA, June 7-9, 2015.
              Bloom, Michael, Colin Dunn, and Ian Bogost. “Serious Games:
                   Crafting Sustainable Solutions Through Play.” American Institute of
                   Architects Convention 2015, Atlanta, GA, May 15-17, 2015.
              Jenkins, Tom, and Ian Bogost. “Tiny Tinkering Platforms.” Open Hardware
                   Summit, Boston, Massachusetts, 2013.
              Bogost, Ian, Mattie Brice, Frank Lantz, and Tim Rogers. “Critical Condition”
                   (panel). Indiecade 2013, Los Angeles, CA, October 4, 2013.
              Bogost, Ian, Mia Consalvo, Michael Mateas, and Miguel Sicart. “Play and
                   Procedurality” (panel). Digital Games Research Association Conference
                   2013, Atlanta, GA, August 25-29, 2013.
              Bogost, Ian, Mike Capps, and Daniel Greenberg. “Scapegoats no More:
                   Improving the Public Image of Games.” Game Developers Conference
                   2013, San Francisco, CA, March 27-30, 2013.
              Benson-Allott, Caetlin, Ian Bogost, Jonathan Sterne, Steven Jones, and Peter
                   Krapp. “Platform Studies: Debating the Future of a Field.” Panel at the
                   Society for Cinema and Media Studies Conference 2013, Chicago, IL,
                   March 5-9, 2013.
              Bogost, Ian. “Beyond Screen Convergence.” Respondent. Society for Cinema
                   and Media Studies Conference 2013, Chicago, IL, March 5-9, 2013.
              Bogost, Ian. “Philosophy vs. Carpentry: What’s the Difference?” 26th Society
                   for Science, Literature and the Arts (SLSA) Conference, Milwaukee, WI,
                   September 27-30, 2012.
              Bogost, Ian. “The Genesis of Ms. Pac-Man.” 26th Society for Science,
                   Literature and the Arts (SLSA) Conference, Milwaukee, WI, September
                   27-30, 2012.
              Bogost, Ian. “Game-o-Matic: A Tool for Generating Journalistic Games on the
                   Fly.” 9th Annual Games for Change Festival. New York, NY, June 18-
                   20, 2012.
              Bogost, Ian. “Making Games as Fast as You Can Think of Them.” 2012 Game
                   Developers Conference, San Francisco, CA, March 5, 2012.
              Bogost, Ian. “Game Educators Rant.” 2012 Game Developers Conference, San
                   Francisco, CA, March 6, 2012.
              Bogost, Ian. “The Aesthetics of Procedural Content.” Procedural Content
                   Generation Workshop, 6th Foundations of Digital Games Conference.
                   Bordeaux, France, June 28, 2011.
              Bogost, Ian et al. “The Great Gamification Debate.” Serious Games Summit,
                   2011 Game Developers Conference, San Francisco, CA, March 1, 2011.
              Bogost, Ian (respondent). “Object-Oriented Feminism.” Panel at 2010 Society
                   for Literature Science and the Arts Conference, Indianapolis, IN, October
                   28-31, 2011.
              Bogost, Ian. “Why We Should Stop Writing: Carpentry and the Future of
                   Philosophy.” The Rocky Mountain Modern Language Association
                   Conference. Albuquerque, NM, October 14-16, 2010.

                                         Page 40 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 86 of 153 Page ID #1756
Ian Bogost                                                                     Curriculum Vitae

              Bogost, Ian, Simon Ferrari, and Bobby Schweizer. “Newsgames.” Southern
                   Interactive Entertainment and Game Expo. Atlanta, GA, October 5-7,
                   2010.
              Bogost, Ian. “The Fever for Flu Games.” 6th Annual Games for Health
                   Conference. Boston, MA, May 25-27, 2010.
              Bogost, Ian and Michael Mateas. “Cartoonist.” 2010 Future of News and Civic
                   Media Conference, MIT Center for Future Civic Media, June 16-18,
                   2010.
              Bogost, Ian. “Cakes, Chips, and Calculus.” Object-Oriented Ontology
                   Symposium, The Georgia Institute of Technology, Atlanta, GA, April 23,
                   2010.
              Bogost, Ian, Mia Consalvo, Michael Mateas, Jane McGonigal. “Game Studies
                   Download 5.0.” 2010 Game Developers Conference, San Francisco, CA,
                   March 13, 2010.
              Bogost, Ian. “Microtalk: Play with Us.” 2010 Game Developers Conference,
                   San Francisco, CA, March 12, 2010.
              Bogost, Ian, Paolo Pedercini, Jason Rohrer. “Seriously, Make YOUR Game!”
                   Serious Games Summit, at the 2010 Game Developers Conference, San
                   Francisco, CA, March 11, 2010.
              Bogost, Ian, Barbara Chamberlin, Sheryl Flynn, Ernie Medina, Stephen Yang.
                   “Over a Billion Dollars Can’t Be Wrong: Is Exergaming Success a
                   Victory for Serious Games?” Serious Games Summit, at the 2010 Game
                   Developers Conference, San Francisco, CA, March 10, 2010.
              Aarseth, Espen, Ian Bogost, Fox Harrell, and Janet Murray. “How to Think
                   About Narrative and Interactivity.” Panel Symposium, Georgia Tech,
                   October 20, 2009.
              Sharp, John, Ian Bogost, Michael Nitsche, and Peter Weishar. “The Art
                   History of Games.” Panel presented at SIGGRAPH 2009, August 2009.
              Bogost, Ian, William Huber, Genivieve Yeo. “Fatal Frames.” Panel presented
                   at the Society for Cinema & Media Studies Annual Conference, May
                   2009.
              Bogost, Ian, Gary Brubaker, Andrew Phelps, Walker White, Jim Whitehead,
                   Mike Zyda. “ Creating and Managing an Academic Games Program.”
                   Panel presented at the Foundations of Digital Games Conference, April
                   26, 2009.
              Bogost, Ian. “Bone of My Bones, and Flesh of My Flesh: The Genesis of Ms.
                   Pac-Man.” Paper presented at the Game Developers Exchange (GDX),
                   Savannah College of Art and Design, Savannah GA, April 16, 2009.
              Bogost, Ian, Mia Consalvo, and Jane McGonigal. “The Game Studies
                   Download.” Panel presented at the Game Developers Conference, San
                   Jose, CA, March, 2009.
              Bogost, Ian. “Learning from Atari 2600.” Paper presented at the Game
                   Developers Conference, San Jose, CA, March, 2009.
              Bogost, Ian. “Public Gaming.” Integrated Media Association Conference,
                   Atlanta GA, February 21, 2009.
              Bogost, Ian. “The City as Gameboard.” Living Game Worlds IV, Georgia
                   Tech, December 1, 2008.
              Bogost, Ian. “What Makes Social Gaming Fun?” Panel at the Social Gaming
                   Summit, San Francisco, CA, June 13, 2008.

                                        Page 41 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 87 of 153 Page ID #1757
Ian Bogost                                                                        Curriculum Vitae

              Bogost, Ian. “Designing Outreach in Virtual Worlds.” Politics Online
                  Conference. Washington, D.C., March 4, 2008.
              Bogost, Ian. “Participant Journalism & Journalism Participation: Interacting &
                  Authoring in New Media.” Symposium on Computation and Journalism,
                  Atlanta, GA, March 4, 2008.
              Bogost, Ian. Meditation Games Panel. Game Developers Conference, Serious
                  Games Summit, San Francisco, CA, February 17-18, 2008.
              Bogost, Ian. “Introduction to Persuasive Games.” Modern Language
                  Association annual conference, Chicago, IL, December 27, 2007.
              Bogost, Ian. “The Present and Future of Game Criticism,” Montreal
                  International Games Summit, Montreal, QB, November 29, 2007.
              Bogost, Ian. “Procedural Rhetoric: Code as Argument,” 21st Society for
                  Science, Literature and the Arts (SLSA) Conference, Portland, ME,
                  November 1-3, 2007.
              Bogost, Ian and Eric Zimmerman. “Making Games Persuasive” (workshop),
                  Games Learning and Society 2007, University of Wisconsin, Madison,
                  WI, July 12-13, 2007.
              Bogost, Ian, and Nick Montfort. “New Media as Material Constraint: An
                  Introduction to Platform Studies.” Paper presented at the First Annual
                  HASTAC Conference, Durham, NC, April 19-21, 2007.
              Bogost, Ian, Mia Consalvo, and Jane McGonigal. “Game Studies Download”
                  Presentation at the Game Developers Conference, San Francisco, CA,
                  March 7-9, 2007.
              Bogost, Ian, “Persuasive Games: Introduction to Procedural Rhetoric.” Paper
                  presented at the Serious Games Summit, San Francisco, CA, March 5-6,
                  2007.
              Bogost, Ian. “K-16 Education Group Gathering” Discussion led at the Serious
                  Games Summit DC, Washington, D.C., October 30-31, 2006.
              Bogost, Ian. “Celebration as Positive Dissent: Reclaiming the Commons with a
                  Sense of Humor.” Panel presented at the Bioneers Southeast Forum,
                  Atlanta, GA, October 21, 2006.
              Bogost, Ian. “Brave New Interactive World: The Art of the Game.” Panel
                  presented at the Atlanta Film Festival, Atlanta, GA, June 11, 2006.
              Bogost, Ian. “Using Games to Deliver Key Health Messaging.” Paper
                  presented at the Games for Health Day, Los Angeles, CA, May 9, 2006.
              Bogost, Ian and Michael Mateas. “Politics, Religion, and Ideology: New
                  Approaches to Biased Games.” Paper presented at the Serious Games
                  Summit 2006, San Jose, CA, March 2006.
              Bogost, Ian, Mary Flanagan, Caitlin Kelleher, John Maloney, and Ken Perlin.
                  “Serious Play: At the Edge of Education Gaming.” Panel presented at the
                  Serious Games Summit 2006, San Jose, CA, March 2006.
              Bogost, Ian. “Good Design for In-Game Advertising.” Paper presented at the
                  Game Developers Conference, San Jose, CA, March, 2006.
              Bogost, Ian, Mia Consalvo, and Jane McGonigal. “The Game Studies
                  Download.” Panel presented at the Game Developers Conference, San
                  Jose, CA, March, 2006.
              Bogost, Ian. “Procedural Rhetoric as Experience Design for Technology-
                  Mediated Politics.” Paper presented at the Digital Arts and Cultures


                                         Page 42 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 88 of 153 Page ID #1758
Ian Bogost                                                                          Curriculum Vitae

                      Workshop on Experience Design, Copenhagen, Denmark, November 30,
                      2005.
                  Bogost, Ian. “Project Management for Serious Games: Avoiding Mistakes.”
                      Panel presentation at the Serious Games Summit DC, Washington, DC,
                      October 31 – November 1, 2005.
                  Bogost, Ian. “Advocacy and Public Policy Games.” Paper presented at the
                      Game Developers Conference, San Francisco, CA, March 7 - 11 2005.
                  Bogost, Ian. “In-Game Advertising Workshop.” Workshop presented at the
                      Electronic Entertainment Expo (E3), Los Angeles, CA, May 17 - 20
                      2005.
                  Bogost, Ian. “Advergaming for Public and Private Interests.” Paper presented
                      at the Game Developers Conference, San Francisco, CA, March 7 - 11
                      2005.
                  Bogost, Ian. “Current Issues in Advergames.” Paper presented at the
                      Advertising in Games Forum, New York, NY, April 14 2005.
                  Bogost, Ian. “Decoction and Community in Games.” Paper presented at the
                      Living Game Worlds Symposium, Atlanta, GA, March 15 - 16 2005.
                  Bogost, Ian. “In-Game Advertising Workshop.” Paper presented at the
                      Electronic Entertainment Expo Conference, Los Angeles, CA, May 16 -
                      19 2005.
                  Bogost, Ian. “Political Videogames.” Paper presented at the International
                      Simulation and Gaming Association Annual Conference, Atlanta, GA,
                      June 27 - July 1 2005.
                  Bogost, Ian. “Advergaming for Prescription Medicine.” Paper presented at the
                      Games for Health Annual Conference, Baltimore, MD, September 22 -
                      23 2005.
                  Bogost, Ian. “Simulation Fever: An Approach for Game Criticism.” Paper
                      presented at the Second Cyberspace @ UCLA Symposium on Playing,
                      Gaming, and Learning, Los Angeles, CA, January 16 2004.
                  Bogost, Ian, and Gonzalo Frasca. “Political Games: A Case Study of the
                      Howard Dean for Iowa Game.” Paper presented at the Serious Games
                      Summit, San Jose, CA, March 13 - 15 2004.
                  Bogost, Ian. “Videogames as Mass Media Dialogue Devices.” Paper presented
                      at the Serious Games Summit DC, Washington DC, October 30 - 31
                      2004.
                  Bogost, Ian. “Project Connect a to Z: Developing Educational Games.” Paper
                      presented at the Serious Games Summit DC, Washington, DC, October
                      2004 2004.
                  Bogost, Ian. “Persuasive Games: Play in Advocacy and Pedagogy.” Paper
                      presented at the Cyberspace @ UCLA Symposium on Playing, Gaming,
                      and Learning, Los Angeles, CA, October 23 2003.

             E.   OTHER SCHOLARLY ACCOMPLISHMENTS

                  Bogost, Ian. “Designing and Developing Ben’s Game.” In Game Design
                      Complete, by Patrick O’Luanaigh. Phoenix, AZ: Paraglyph Press, 2006.
                  Bogost, Ian (Reader), and Christine Gatchell. Elementary Greek: Koine for
                      Beginners, Year Two. Albuquerque, NM: Open Texture, 2006.


                                            Page 43 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 89 of 153 Page ID #1759
Ian Bogost                                                                         Curriculum Vitae

                 Bogost, Ian (Reader), and Christine Gatchell. Elementary Greek: Koine for
                      Beginners, Year One. Albuquerque, NM: Open Texture, 2005.
                 Bogost, Ian. Interview on Videogames. In Difficult Questions about
                      Videogames. edited by James Newman and Iain Simons. Nottingham,
                      UK: Suppose Partners, 2004.
                 Bogost, Ian and Gonzalo Frasca (co-editors). Water Cooler Games, popular
                      website on “videogames with an agenda,”
                      http://www.watercoolergames.org, 2003-2007.
                 Bauer, Susan Wise, Barabara Alan Johnson (reader), Ian Bogost (producer).
                      The Story of the World, Volume 3: Early Modern Times (audiobook).
                      Albuquerque, NM: Open Texture, 2005.
                 Bauer, Susan Wise, Barabara Alan Johnson (reader), Ian Bogost (executive
                      producer). The Story of the World, Volume 2: Medieval Times
                      (audiobook). Albuquerque, NM: Open Texture, 2004.
                 Bauer, Susan Wise, Barabara Alan Johnson (reader), Ian Bogost (executive
                      producer). The Story of the World, Volume 1: Ancient Times
                      (audiobook). Albuquerque, NM: Open Texture, 2003.

       IV. TEACHING

             A. COURSES TAUGHT

             LMC 6325 Game Design and Analysis, Fall 2018 (4 students)
             LMC 4725 Game Design as a Cultural Practice, Fall 2018 (12 students)
             LMC 4400 Game Design Capstone, Spring 2018 (12 students)
             LMC 2700 Introduction to Computational Media, Fall 2017 (70 students)
             LMC 6325 Game Design and Analysis, Spring 2017 (12 students)
             LMC 8000 PhD Proseminar, Fall 2016 (3 students)
             LMC 4400 Senior Seminar, Spring 2016 (9 students)
             LMC 6316 Historical Approaches to Digital Media, Fall 2015 (5 students)
             CS 4803/8803 (with Blair MacIntyre) Game Studio, Spring 2015 (8 students)
             LMC 2813 Introduction to Game Design, Spring 2015 (8 students)
             LMC 4725 Game Design as a Cultural Practice, Fall 2014 (15 students)
             CS 4803/8803 (with Blair MacIntyre) Game Studio, Fall 2014 (12 students)
             CS 4803/8803 (with Blair MacIntyre) Game Studio, Spring 2013 (11 students)
             LMC 6316 Historical Approaches to Digital Media, Spring 2014 (8 students)
             CS 4803/8803 (with Blair MacIntyre) Game Studio, Fall 2013 (6 students)
             LMC 2700 Introduction to Computational Media, Fall 2013 (89 students)
             LCC 6316 Historical Approaches to Digital Media, Spring 2012 (10 students)
             LCC 6650 The Philosophy of Sports, Fall 2011 (10 students)
             LCC 6650 Design of Newsgames, Spring 2011 (7 students)
             LCC 3843 Special Topics in Communication, Spring 2010 (6 students)
             LCC 8823 Special Topics in Game Design and Analysis, Spring 2010 (9 students)
             LCC 6650 Project Studio, Spring 2010 (5 students)
             LCC 2700 Introduction to Computational Media, Fall 2009 (90 students)
             LCC 6650 Project Studio, Fall 2009 (7 students)
             LCC 6325 Game Design and Analysis, Spring 2009 (5 students)
             LCC 4725 Game Design as a Cultural Practice, Spring 2009 (20 students)
             LCC 6650 Project Studio, Spring 2009 (7 students)

                                           Page 44 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 90 of 153 Page ID #1760
Ian Bogost                                                                         Curriculum Vitae

             LCC 6650 Project Studio, Fall 2008 (10 students)
             LCC 2700 Introduction to Computational Media, Fall 2007 (90 students)
             LCC 6650 Project Studio, Fall 2007 (5 students)
             LCC 6650 Project Studio, Spring 2007 (4 students)
             LCC 3710 Interaction Design, Spring 2007 (11 students)
             LCC 8823 Special Topics in Game Design and Analysis, Spring 2007 (10 students)
             LCC 2700 Introduction to Computational Media, Fall 2006 (34 students)
             LCC 6325 Game Design and Analysis, Fall 2006 (13 students)
             LCC 4725 Game Design as a Cultural Practice, Fall 2006 (10 students)
             LCC 4699 Undergraduate Research (CM Capstone), Fall 2006 (4 students)
             LCC 6650 Project Studio, Fall 2006 (4 students)
             LCC 2700 Introduction to Computational Media, Spring 2006 (24 students)
             LCC 8910 Special Problems in Physical Interfaces, Spring 2006 (2 students)
             LCC 6314 Design of Networked Media, Spring 2006 (7 students)
             LCC 6650 Project Studio, Spring 2006 (1 students)
             LCC 2700 Introduction to Computational Media, Fall 2005 (25 students)
             LCC 8823 Special Topics in Game Design and Analysis, Fall 2005 (8 students)
             LCC 6650 Project Studio, Fall 2005 (1 student)
             LCC 6613 Principles of Information Design, Spring 2005 (26 students)
             LCC 4402 Basics of Multimedia Design, Spring 2005 (21 students)
             LCC 4402 Basics of Multimedia Design, Fall 2004 (19 students)

             B. INDIVIDUAL STUDENT GUIDANCE (GEORGIA TECH)

             Chair, Digital Media M.Sc. committee, Edward Zhang (2017–)
             Chair, Digital Media HCI committee, Yichi (Lyric) Yu (2017–2018)
             Chair, Digital Media M.Sc. committee, Hayden Russell (2016–2018)
             Chair, Digital Media M.Sc. committee, Mariam Naziripour (2015–2018)
             Chair, Digital Media Ph.D. committee, Devin Wilson (2014–)
             Chair, Digital Media Ph.D. committee, Albith Delgado (2014–2016)
             Chair, Digital Media Ph.D. committee, Sarah Shoemann (2013–)
             Member, Digital Media Ph.D. committee, Thomas Lodato (2011-2015)
                Dissertation: “The Work of User Experience Design: Materiality and Cultures
                in Designing"
             Chair, Digital Media M.Sc. committee, Michael Vogel (2013–2016)
             Chair, Digital Media M.Sc. committee, Michael Madaio (2013–2015)
                Thesis: “Cybernetic Autonomy: An Analysis and Critique of Adaptive
                Learning Systems”
                Accepted into CMU PhD program in HCI.
             Member, Digital Media M.Sc. committee, Kristjen Kjems (2013–2015)
                Thesis: “Designing Through Research; Paranoia, Alternate Reality Games,
                Their Tropes And Mixed Reality”
             Member, Digital Media M.Sc. committee, Jesse Shedd (2013–2015)
                Thesis: “Portrait of an Anonymous Image Board: The Board-tans of 4chan”
                Accepted job at Isobar, New York City.
             Chair, Digital Media M.Sc. committee, William Tsikerdanos (2013–2015)
                Thesis: “Headmaster System: An Adaptive Approach to Ability Progression”
             Chair, Digital Media M.Sc. committee, Joe Peters (2012–2014)
             Member, Digital Media Ph.D. committee, Tom Jenkins (2012–)

                                           Page 45 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 91 of 153 Page ID #1761
Ian Bogost                                                                      Curriculum Vitae

             Chair, Digital Media M.Sc. committee, Jeffrey Bryan (2011-2013)
                Thesis: The Dynamics Of The Player Narrative How Choice Shapes Videogame
                Literature
             Chair, Digital Media M.Sc. committee, Chris Deleon (2010-2011)
                Thesis: Pinball and Arcade Game History
                Accepted into Georgia Tech Ph.D. program in Digital Media.
             Chair, Digital Media M.Sc. committee, Hank Whitson (2010-2011)
                Thesis: “Iterative Interpretation”
             Chair, Digital Media M.Sc. committee, Chris Sumsky (2010-2011)
                Thesis: “Encouraging Participation through Context with the Location-based
                Game Overworld”
                Accepted job at Turner/Cartoon Network.
             Chair, Digital Media M.Sc. committee, Jing Li (2010-2011)
                Thesis: “Playable Infographics for Recycling”
             Member, Digital Media M.Sc. committee, Lauren Langley (2010-2011)
                Thesis: “Environmental Science”
             Member, Digital Media M.Sc. committee, Andrew Ho (2010-2011)
                Thesis: “Social Interactions”
                Accepted job at PopCap Games.
             Chair, Digital Media M.Sc. committee, Don Fernandez (2010-2011)
                Thesis: “JournAlert”
             Chair, Digital Media Ph.D. committee, Simon Ferrari (2010–2016)
             Member, Digital Media Ph.D. committee, Bobby Schweizer (2009–2014)
                Thesis: “Videogame Cities in Motion”
                Tenure-track faculty at Texas Tech
             Chair, Digital Media M.Sc. committee, Jason Lee (2010-2011)
                Thesis: “200 Deaths”
             Chair, Digital Media M.Sc. committee, Thomas Gibes (2009-2011)
                Thesis: “Rethinking the RPG”
             Chair, Digital Media M.Sc. committee, Mariam Asad (2009-2011)
                Thesis: “Game-Poems”
             Member, Digital Media Ph.D. committee, Sergio Goldenberg (2009–)
             Chair, Digital Media M.Sc. committee, Simon Ferrari (2008–2010)
                 Thesis: “The Judgment of Procedural Rhetoric”
                 Accepted into the Ph.D. program in Digital Media at Georgia Tech.
             Member, Digital Media M.Sc. committee, Audrey Whitman (2009-2010)
                Thesis: “MAST (Metaphoric Adventure-Scripting Tool): A User-Facing Tool
                for Creating Multiplayer MMO Narratives”
             Advisor, Computer Science Capstone project “Stella for iPhone” (2009)
             Advisor, Computer Science Capstone project “CRT Simulator” (2008-2009)
             Advisor, Digital Media Ph.D. student, Douglas Wilson (2008)
             Member, Digital Media M.Sc. committee, Evan Mandel (2008-2009)
                Thesis: “The Ungrind: Softening Achievement-centric Gameplay Techniques”
             Member, Digital Media M.Sc. committee, Bobby Schweizer (2008-2009)
                 Thesis: “Representations of the City in Video Games”
                Accepted into the Ph.D. program in Digital Media at Georgia Tech.
             Member, Digital Media M.Sc. committee, Veronica Peshterianu (2006)
                Thesis: “Townbuilder: An Asynchronous Multiplayer Casual Game Site”
                Accepted job at Microsoft Game Studios

                                          Page 46 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 92 of 153 Page ID #1762
Ian Bogost                                                                          Curriculum Vitae

             Member, Digital Media M.Sc. committee, Will Riley (2006-2008)
                 Thesis: “We the Undersigned: Anonymous Dissent and the Struggle for
                 Personal Identity in Online Petitions.”
                 Accepted job at Center for History and New Media, George Mason University.
                 Simultaneously, entered the Ph.D. program at the University of Michigan
                 School of Information.
             Chair, Digital Media M.Sc. committee, Walter Kim (2006-2008)
                 Attended law school.
             Chair, Digital Media M.Sc. committee, Robert Fitzpatrick (2006-2007)
                 Founded technology start-up Fuzzwich.
             Member, Digital Media M.Sc. committee, Nathan Olson (2006)
             Member, Digital Media M.Sc. committee, Manu Kapoor (2006-2007)
                 Thesis: “Modeling causality and inferences in detective fiction”
             Member, Human Computer Interaction M.Sc. committee, Judith Siegel (2005-
             2007)
                  Thesis: “I'd Rather Play 'Guitar Hero': User Responses to Content in Three
                  Political Games.”
                  Accepted job at VMWare
             Chair, Digital Media M.Sc. committee, Dakota Brown (2005-2007)
                  Thesis: “Pervasive Games Are Not A Genre, they are a sub-genre: A
                  theoretical model for the genre of appropriative games and a technical
                  approach to a single- player appropriative gaming experience.”; Accepted job
                  as Senior User Experience Designer at Popular Front; founded game studio
                  Pathfindr.
             Member, Digital Media Ph.D. committee, David Jimison (began advisement 2005)
             Chair, Information Design & Technology M.Sc. committee, Jeffrey Crouse (2006)
                 Thesis: “Switchboard: A Real Time Art Toolkit”; accepted digital art
             fellowship at Eyebeam, NYC
             Chair, Information Design & Technology M.Sc. committee, Daniel Klainbaum
             (2006)
                 Thesis: “Representing Place in Digital Media”; accepted job at Disney
             Imagineering
             Chair, Information Design & Technology M.Sc. committee, Natalie Funk (2006)
                 Thesis: “The Waste Land Tarot”
             Member, Information Design & Technology M.Sc. committee, Benjamin Tomasetti
             (2006)
                 Thesis: “Analog Touchpad Controller: An Alternative Videogame Controller”
             Member, Information Design & Technology M.Sc. committee, Katherine Compton
             (2006)
                  Thesis: “Procedural Generation of Platform Game Levels”
                  Accepted job as Technical Artist at Maxis/Electronic Arts
             Member, Information Design & Technology M.Sc. committee, Calvin Ashmore
             (2006)
                  Thesis: “Key and Lock Puzzles in Procedural Gameplay”
                  Entered Ph.D. program in Digital Media at Georgia Tech
             Research Advisor, Human Computer Interaction M.Sc. student Allison Sall (2006)
                  Thesis: “Lets get physical: in, out and around physical gaming in the home”
                  Accepted job as Interaction Designer at Moment (New York)


                                            Page 47 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 93 of 153 Page ID #1763
Ian Bogost                                                                          Curriculum Vitae

             Chair, Information Design & Technology M.Sc. committee, Mayhew Seavey
             (2005)
                Thesis: “Song Canvas”; accepted job as Associate Producer at Electronic Arts
             Chair, Information Design & Technology M.Sc. committee, Engin Ergodan (2005)
                Thesis: “An On-Demand Advertising Model for Digital Television”
                Accepted job at IDEO
             Chair, Information Design & Technology M.Sc. committee, Tom Banaszewski
             (2005)
                 Thesis: “Towards Digital Literacy: Implementing Digital Storytelling in
                 Grades 4-12”
                 Middle school teacher in Massachusetts
             Member, Information Design & Technology M.Sc. committee, Lakshmi Jayapalan
             (2005)
                 Thesis: “Wide-Ruled: A Generative, Interactive Story Authoring
                 Environment”
                 Accepted job as Associate Producer at Electronic Arts
             Member, Information Design & Technology M.Sc. committee, Alcides Velasquez
             (2005)
                Thesis: “Graphic Tool for Literary Analysis from a Network Perspective of the
             Text”
             Member, Information Design & Technology M.Sc. committee, Zuley Clarke (2005)
                Thesis: “S.U.D.S.: Soap Opera Update System”
                Accepted job as Interactive Producer at Schematic

             C. INDIVIDUAL STUDENT GUIDANCE (OTHER)

             Ph.D. Adviser, Venus Torabi, Brock University, 2018–.
             Ph.D. External Examiner, Tessa Leach, University of Melbourne, 2018.
             Ph.D. Committee, Joshua Daniel-Wariya, Texas Christian University, 2013-2014.
                Dissertation: Ludic Rhetoric and the Language of Play.
             Ph.D. Defense Committee Member, Olivier Mauco, Université de Paris 1, La
                Sorbonne, 2012.
             Ph.D. Committee, Aaron Pedinotti, New York University, 2011–2015.
             Ph.D. Committee, Steven Pustay, Georgia State University, 2011–2015.
             Opponent, Ph.D. defense, Petri Lankoski, Aalto University, Finland, 2010.
             Topic Consultant, External Committee Member, MFA Committee, David
                McDonough, Savannah College of Art and Design, Savannah, GA, 2008-2009.
             External Examiner, Ph.D. Committee, Pippin Barr, Victoria University, Wellington
                NZ, 2008.
             Opponent, Ph.D. Committee, Miguel Sicart, IT University, Copenhagen, 2006.

             D. OTHER TEACHING ACTIVITIES

             Led overhaul of Digital Media MS curriculum, 2011-2012.
             Contributed to new curriculum, Computational Media B.S., 2004–2007.
             Redesigned course curriculum, LCC 2700 Introduction to Computational Media
             Developed new course curriculum, LCC 8803 Topics in Game Design and
             Analysis


                                            Page 48 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 94 of 153 Page ID #1764
Ian Bogost                                                                         Curriculum Vitae

              Developed new course curriculum, LCC 8823 Advanced Topics in Game Design
              and Analysis
              Contributed to revised curriculum, Information Design & Technology M.Sc., 2004
              - 2005

       V.    SERVICE

              A. PROFESSIONAL CONTRIBUTIONS

              Reviewer, The Sociological Review.
              Reviewer, DiGRA Nordic 2019.
              Reviewer, CHI 2018.
              Program Committee, Foundations of Digital Games 2017.
              Program Committee, Digital Games Research Association 2017.
              Editorial Advisory Board, American Journal of Play, 2007–.
              External Academic Program Review committee, University of Central Florida
                 School of Visual Arts and Design, 2016.
              Advisory Board, University of Florida Department of English TRACE Innovation
                 Initiative
              Selection Committee, World Video Game Hall of Fame, Strong Museum of Play,
                 Rochester, NY
              Program Committee, Digital Games Research Association 2015.
              Program Committee, Foundations of Digital Games 2015.
              Advisory Board, Political Arts book series (Bloomsbury).
              Program Co-Chair, Foundations of Digital Games 2014.
              Advisory Council, Excelsior University Center for Game and Simulation-Based
                 Learning
              Program Co-Chair, Game Studies and Game Design, Foundations of Digital Games
                 2014.
              Advisory Board, metaLAB projects (book series), Harvard University Press.
              Editorial Board, Configurations (journal).
              Editorial Board, Informatics (journal).
              Member, White House Office of Science and Technology Policy (OSTP) Academic
                 Consortium on Games for Impact
              Editorial Board, Rhetoric Review (journal).
              Program Committee, Foundations of Digital Games 2012 Procedural Content
                  Generation Workshop.
              Program Committee, Foundations of Digital Games 2012.
              Panels Chair, Foundations of Digital Games 2012.
              Advisory Board, Zobee, Inc. (social games), 2011–2015.
              Advisory Board, Dygest, Inc. (mobile applications for news), 2011–.
              Advisory Board, O-Zone: A Journal of Object-Oriented Studies, 2011–.
              Advisory Board, Rhizome Digital Art Archive, 2011–.
              University Press Reviewer, Harvard University Press, MIT Press, Routledge
              Co-organizer, Serious Games Summit 2011 (Game Developers Conference).
              Reviewer, International Journal of Communication.
              Reviewer, Technical Communication Quarterly (journal).
              Persuasive Technology Conference, Academic Advisory Board, 2010–2011.
              Program Committee, Persuasive 2014.

                                            Page 49 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 95 of 153 Page ID #1765
Ian Bogost                                                                          Curriculum Vitae

             Program Committee, Philosophy of Computer Games International Conference,
                 2010–2011.
             International Advisory Board, Eludamos (peer-review open-access journal), 2010–.
             Co-organizer, Serious Games Summit 2010.
             Advisory Board, Romero Archives (videogame archive), 2010–.
             Advisory Board, International Center for the History of Electronic Games, Strong
                 National Museum of Play (Rochester, NY), 2010–.
             Member, International Choice Awards Network (Game Developers Choice Awards
                 jury).
             Advisory Board, Preserving Virtual Worlds II project (Maryland Institute for
                 Technology in the Humanities, the Rochester Institute of Technology, Stanford
                 University Libraries, and the Graduate School of Library & Information
                 Science at the University of Illinois), 2009-2010.
             Advisory Board, The Landmark Video Games book series (University of Michigan
             Press).
             Editorial Board, Speculations: The Journal of Object Oriented Ontology.
             Reviewer, National Endowment for the Humanities.
             Reviewer, Political Studies.
             Panels Chair, Foundations of Digital Games Conference 2010.
             Microsoft Imagine Cup 2009 (international student technology competition),
                 official judge, gaming category.
             Foundations of Digital Games Conference 2009 Doctoral Consortium mentor.
             Jury, Jennifer Ann's Group Life Love Game Design Challenge, 2009.
             Co-organizer, Serious Games Summit, 2009.
             Program Committee, Foundations of Digital Games Conference 2009.
             Program Committee, Persuasive Technology 2009.
             Microsoft Imagine Cup 2008 (international student technology competition),
             official judge, gaming category.
             Editorial, Board, Historical Studies of Digital Entertainment (journal), 2008–.
             Program Committee, Fourth Annual Fundamentals of Digital Games Conference,
             2009.
             Reviewer, AIS journals, 2008.
             Jury, Jennifer Ann's Group Life Love Game Design Challenge, 2008.
             Program Committee, Persuasive Technology 2008.
             Program Committee, Meaningful Play Conference, Michigan State University,
             2008.
             Co-organizer, Serious Games Summit, 2008.
             Editorial Board, The Journal of Digital Culture & Education, 2008 –.
             Editorial Board, The Journal of e-Media Studies, 2007 –.
             Editorial Board, Games & Culture (journal), 2007 –.
             Program Committee, Persuasive Technolgoy 2007.
             Reviewer, Games and Culture (journal), 2006-2007.
             Co-Series Editor, “Platform Studies,” MIT Press, 2006 –.
             Program Committee, Cybergames 2007 Conference.
             Reviewer, CHI 2006.
             Editor, Game Studies (journal), 2006 –.
             IEEE Computer Society Task Force on Gaming, 2006 –.
             Advisory Panel, 7th Digital Arts and Culture Conference.
             Official Judge, PoV Game Art Exhibit, DiGRA International Conference 2005.

                                            Page 50 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 96 of 153 Page ID #1766
Ian Bogost                                                                        Curriculum Vitae

             Advisory Board, Games for Change, 2005–.
             Advisory Board, Serious Games Summit, 2005–.
             Official Judge, Independent Games Festival (IGF), 2003 – 2004.
             Advisory Board, Macromedia Flash MX Pro (2002 – 2005).
             Educational Advisor, Kellogg Creek Software.
             Member, Board of Reviewers, Game Studies (journal) (2004 – 2006).
             Member, Advisory Board, Games for Change Association.
             Member, Gerson Lehrman Group Media Council.
             Member, Advisory Board, Teamcomplete LLC.

             B. CAMPUS CONTRIBUTIONS

             Faculty Senate, Georgia Tech, 2018–.
             Chair, School of Literature Media and Communication RPT Committee , 2017-
                  2018.
             School of Interactive Computing Chair Search Committee, 2016–2017.
             School of Literature Media and Communication MS Strategy Committee, 2015-
                  2016.
             School of Literature Media and Communication Executive Committee Chair, 2015-
                  2016.
             Chair, School of Literature Media and Communication Digital Media Hiring
                  Committee, 2014-2015.
             School of Literature Media and Communication Periodic Peer Review Committee,
                  2013-2014.
             School of Literature Media and Communication Graduate Admissions Committee,
                  2013-2014.
             Co-organizer, Computation + Journalism Symposium 2013.
             Georgia Tech Council of the Arts, 2012–.
             School of Literature Media and Communication Graduate Curriculum Committee,
                  2012-2013.
             School of Literature Communication and Culture Chair Search Committee, 2011-
                  2012.
             School of Literature Communication and Culture Reorganization Task Force, 2011.
             School of Literature Communication and Culture Director of Graduate Studies,
                  2010–.
             Ivan Allen College Liberal Arts Committee, 2010-2011.
             School of Literature Communication and Culture/Ivan Allen College LCC Task
                  Force, 2011.
             School of Literature Communication and Culture Executive Committee (ex
                  officio), 2010-2011.
             School of Literature Communication and Culture Search Committee, 2010-2011.
             Organizer, Object-Oriented Ontology Symposium (2010).
             Co-Organizer, The Art History of Games Symposium (2010).
             Chair, School of Literature Communication and Culture Graduate Planning
                  Committee, 2009-2010.
             Chair, Ivan Allen College Review, Promotion, and Tenure Committee, 2009-2010.
             School of Literature Communication and Culture Review, Promotion, and Tenure
                  Committee, 2009-2010.


                                           Page 51 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 97 of 153 Page ID #1767
Ian Bogost                                                                         Curriculum Vitae

             Chair, School of Literature Communication and Culture Executive Committee,
                  2009-2010.
             Presentation to Georgia University System Board of Regents, August 2009, on the
                  uses of videogames.
             School of Literature Communication and Culture Ph.D. Admissions Committee,
                  2008-2009.
             School of Literature Communication and Culture M.Sc. Admissions Committee,
                  2008-2009.
             T-Square Priorities Committees, 2007–2008.
             Organizer, Dwelling Machines Symposium, hosted by the James and Mary Wesley
                  Center for New Media Research and Education, January 14, 2008.
             Featured Speaker, Georgia Tech Advisory Board (GTAB), September 2007.
             Featured Speaker, Georgia Tech President’s Retreat, August 2007.
             School of Literature Communication and Culture Faculty Search Committee, 2007
                  – 2008.
             School of Literature Communication and Culture Executive Committee, 2006-
                  2007.
             School of Literature Communication and Culture Faculty Search Committee, 2006
                  – 2007.
             Director, LCC Experimental Game Lab, 2006 – 2007.
             School of Literature Communication and Culture M.Sc. Admissions Committee,
                  2005 – 2006.
             School of Literature Communication and Culture Faculty Search Committee, 2005
                  – 2006.
             Organizing Committee, Living Game Worlds Symposium (February 2006)
             Ivan Allen College Technology Council, 2005 – 2006.
             School of Literature Communication and Culture / College of Computing
                  Computational Media Undergraduate Curriculum Committee, 2005 – .
             Organizing Committee, Living Game Worlds Symposium (March 2005)
             School of Literature Communication and Culture Graduate Strategic Planning
                  Committee, 2004 – 2005.
             School of Literature Communication and Culture Ph.D. Admissions Committee,
                  2004 – 2005.
             Member, Georgia Tech Experimental Game Lab, 2004 -.

             C. OTHER CONTRIBUTIONS

             Member, Institute of Electrical and Electronics Engineers (IEEE)
             Member, National Council of Teachers of English
             Member, Association of Internet Researchers
             Member, Society for Literature Science and the Arts
             Member, Digital Games Research Association
             Member, International Game Developers Association
             Member, Modern Language Association
             Member, International Simulation and Gaming Association


       VI. GRANTS AND CONTRACTS


                                            Page 52 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 98 of 153 Page ID #1768
Ian Bogost                                                                          Curriculum Vitae

             A. AS PRINCIPAL AND CO-PRINCIPAL INVESTIGATOR

             (with Meltem Alemdar, Kim Cobb, David Hu, Aaron Levine, and Philip Shapira)
                   National Science Foundation, IGE, for “Creating Transformative STEM
                   Communicators,” $499,411 (under review).
             (with Christopher Schaberg) National Endowment for the Humanities, for “Object
                   Lessons: Current Topics for a General Readership,” $249,680.
             (with Blair MacIntyre) The Georgia Lottery, for “Lottery Game Design,” $94,100.
             (with Michael Mateas, UC Santa Cruz) The John S. and James L. Knight
                   Foundation, for “Cartoonist,” $378,941.
             The John S. and James L. Knight Foundation, for “Understanding Newsgames,”
                   $142,165.
             Humana, for “Health Game Infrastructures,” $50,000.
             (with Blair McIntyre), Microsoft Research, for “Playing With Game Education:
                   XNA-Based Support For Game Development Throughout the Curriculum,”
                   $25,000 (not awarded).
             NSF REESE, for “SELENE: Selenology Exploration – Ludic Environments –
                   Networked Education,” $91,480 (not awarded).
             Intel Research, for “Serious Games: Game Based Application Innovation
                   Roadmap, Roadmap Survey Effort for Serious Games and Related Game
                   Innovation,” $24,000.
             Georgia Tech Foundation International Travel Grants, $3,000 (2004, 2006, 2008).
             Ivan Allen College Curriculum Development Grant, $2,000.

             B. AS INVESTIGATOR

             (with Carl DiSalvo, Chris LeDantec) Intel Science and Technology Center in
                   Social Computing, $1,675,000.
             NASA Classroom of the Future Project (subaward), for “Lunar Geography Game,”
                  $29,942.34.

       VII. HONORS AND AWARDS

             Higher Education Video Game Alliance (HEVGA) Lifetime Fellow, 2016–.
             DiGRA Distinguished Scholar, 2016.
             Faculty Associate, Berkman Center, Harvard University, 2012–2013.
             Time Magazine Best 50 Websites 2012, for persuasivegames.com.
             Winner, Vanguard and Virtuoso Awards, Indiecade Festival 2010 (for A Slow
                   Year).
             Finalist, Indiecade Festival 2010 (for A Slow Year).
             ELearners.com Mindshare Awards, first place, gaming category, for website
                   bogost.com, 2010.
             Finalist, Independent Game Festival 2010, Nuovo category.
             Visiting Professor, 2009 (summer), Faculty of Engineering and Information
                   Technology, University of Technology Sydney.
             Finalist, 2009 Game Developer Front Line Award, book category, for Racing the
                   Beam. NSF Science and Engineering Visualization Challenge, semifinalist for
                   Selene,
                   http://www.nsf.gov/news/special_reports/scivis/index.jsp?id=challenge.

                                            Page 53 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 99 of 153 Page ID #1769
Ian Bogost                                                                        Curriculum Vitae

                 ELearners.com Mindshare Awards, first place, gaming category, for website
                 bogost.com.
             NSF Science and Engineering Visualization Challenge, semifinalist for Selene,
                 http://www.nsf.gov/news/special_reports/scivis/index.jsp?id=challenge.




                                           Page 54 of 54
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 100 of 153 Page ID #1770




                     EXHIBIT 2
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 101 of 153 Page ID #1771



         MATERIALS CONSIDERED IN EXPERT REPORT OF IAN BOGOST, PH.D

          In addition to the materials cited within and attached to my foregoing report, I was
   provided with the below materials for review:

                                            PLEADINGS

   •   4/17/2018 Complaint, Dkt. No. 1

   •   10/2/2018 First Amended Complaint, Dkt. No. 76

   •   10/23/2018 Defendants Take-Two Interactive Software, Inc., 2K Games, Inc., 2K Sports,
       Inc., Visual concepts Entertainment, Yuke’s Co., Ltd., and Yuke’s LA, Inc.’s Motion to
       Dismiss, with memorandum, Dkt. No. 89

   •   10/23/2018 World Wrestling Entertainment, Inc.’s Motion to Dismiss First Amended
       Complaint for Lack of Personal Jurisdiction, with memorandum, Dkt. No. 91

                                      WRITTEN DISCOVERY

   •   8/17/2018 World Wrestling Entertainment, Inc.’s Objections and Responses to Plaintiff’s
       First Set of Requests for Admission, Dkt. No. 58

   •   8/17/2018 Defendant Yuke’s LA, Inc.’s Objections and Responses to Plaintiff Catherine
       Alexander’s First Set of Requests for Admission, Dkt. No. 62

   •   8/17/2018 Defendant Yuke’s Co., Ltd.’s Objections and Responses to Plaintiff Catherine
       Alexander’s First Set of Requests for Admission, Dkt. No. 63

   •   10/15/2018 Defendant World Wrestling Entertainment, Inc.’s Objections to Plaintiff’s
       Second Set of Requests for Admission, Dkt. No. 81

   •   10/15/2018 Defendant Take-Two Interactive Software, Inc.’s Objections and Responses to
       Plaintiff Catherine Alexander’s First Set of Requests for Admission, Dkt. No. 82

   •   10/15/2018 Defendant 2K Games, Inc.’s Objections and Responses to Plaintiff Catherine
       Alexander’s First Set of Requests for Admission, Dkt. No. 83

   •   10/15/2018 Defendant 2K Sports, Inc.’s Objections and Responses to Plaintiff Catherine
       Alexander’s First Set of Requests for Admission, Dkt. No. 84

   •   10/15/2018 Defendant Visual Concepts Entertainment’s Objections and Responses to
       Plaintiff Catherine Alexander’s First Set of Requests for Admission, Dkt. No. 85

   •   10/15/2018 Defendant Yuke’s Co., Ltd.’s Objections and Responses to Plaintiff Catherine
       Alexander’s Second Set of Requests for Admission, Dkt. No. 86



                                                   1
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 102 of 153 Page ID #1772



   •   10/15/2018 Defendant Yuke’s LA, Inc.’s Objections and Responses to Plaintiff Catherine
       Alexander’s Second Set of Requests for Admission, Dkt. No. 87

   •   11/5/2018 Plaintiff Catherine Alexander’s Objections and Responses to Defendants Take-
       Two Interactive Software, Inc., 2K Games, Inc., 2K Sports, Inc., and Visual Concepts
       Entertainment’s First Set of Requests for Admissions to Plaintiff Catherine Alexander, Dkt.
       No. 95

   •   1/7/2019 Plaintiff Catherine Alexander’s Objections and Responses to Defendants Take-Two
       Interactive Software, Inc., 2K Games, Inc., 2K Sports, Inc., and Visual Concepts
       Entertainment’s Second Set of Requests for Admission to Plaintiff Catherine Alexander, Dkt.
       No. 108

   •   10/15/2018 Plaintiff’s Objections and Responses to Defendants Take-Two Interactive
       Software, Inc., 2K Games, Inc., 2K Sports, Inc., and Visual Concepts Entertainment’s First
       Set of Requests for Production to Plaintiff Catherine Alexander

   •   10/15/2018 Defendant’s Take-Two Interactive Software, Inc., 2K Games, Inc., 2K Sports,
       Inc., and Visual Concepts Entertainment’s Objections and Responses to Plaintiff Catherine
       Alexander’s First Set of Requests for Production

   •   10/15/2018 Defendant’s Yuke’s Co., Ltd., and Yuke’s LA, Inc.’s Objections and Responses
       to Plaintiff Catherine Alexander’s First Set of Requests for Production

   •   10/15/2018 Defendant World Wrestling Entertainment, Inc.’s Objections to Plaintiff’s First
       Set of Requests for Production

   •   11/19/2018 Defendant’s Take-Two Interactive Software, Inc., 2K Games, Inc., 2K Sports,
       Inc., and Visual Concepts Entertainment’s Objections and Responses to Plaintiff Catherine
       Alexander’s Second Set of Requests for Production

   •   11/19/2018 Defendant’s Yuke’s Co., Ltd., and Yuke’s LA, Inc.’s Objections and Responses
       to Plaintiff Catherine Alexander’s Second Set of Requests for Production

   •   11/19/2018 Defendant World Wrestling Entertainment, Inc.’s Objections to Plaintiff’s
       Second Set of Requests for Production

   •   1/10/2019 Plaintiff’s Objections and Supplemental Responses to Defendants Take-Two
       Interactive Software, Inc., 2K Games, Inc., 2K Sports, Inc., and Visual Concepts
       Entertainment’s First Set of Requests for Production to Plaintiff Catherine Alexander

   •   8/17/2018 Defendant’s Yuke’s Co., Ltd., and Yuke’s LA, Inc.’s Objections and Responses to
       Plaintiff Catherine Alexander’s First Set of Interrogatories

   •   10/15/2018 Defendant’s Take-Two Interactive Software, Inc., 2K Games, Inc., 2K Sports,
       Inc., and Visual Concepts Entertainment’s Objections and Responses to Plaintiff Catherine
       Alexander’s First Set of Interrogatories

                                                   2
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 103 of 153 Page ID #1773



   •   10/15/2018 Defendant’s Yuke’s Co., Ltd., and Yuke’s LA, Inc.’s Objections and Responses
       to Plaintiff Catherine Alexander’s Second Set of Interrogatories

   •   10/15/2018 Defendant World Wrestling Entertainment, Inc.’s Objections to Plaintiff’s
       Second Set of Interrogatories

   •   10/15/2018 Plaintiff’s Objections and Responses to Defendants Take-Two Interactive
       Software, Inc., 2K Games, Inc., 2K Sports, Inc., and Visual Concepts Entertainment’s First
       Set of Interrogatories to Plaintiff Catherine Alexander

   •   1/7/2019 Plaintiff Catherine Alexander’s Objections and Responses to Defendants Take-Two
       Interactive Software, Inc., 2K Games, Inc., 2K Sports, Inc., and Visual Concepts
       Entertainment’s Second Set of Interrogatories to Plaintiff Catherine Alexander

   •   1/10/2019 Plaintiff’s Objections and Supplemental Responses to Defendants Take-Two
       Interactive Software, Inc., 2K Games, Inc., 2K Sports, Inc., and Visual Concepts
       Entertainment’s First Set of Interrogatories to Plaintiff Catherine Alexander

                                          DEPOSITIONS

   •   1/15/2019 Transcript of Deposition of Catherine Alexander, and exhibits thereto

                                   ADDITIONAL MATERIALS

   •   WWE 2K16

   •   WWE 2K17

   •   WWE 2K18

   •   11/15/2018 Opening Expert Report of Jose Zagal on behalf of Catherine Alexander

   •   2/4/2019 Supplemental Expert Report of Jose Zagal on behalf of Catherine Alexander




                                                  3
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 104 of 153 Page ID #1774




                     EXHIBIT 3
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 105 of 153 Page ID #1775
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 106 of 153 Page ID #1776
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 107 of 153 Page ID #1777
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 108 of 153 Page ID #1778




                     EXHIBIT 4
1/29/2019
       Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 109 of 153 Page ID #1779




https://www.thesmackdownhotel.com/roster/wwe2k18/randy-orton                                1/2
1/29/2019
       Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 110 of 153 Page ID #1780




https://www.thesmackdownhotel.com/roster/wwe2k18/randy-orton                                2/2
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 111 of 153 Page ID #1781




                     EXHIBIT 5
2/5/2019
        Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 112 of 153 Page ID #1782




https://techtalk.pcpitstop.com/2017/01/16/pc-monitor-display-size/                           1/3
2/5/2019
        Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 113 of 153 Page ID #1783




https://techtalk.pcpitstop.com/2017/01/16/pc-monitor-display-size/                           2/3
2/5/2019
        Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 114 of 153 Page ID #1784




https://techtalk.pcpitstop.com/2017/01/16/pc-monitor-display-size/                           3/3
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 115 of 153 Page ID #1785




                     EXHIBIT 6
2/5/2019
        Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 116 of 153 Page ID #1786




https://www.statista.com/chart/3780/tv-screen-size/                                          1/3
2/5/2019
        Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 117 of 153 Page ID #1787




https://www.statista.com/chart/3780/tv-screen-size/                                          2/3
2/5/2019
        Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 118 of 153 Page ID #1788




https://www.statista.com/chart/3780/tv-screen-size/                                          3/3
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 119 of 153 Page ID #1789




                     EXHIBIT 7
1/28/2019
       Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 120 of 153 Page ID #1790




   O6=6P




     112ÿ4567ÿ89:;<8=ÿ><<;ÿ;?<ÿ@AB<8:;C8:ÿD9EFEFGÿ;?<
     HE:;ÿ9IÿBHCJCKH<ÿL?C8CL;<8:
     M8<:<F;<NÿKJ


     01234ÿ67ÿ008ÿ9 ÿ7ÿ64ÿ722ÿ24ÿÿ7ÿÿ77277ÿ9
     27 ÿ161ÿ008ÿ7ÿ!"#ÿ$44ÿ6ÿ%267ÿ1ÿ64ÿ2&ÿ'(ÿ14ÿ67
     134ÿ4ÿ2ÿ(ÿ1ÿ(6))4ÿ008ÿ62ÿ)ÿ2ÿ*
     6ÿ'2ÿ&26ÿ$4ÿ+ÿ1ÿÿ,67ÿ2ÿ('ÿ667)ÿ1ÿ64ÿ(2ÿ2&
     $44ÿ12ÿÿ%26767)ÿ1ÿ6ÿ(ÿ27ÿ2&ÿ1ÿ)4ÿ008ÿ62ÿ)
     244*ÿ
        $1ÿ.2674ÿ/164ÿ'34ÿ008ÿ9 ÿ2ÿ$40
https://www.wwe.com/section/wwe-2k18/article/wwe-2k18-roster-playable-character-list        1/9
1/28/2019
       Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 121 of 153 Page ID #1791
            0123ÿ56789
               2ÿ 6
            2ÿ 33
            8ÿ77892
             ÿ 6
            9 6ÿ529
             26ÿ26
            0 83
            52ÿ 
            6ÿ 2
              !9ÿ"3
            #2ÿ$167
            %6!92ÿ  8
            1 92ÿ13
            1 92ÿ&19
            0662
            '32
            92
            9 1
            0 28ÿ56!926
            &19ÿ( 88
            )ÿ2
            5816!2ÿ89
            #
            &3
            192ÿ* 9
            + 79
            29ÿ988
            )ÿ988
            23ÿ188!7
            1!!ÿ*923
            6!ÿ 88ÿ+ 79
            7ÿÿ 6
                2ÿ962
             ÿ ÿ798
https://www.wwe.com/section/wwe-2k18/article/wwe-2k18-roster-playable-character-list        2/9
1/28/2019
       Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 122 of 153 Page ID #1792
            0123ÿ5613
            7893ÿ 29
             2ÿ213621
            0ÿ 
            12ÿ32ÿ63
            62
            7292
            82ÿ56121
            1ÿ 6
            6 21ÿ83
            2 621ÿ! "2
            6ÿ76
            0168ÿ31#6
            $ÿ329
            06 2
            02 ÿ 
            0 %% ÿ 2
            01ÿ2961
            018389ÿ022"62
            762ÿ016
            613&862
            2ÿ821121
            2
            #%21ÿ' 
             %21
            12ÿ(6232
            )* 1
            $2 ÿ9
            $#ÿ+ 2ÿ*+ÿ,2 613
            $## ÿ9
            $ ÿ-26
            211ÿ( ÿ1
            2*ÿ( ÿ1
            611ÿ.% 9/
            '6192
https://www.wwe.com/section/wwe-2k18/article/wwe-2k18-roster-playable-character-list        3/9
1/28/2019
       Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 123 of 153 Page ID #1793
            012314ÿ67849
            0 ÿ7 4
            7 81
            777
             7ÿ
               87ÿ419
            797ÿ739
            1934ÿ73787
            7817
            4ÿ 74
            4ÿ01
            4ÿ 23
            14ÿ
            !723ÿ4
            "378
            "4#7ÿ199
            " ÿ$4 9
            "937
            1ÿ$799
            $7847
            $412ÿ"4#74
            $7ÿ7%4
            $19ÿ6412
            &77ÿ 34
            &79ÿ'14
            (1ÿ)
            679 ÿ6 7
            6188ÿ7*1
            6 ÿ77
            +4*1ÿ 49
            ,4#ÿ,4
            01274ÿ749
            0123ÿ( 4
            0199ÿ672-414
            0.ÿ/442
https://www.wwe.com/section/wwe-2k18/article/wwe-2k18-roster-playable-character-list        4/9
1/28/2019
       Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 124 of 153 Page ID #1794
            0123441
            035ÿ758
            039 ÿ 3441
             5ÿ5251
             5ÿ5
             15
             39ÿ453
             39 ÿ 514
             39 ÿ1
             39 ÿ155
             333
             139 ÿ
             12
            55ÿ71
            9ÿ5
            51ÿ1
            7
            5ÿ35!5
            1ÿ34431
            "51
            #31ÿ$43
            #43935ÿ8
            %535
            %3ÿ$ÿ
            %34431ÿ'5
            %ÿ5445
            % 1ÿ
             541ÿ453
             335
             ÿ(5 3
             3ÿ#814
            5 1ÿ)
            $ÿ#1
            $!39ÿ4
            55
https://www.wwe.com/section/wwe-2k18/article/wwe-2k18-roster-playable-character-list        5/9
1/28/2019
       Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 125 of 153 Page ID #1795
            0123456
            0789ÿ 682
             86ÿ2867
            8ÿ08228 7
            8 ÿ1 765
            
            85545ÿ91
            1ÿ95619
            1ÿ8ÿ15
            18ÿ87
            ! 619ÿ1
            !71ÿ"1219
            91
            ÿ#899
            $%746
            1ÿ&89ÿ8
            89 ÿ  819
            8#9ÿ 8 25
            6'89 ÿ  819
            (619 ÿ"123)ÿ6* ÿ+4569
            69
            1ÿ3
            %86898
            %8654 ÿ,4-98
            % ÿ789ÿ 937
            %645ÿ. 2
            %75ÿ678645
            %27ÿ7 /
            %'119
            %519ÿ33
            02686ÿ87717
            18* 7ÿ1135
      23455
https://www.wwe.com/section/wwe-2k18/article/wwe-2k18-roster-playable-character-list        6/9
1/28/2019
       Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 126 of 153 Page ID #1796




     01234ÿ67ÿ008ÿ9 ÿ67ÿ2ÿ12ÿÿ1ÿÿ67ÿ164ÿÿ24ÿÿ62ÿ67ÿ1ÿ2ÿ64ÿ2
     ÿ14ÿ6767ÿ!"ÿ66274#

     $%&ÿ()**)+,-.ÿ/01&234523ÿ+,**ÿ6&ÿ575,*56*&ÿ53ÿ1*5856*&ÿ9%52594&23ÿ53ÿ1524ÿ)(ÿ752,)03
     ::;ÿ<=>?ÿ@ABÿ)((&2,-.3C
       D&4%ÿE%)&-,F
       G*&,34&2ÿD*59H
       @2&+ÿI9J-482&
       ;*,53
       K&((ÿL52M8
       A523ÿ/0**,75-
       I544ÿL52M8
       N,9H8ÿI)24)-
       N)6&24ÿO,63)-
       N068ÿN,)4

     ::;ÿ<=>?ÿ,3ÿ254&MÿQ$Qÿ()2ÿ$&&-ÿ68ÿ4%&ÿ;/NDÿ5-Mÿ,3ÿ-)+ÿ575,*56*&ÿ+)2*M+,M&ÿ()2
     E*58/454,)-ÿRSÿT6)FÿU-&SÿEBÿ5-MÿV,-4&-M)ÿ/+,49%W
https://www.wwe.com/section/wwe-2k18/article/wwe-2k18-roster-playable-character-list                          7/9
1/28/2019
       Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 127 of 153 Page ID #1797
     012345678ÿ ÿ 1 ÿÿ
              ÿ



        !""#ÿ$%
            &&'ÿ( ÿ (

     &&'ÿ)6 *5
     +!,-!ÿ.,-/+!-


                                                                            ÿ
                                                                                       0133ÿ1751325




                                                                            ÿ
                                                                                       0133ÿ1751325




                                                                            ÿ
https://www.wwe.com/section/wwe-2k18/article/wwe-2k18-roster-playable-character-list                  8/9
1/28/2019
       Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 128 of 153 Page ID #1798

                                                                                       66ÿ2 6


                                                                  0123ÿ566ÿ7893




https://www.wwe.com/section/wwe-2k18/article/wwe-2k18-roster-playable-character-list             9/9
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 129 of 153 Page ID #1799




                     EXHIBIT 8
1/28/2019
       Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 130 of 153 Page ID #1800




     012345367
     889ÿ ÿ98ÿ9ÿ ÿÿÿ




     663ÿ ÿ!"ÿ#$%&'&ÿ(!)*ÿ)$+"ÿ$,ÿ-.")$/!0%)!$+ÿ$1)!$+"2ÿ%+&ÿ+$(ÿ!)3"ÿ4'))!+4ÿ%
     5!45$$")(!)*)*'5'(2$6'"7%-8&$(+#$%&%5#'-$+)'+)9
https://wwe.2k.com/news/wwe-2k18-new-moves-pack/                                            1/5
     0Case
      12ÿ043:18-cv-00966-SMY
           456ÿ7168ÿ689ÿ97ÿDocument
                               495ÿ142-7
                                     ÿ47  409ÿ4696
1/28/2019
                                           Filed 11/08/19 Page 131 of 153 Page ID #1801


      9ÿÿ97ÿ495ÿ9ÿ19ÿ1ÿ689ÿÿ4ÿ95ÿ64ÿÿ64ÿ95601589
     ÿ9565ÿÿ564ÿ96145ÿ19!
     "947ÿ15ÿ#56ÿÿ59ÿ4ÿ689ÿ495ÿ19$
             %46ÿ11614
             %9&1ÿ159'(54ÿ58
             )58ÿ*12
             +,9-
             %9ÿ"99ÿ.
             *ÿ 2156
             "1669ÿ
             "4ÿ/ÿ"2
             04ÿ1919
             112ÿ*92ÿ*16
             294ÿ33%ÿ.
             324ÿ999ÿ4
             %129ÿ"40ÿ.
     5ÿ4ÿ9ÿ47ÿ689ÿÿ.678ÿ39-9ÿ16149ÿ)9ÿ:;ÿ16149ÿ4ÿ689
       954ÿ559ÿ689ÿ97ÿ 495ÿÿ15ÿ109ÿ64ÿ474ÿ6ÿ4ÿ1614
     829
                 <<=ÿ?@ABÿCDEÿFGHDIÿJKLMÿNHKOPKQPDÿRGSKT




https://wwe.2k.com/news/wwe-2k18-new-moves-pack/                                          2/5
1/28/2019
       Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 132 of 153 Page ID #1802


     001ÿ3456ÿ89 9  ÿ9  ÿ
     ÿ9ÿ001ÿ3456ÿ9 9  ÿ9  ÿ9ÿÿÿ9 9 
     4ÿ! ÿ" #
             $9%ÿ&ÿ9 %ÿÿÿ'9ÿ9 (
             )ÿ 9ÿ %ÿ&9 ÿ9ÿ4ÿ! ÿ*001ÿ+! ÿ,9-ÿ ÿ10ÿ+0
             . -/(
             ÿ4ÿ! ÿ" #ÿÿ&ÿ9 ÿ9ÿ01(22(
      ÿ*3/ÿ" #
             $9%ÿ&ÿ9 %ÿÿÿ001ÿ3456ÿ84ÿ19 ÿ9ÿ ÿ*3/ÿ19
             )ÿ 9ÿ %ÿ&9 ÿ9ÿ59 ÿ ÿ*10ÿ ÿ3ÿ6 ÿ ÿ0. ÿ37/
               ÿ %ÿ ÿ8 ÿ ÿ99ÿ: ÿ8 (
             ÿ ÿ*3/ÿ" #ÿÿ&ÿ9 ÿ9ÿ0;(22(
     ÿ!9
             " %ÿÿÿÿ9ÿ ÿ 9#ÿ9  ÿ&ÿÿ ÿÿÿ<ÿ:
             " ÿ9 ÿ*4ÿ9 9  ÿ9  /=
             " %ÿ ÿ9ÿÿÿ9& ÿ #ÿ ÿÿ&ÿ9ÿ ÿ %ÿ 
             99ÿÿÿ9ÿÿ9=
             ÿ!9ÿÿ&ÿ9 ÿ9ÿ01(22(ÿ
     1 ÿ)9 ÿ" #
             " %ÿ001ÿ6ÿÿ, %ÿ89%>=
             " %ÿ001ÿ, ÿ9ÿ$ÿ8ÿ"9 4ÿ ÿÿ99#ÿ?<ÿ99 ÿ14=
             ÿ1 ÿ)9 ÿ" #ÿÿÿ&ÿ9ÿ02(22(ÿ
     .%" %ÿ4#ÿ6
             " %ÿÿÿÿ9ÿ 9#ÿ ÿ99ÿ.%" %ÿÿ ÿÿ&ÿÿ@ABAAAÿ:
             ÿ9 =ÿ
             " %ÿÿÿÿ5Aÿ9 ÿ!ÿ"9ÿ9ÿ.%" %ÿ ÿ ÿ99ÿ %
             !ÿ9 ÿ%ÿ5Aÿ&ÿ9ÿ ÿÿÿ99ÿÿ!ÿ9 =
             .%" %ÿ4#ÿ6ÿÿ&ÿ9 ÿ9ÿ02(22(ÿ
     3 ÿ.9&ÿ" #
https://wwe.2k.com/news/wwe-2k18-new-moves-pack/                                                    3/5
1/28/2019
       Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 133 of 153 Page ID #1803

             0123456ÿ8ÿ9 6ÿ856ÿ4ÿ69ÿ86ÿ46ÿ3 ÿ6ÿ6ÿ56865ÿÿ8 6ÿ242385ÿ
             0ÿ26585ÿ6ÿ!3365"#ÿ6ÿ$58ÿ%8 ÿ8 6ÿ242385ÿÿ&'ÿ26585ÿ(8
             )4"#ÿ6ÿ*28 36ÿ!68ÿ+8336ÿ!5 65ÿ8 6ÿ242385ÿÿ&'ÿ26585ÿ,8"#ÿ8
              6ÿ9ÿ366265ÿ38ÿ8 6ÿ242385ÿÿ0ÿ-833ÿ4ÿ.865ÿ!84 ÿ!8338ÿ*86"/
             6ÿ&69ÿ046ÿ*8ÿÿ883836ÿ49ÿ45ÿ23/44/ÿ5
     &'ÿ66658 4ÿ*8
             *38836ÿ0ÿ8 ÿ&'ÿ265857ÿ,3665ÿ38ÿ!569ÿ0856ÿ038ÿ%85ÿ338ÿ8
             9ÿ94#
             6ÿ&'ÿ66658 4ÿ*8ÿÿ883836ÿ49ÿ45ÿ24/44/5
     ,4ÿ6ÿ0ÿ(:;ÿ684ÿ*8ÿ
     6ÿ43349ÿ49348 836ÿ46ÿÿ 36 ÿÿ6ÿ684ÿ*8ÿ45ÿ24/44ÿ8
     8 ÿ4ÿ456ÿ8ÿ<ÿ2656ÿ65ÿ 83ÿ46ÿ2586/ÿ*3865ÿ933
     566 6ÿ6ÿ43349ÿ6ÿ8ÿ6ÿ646ÿ8838367
             ,6365845#
             0 5ÿ84ÿ*8#
             0*3865ÿ(ÿ 85#
             &69ÿ046ÿ*8#
             &'ÿ66658 4ÿ*8/
     =ÿ*38 8 4>&6945ÿ'41ÿ% 6ÿ45ÿ&6 4ÿ84ÿ8 ÿ8656ÿ464
     56?56 /ÿ$42ÿ4ÿ0ÿ(:;ÿ56?56 ÿ4ÿ238/
      ÿ&6 4ÿ9 ÿ!%$ÿ563686ÿ4 ÿ8ÿ8ÿ3865ÿ86/
     ÿ0ÿ(:;ÿ4 8@
     .45ÿ6ÿ386ÿ69ÿ4ÿ0ÿ(:;ÿ43349ÿA0867
              9 65
              8858
              .8644
              B46
            CDEFGHIJ                                                                  KELM

https://wwe.2k.com/news/wwe-2k18-new-moves-pack/                                                4/5
1/28/2019
       Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 134 of 153 Page ID #1804



                                                           012345
                                                          678849
                                                         01ÿ49756
                                                          6 9




                                893ÿ843 956ÿ4 ÿ693 3441ÿ843
                     ÿÿ!"ÿ#$%&'%()ÿ*"+%!&,ÿ#$'-ÿ$.ÿ(%/ÿ/01/(.(&(/-ÿ2ÿ$.ÿ%3 ÿ2ÿ4"5"ÿ&
                             %&. 6&/ÿ"+ÿ!"ÿ#$%&'%()ÿ*"+%!&,ÿ#$'-ÿ744ÿ8(53%/ÿ8 /&).-ÿ744ÿ99:
                        ;&"5&66($5,ÿ%4$%ÿ$6 /,ÿ(65/,ÿ4($ ///,ÿ/4"5$/,ÿ!&/%4($5ÿ6")/,ÿ%&. 6&/,
                      4"5"/ÿ$.ÿ'";<&(53%/ÿ&ÿ%3 ÿ='40/()ÿ;&"; &%<ÿ"+ÿ99:ÿ$.ÿ(%/ÿ/01/(.(&(/-ÿÿÿ99:-
                           744ÿ8(53%/ÿ8 /&).-ÿ> )4"; .ÿ1<ÿ?@2:A*ÿB"-,ÿC%.-ÿ?@2:A*ÿB"-,ÿC%.-ÿ$.ÿ(%/ÿ4"5"ÿ&
                     %&. 6&/ÿ$.D"&ÿ&5(/%&.ÿ%&. 6&/ÿ"+ÿ?@2:A*ÿB"-,ÿC%.-ÿ3 ÿ&%($5/ÿ('"$ÿ(/ÿÿ%&. 6&
                        "+ÿ%3 ÿ:$%&%($6 $%ÿ*"+%!&ÿ7//"'(%("$-ÿEF4<*%%("$ÿ+6(4<ÿ6&Gÿ$.ÿEF*Hÿ4"5"Gÿ&
                     &5(/%&.ÿ%&. 6&/ÿ"&ÿ%&. 6&/ÿ"+ÿ*"$<ÿ#$%&'%()ÿ:$%&%($6 $%ÿ#$'-ÿ744ÿ"%3 &ÿ6&/
                                              &ÿ;&"; &%<ÿ"+ÿ%3 (&ÿ&/; '%()ÿ"!$ &/-



https://wwe.2k.com/news/wwe-2k18-new-moves-pack/                                                                5/5
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 135 of 153 Page ID #1805




                     EXHIBIT 9
1/28/2019
       Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 136 of 153 Page ID #1806




    HHÿIJKLÿHMÿNO

    0123ÿ56738
            9 ÿÿÿÿÿÿ!"ÿ#$
      C DÿEFFG

    %%&ÿ'(ÿ) *ÿÿ+,)ÿ-ÿ+./ /ÿ0/*ÿ-0ÿ)ÿ.12+*ÿ3 4*ÿ5 *6ÿ%)25ÿ3+ÿ ,
    200/253ÿ7+0.ÿ2,ÿÿ%%&ÿ0 )ÿ3ÿ82,8ÿÿ#9:;ÿ,/ÿ*52,8ÿ3+ÿ*+.**ÿ,/
    0 )ÿ.2,*ÿ3+ÿ ,ÿ5*ÿ<.2,ÿ,=ÿ0/*ÿ52>ÿ$3#53ÿ%%&ÿ? 2,*ÿ%%&ÿ,52,
     ,/ÿ%%&ÿ@,21*6




    Aÿ*0ÿ8 0ÿ0/*ÿ3+ÿ0+*ÿ) 1ÿ,ÿ2,,ÿ,,2,ÿ2,ÿ/ÿÿ<.5ÿ)0ÿ*+)ÿ*
    %%&ÿ,52,ÿ,/ÿ%%&ÿ?00+,23ÿ? 2,*6ÿB5=ÿÿ/*2.2,*ÿ-ÿ13ÿ8 0ÿ0/ÿ) 
    3+ÿ ,ÿ.53ÿ2,ÿ%%&'(6
https://www.ign.com/wikis/wwe-2k18/Game_Modes                                                   1/6
    0123ÿ
1/28/2019
       Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 137 of 153 Page ID #1807




    5678ÿ78ÿ6 ÿ 7ÿÿ ÿ7ÿÿÿ ÿ ÿÿ  ÿ7ÿÿ7ÿ!ÿÿ6 
    ÿ"76ÿ76 ÿ#$%ÿ 8ÿÿ77ÿ 8ÿ& ÿÿ68 ÿ!ÿ87'ÿ6 8(
     ') ÿ* 8(ÿÿ+ÿ+ *(ÿÿ  ÿ7ÿÿ  ÿ!ÿ6 ÿ7'ÿ!ÿ6 ÿ+7'
    ,6 8ÿ6ÿ ÿ ÿ"7ÿÿ ÿ-#ÿÿ8 ÿ7ÿ6 ÿ-#ÿ.6ÿ!ÿ/7 8ÿ*8
    067'ÿ ÿ 68 ÿ7ÿ6 ÿ-#ÿ. ÿÿ* ÿ8 ÿ7ÿÿ6ÿ ÿ8 ÿ7ÿ$10&ÿ 
    23045367ÿ
    5678ÿ78ÿ6 ÿ "ÿ87') ÿ ÿ ÿ!ÿÿ(ÿ"6 ÿ ÿÿ ÿÿ  
    8  8(ÿ' ÿ6 (ÿÿÿ6 ÿ6 '6ÿÿ/ 8ÿÿ6 ÿ7ÿ/ ÿ
     87ÿ& ÿÿ8ÿÿ7ÿ6 ÿ+ÿÿ8ÿ (ÿ"6 ÿ ÿ* ÿ'78ÿ6
     8ÿ7 ÿ6 '6ÿ/7 8ÿÿ/ 8ÿ!ÿ9 ÿ "8ÿÿÿ8 8
    ::;ÿ<=>?67@6ÿ
https://www.ign.com/wikis/wwe-2k18/Game_Modes                                               2/6
1/28/2019
       Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 138 of 153 Page ID #1808
    01ÿ345ÿ156ÿ778ÿ91 5 5ÿ5ÿ9ÿ1ÿ15ÿ1ÿ935ÿ345 ÿ349493ÿÿ 51
    5ÿÿ778ÿ5 513ÿ9ÿ1ÿ53ÿ345 ÿ19515ÿ 5 ÿ415ÿ41 ÿ1ÿ335 ÿ1
    535ÿ35 ÿ1ÿ9ÿ61ÿ778ÿ91 5 5
    ÿ!"#$%&ÿ




    '4 ÿÿ345ÿ531ÿ5ÿÿ(1ÿ9 3ÿ9)5 3 ÿ345 ÿ51ÿ 5*53ÿ1ÿ94
    5ÿ8 5341ÿ455ÿ1ÿ+5ÿ45ÿ115ÿ3494ÿ778ÿ,913ÿ, 531 ÿ6455ÿ9ÿ1
    61ÿ345ÿ531 ÿÿ345ÿ)5 ÿ1ÿÿ345ÿ3ÿ9ÿ(1
    ÿ-%.#% ÿ
    /55ÿÿ345ÿ115ÿ5ÿÿ778ÿ0123ÿ9ÿ1ÿ49)ÿ13ÿ59(ÿ)ÿ345 ÿ1 3ÿ345
    )5 ÿ115ÿÿ53ÿ9)ÿ) 35ÿ345 ÿ634ÿ9ÿ51 ÿ9ÿ1ÿ)ÿ1ÿ345
    3494ÿ34(1ÿ115ÿ94ÿÿ15*1*15ÿ3)5ÿ3453ÿÿ3ÿ6*6ÿ345 
    78ÿÿ
https://www.ign.com/wikis/wwe-2k18/Game_Modes                                               3/6
1/28/2019
       Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 139 of 153 Page ID #1809




    01ÿ34ÿ5567ÿ489ÿ 1ÿ 9ÿ 89ÿ1ÿ8ÿ489ÿ97ÿ98ÿÿ87ÿÿÿ
     ÿ1 ÿÿ89ÿ 1ÿ8ÿ8ÿÿÿ8ÿ98ÿ9ÿ ÿ489ÿ ÿ 
    8ÿ818  ÿ8ÿ556ÿ8914ÿ 81
     141ÿ 1 ÿ1ÿ34556ÿÿÿ!  ÿ1ÿ8ÿ8 ÿ8ÿ489ÿ 7ÿ9 ÿ
      81ÿ ÿ1 ÿ911ÿ8ÿ8ÿ97ÿÿÿÿ489ÿ34 ÿ8 ÿ1
    34"4


                                                5 ÿÿ9ÿ9(
                                                     )$*     #+


                                                                                #$%&
                                                                          556ÿ'1


https://www.ign.com/wikis/wwe-2k18/Game_Modes                                                  4/6
1/28/2019
       Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 140 of 153 Page ID #1810
             01234567
             89 ÿ89 ÿ9ÿ9

    
        &'()*+ÿ,$-.$ÿ/01%2ÿ3.ÿ%$4ÿ"##$%ÿ#5$.!.6ÿ7898:;ÿ=>?ÿ@>ÿA8B>C8ÿDÿC>E89D@>9FÿG1%
        HHHH6
        I##$%ÿJH15$/1%$KÿL!M$ÿ3H%6ÿN%-ÿO$ÿ#$!%6ÿP$$/ÿ3.$$ÿÿ".11"1Q$ÿ15$!Rÿ%ÿS$S/$6ÿT$S.ÿO!5
        O$U!M1.6ÿ)8DEÿ>V9ÿB>CCVWX@YÿZVXE8[XW8;F


       ÿ!ÿ"##$%


                                                                                                      \>;@
    _`abbcdef                                                                             ]1$41%2ÿ^S1%
            &W@p8W                                                                                    _ÿrcstÿsua
            iÿU$.$ÿ!ÿL!//ÿ3ÿP!#$ÿ#5$ÿ%ÿ,,jÿklmn
            g10$ T$S/h                                                                             oU!.$ T$S.




https://www.ign.com/wikis/wwe-2k18/Game_Modes                                                                      5/6
1/28/2019
       Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 141 of 153 Page ID #1811




    0ÿ2334ÿ5ÿ6723ÿ89            !  "# "ÿ$  % & ' ()
       9ÿ             *+#(! , & 9! ))) - ÿ)ÿ+




https://www.ign.com/wikis/wwe-2k18/Game_Modes                                                6/6
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 142 of 153 Page ID #1812




                   EXHIBIT 10
1/28/2019
       Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 143 of 153 Page ID #1813




https://bleacherreport.com/articles/2739153-wwe-2k18-review-of-mycareer-and-road-to-glory-modes   1/3
1/28/2019
       Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 144 of 153 Page ID #1814




https://bleacherreport.com/articles/2739153-wwe-2k18-review-of-mycareer-and-road-to-glory-modes   2/3
1/28/2019
       Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 145 of 153 Page ID #1815




https://bleacherreport.com/articles/2739153-wwe-2k18-review-of-mycareer-and-road-to-glory-modes   3/3
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 146 of 153 Page ID #1816




                   EXHIBIT 11
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 147 of 153 Page ID #1817




                                                             ALEXANDER000002
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 148 of 153 Page ID #1818




                   EXHIBIT 12
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 149 of 153 Page ID #1819




                                                             ALEXANDER000004
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 150 of 153 Page ID #1820




                   EXHIBIT 13
1/9/2019
       Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 151 of 153 Page ID #1821




https://www.reddit.com/r/WWEGames/comments/7opv65/skip_show_intros_on_wwe2k18_mycareer/     1/1
Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 152 of 153 Page ID #1822




                   EXHIBIT 14
1/9/2019
       Case 3:18-cv-00966-SMY Document 142-7 Filed 11/08/19 Page 153 of 153 Page ID #1823
                                                                         "ÿ" ÿÿÿÿÿ
                                       1   


   001ÿ3456                                                                                                                                        0$%98ÿ7 8
      [66ÿ #3&4)&&3%*& ÿ04988*&O%$& ÿ[9$2%9P ÿ 9% '4&$& ÿ3'8%& ÿ182& ÿ7)3'8& ÿ58U382&
   001ÿ3456ÿÿÿÿÿ!ÿ"

             89:;9<:=9> ÿ ÿ()*ÿ+ÿ,-ÿ.ÿ, /                                                                      # $8ÿ7%&$8'ÿ()*ÿ+ÿ,-ÿ.ÿ, /
                                                                                                                       7%&$&ÿ
             ?@ABBACDÿACFGHIJ
             K3ÿ)L&MÿN&ÿ$O898ÿ*Lÿ2 LÿO%2ÿ$%ÿ&P3ÿ$O%&8ÿ**%L3* ÿ3*$9%&QÿNÿ/8 *ÿ3*$9%&ÿ63P8ÿRRSÿT 3*                         0$9$ÿÿ182ÿ#3&4)&&3%*
             8U8*$+ÿRRSÿ1VW+ÿRRSÿ0/ 4P'%2*MMMÿN$ÿ 8 98&ÿ8U89L$3/8ÿNÿO U8ÿÿ/ $4Oÿ*'ÿ3$&ÿX)3$8
              **%L3* MÿN$ÿ2 &ÿ*348ÿY%9ÿY39&$ÿ$3/8ÿ$%ÿ&88ÿ3$+ÿZ)$ÿ8U89L$3/8Qÿ58 66LQÿ[*Lÿ4O *48ÿ$%ÿ$)9*ÿ3$
             %YYQ
                                                                                                                       {a]jg|ÿ_|c^ÿ_}~cg
             \]^_ÿabc_abÿdeÿfa]gah]iajkÿlmnÿoopÿqrosÿtÿoqurv]h
                                                                                                                     ÿ
    0O%23* ÿwÿ%Yÿÿ4%//8*$&
                                                                                                                          ÿ#3&4)&&3%*&ÿ5)68&ÿ*'ÿ7)3'863*8&

            x9%/ÿ2O $ÿ3ÿ4*ÿ$866ÿ$O8ÿ3*$9%&ÿ98ÿ6% '3* ÿ&4988*&Mÿ0%ÿ$O8Ly98ÿZ8$$89ÿ$O *ÿ98 )69ÿ6% '3* ÿ&4988*&
            23$Oÿÿ98'ÿZ 9ÿ%3* ÿY9%/ÿ68Y$ÿ$%ÿ93O$M
                                                                                                               z


            WO8ÿ 9$ÿ23$Oÿ$O8ÿ&%* ÿ3&ÿÿ6% '3* ÿ&4988*+ÿZ84)&8ÿ3YÿL%)ÿX)3$ÿ/3'w8U8*$ÿ*'ÿ4%/8ÿZ 4PÿL%)y66
            O U8ÿ$%ÿ&3$ÿ$O9%) Oÿ3$MÿWO8ÿ 9$ÿ23$Oÿ$O8ÿ4%//8*$$%9&ÿ$6P3* ÿ2O368ÿ$O8ÿ4/89ÿ&O%2&ÿ49%2'ÿ&O%$&
            $O%) Oÿ3&*y$ÿ*848&&9L+ÿ&ÿ$O8ÿ /8ÿ2366ÿ&P3ÿ3$ÿ%*48ÿ3$y&ÿ6L8'ÿ3$ÿ%*48ÿY%9ÿ$O $ÿ8U8*$M
                                                                                                               z,


            3YÿL%)ÿ2 *$ÿ$%ÿ4)$ÿ&%/8ÿ%Yÿ$O8ÿ*3/ $3%*&ÿ&O%9$ÿ98&&ÿ$O8ÿ& 48Z 9+ÿ3Yÿ$O8ÿZ 4P9%)*'ÿ6% '3* ÿO &
            Y3*3&O8'ÿ98&&3* ÿ$O8ÿ& 48Z 9ÿ4)$&ÿ$O8ÿ*3/ $3%*ÿ&O%9$M
                                                                                                               z
   0O%23* ÿwÿ%Yÿÿ4%//8*$&
   ÿ                                                                                           789ÿ 8ÿÿÿ
   001ÿ3456ÿÿÿÿÿ!ÿ"




                      ÿ 6U8ÿ%9%9$3%*Mÿ[66ÿ93O$&ÿ98&89U8'Mÿ[66ÿ$9'8/ 9P&ÿ98ÿ9% 89$Lÿ%Yÿ$O839ÿ98&84$3U8ÿ%2*89&ÿ3*ÿ$O8ÿ0ÿ*'ÿ%$O89ÿ4%)*$938&Mÿ
                      0%/8ÿ8%& $36ÿ' $ÿ%*ÿ$O3&ÿ28Z&3$8ÿ3&ÿ9%U3'8'ÿZLÿ8%* /8&M%9Mÿ
                      793U4Lÿ7%634Lÿÿÿÿÿ8 6ÿÿÿÿ0$8 /ÿ0)Z&493Z89ÿ[ 988/8*$
https://steamcommunity.com/app/510510/discussions/0/1353742967815337734/                                                                                       1/1
